EXHIBIT C
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC. NO. 55                                                                                                                                            RECEIVED NYSCEF: 07/26/2018

                                                                                                                                                                     WORKING COPY

         SUPREME              COURT          OF THE              STATE             OF    NEW YORK
         COUNTY             OF WESTCHESTER




         LAK3,       LLC,                                                                                              INDEX        NO.       61510/2017


                                     Plaintiff,


                                                                                                                       IAS   PART

                                             -against-


                                                                                                                       JUSTICE


         SEAN        DUNN,   GERALD                   DUNN,               AND           WELL
         DUNN         MAINTENANCE                       & CONTRACTING,                                                 PLAINTIFF'S                NOTICE             OF     MOTION
                                                                                                                       FOR     PARTIAL              SUMMARY
                                     Defendants.
                                                                                                                       JUDGMENT




         SEAN        DUNN,   GERALD                   DUNN,               AND           WELL
         DUNN         MAINTENANCE                        & CONTRACTING,


                                        Third-Party             Plaintiffs,




                                             -against-




         MICHAEL              PICCIRILLO              ARCHITECTURE                                PLLC,
         MICHAEL              PICCIRILLO,                 and     VLADIMIR                      LEVIN,


                                        Third-Party             Defendants.




                                 PLEASE               TAKE            NOTICE               that     upon         the     annexed          affirmation          of Michael         R.



         Gordon,       dated     July      26,    2018,         the     exhibits         annexed           thereto,          and    the    accompanying              memorandum


                                                            ("
         of   law,   Plaintiff     LAK3,          LLC       ("Plaintiff")                will     move          this     Court,      at the     Courthouse,           111   Dr.



         Martin      Luther      King       Jr. Blvd,           White         Plains,       New          York      10601,          on August            20,   2018   at 9:30      a.m.,




                                                                                                     1



                                                                                                 1 of 2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC. NO. 55                                                                                                                                              RECEIVED NYSCEF: 07/26/2018




         or as soon         thereafter              as counsel         can      be heard,       for       an     Order,          pursuant          to CPLR          Rule      3212(e),


         granting        Plaintiff        partial           summary          judgment          in on           liability          on Plaintiff's           Fourth      and       Fifth       Causes


         of Action          in the    Complaint                in the     captioned           action,          and         for   such      other    and     further        relief        as is just


         and   proper.


                                     PLEASE                 TAKE         FURTHER                  NOTICE                    THAT,          pursuant        to   CPLR         Rule         2214(b),


         answering          papers        and        any     cross-motion              must     be served                  at least      seven      days     before        the      return     date


         of this     motion.


         Dated:      Katonah,            New          York

                     July      26,    2018




                                                                                  GordonLaw                LLP




                                                                                 By:
                                                                                               Michael              R. Gordon


                                                                                 Attorneys         for         Plaintiff          LAK3,       LLC


                                                                                  51    Bedford           RoaLSuite                   10

                                                                                 Katonah,          New            York           10536
                                                                                  Telephone                       914.232.9500
                                                                                  Email                          mgordon@gordonlawllp.com




         TO:         WILLIAM                   A.    SHILLING,               JR.,      P.C.
                      122      Old    Route           6

                     Carmel,          New           York       10512


                     Attorneys           for        Defendants


                     Michael          Piccirillo             Architecture,             PLLC
                     Michael          Piccirillo
                     Vladimir            Levin
                     345       Kear      Street,           Suite   203
                     Yorktown             Heights,             New       York       10598



                      Third-Party               Defendants




                                                                                                      2




                                                                                                  2 of 2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                           INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                     RECEIVED NYSCEF: 07/26/2018
                                                                                                                                            WORKING COPY


         SUPREME          COURT         OF THE             STATE             OF NEW           YORK
         COUNTY           OF WESTCHESTER




         LAK3,     LLC,                                                                                 INDEX        NO.    6151012017


                                 Plaintiff,


                                                                                                        IAS     PART

                                        -against-


                                                                                                        JUSTICE


         SEAN    DUNN,   GERALD                DUNN,               AND          WELL
         DUNN     MAINTENANCE                   & CONTRACTING,

                                 Defendants.




         SEAN    DUNN,   GERALD                DUNN,               AND          WELL
         DUNN     MAINTENANCE                   & CONTRACTING,


                                 Third-Party              Plaintiffs,




                                        -against-




         MICHAEL          PICCIRILLO           ARCHITECTURE                              PLLC,
         MICHAEL          PICCIRILLO,               and     VLADIMIR                   LEVIN,


                                 Third-Party              Defendants.




                              MEMORANDUM                                OF    LAW        IN     SUPPORT             OF   PLAINTIFF'S

                                     MOTION                 FOR          PARTIAL                SUMMARY             JUDGMENT


                                                                         GORDONLAW                      LLP
                                                                    51       Bedford       Road,        Suite   2

                                                                  Katonah,             New       York     10536
                                                                                 914.232.9500

                                                                mgordou®gordonlawllp.corn




                                                                                       1 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                                                                                                      Table          of     Contents


         Preliminary                  Statement.........................................................................................1                                                                                          „,,1


         Statement               of     Undisputed                    Facts..............................................................................3


         A.               Defendants                  knowingly                   furnished              home           improvement                          contracting               work          for
                         Plaintiff             without             a written              contract.................................................................3




         B.               Defendants                  Sean         Dunn            and       Gerald           Dunn          used         Well           Dunn          as their          trade         name;         as of
                          August              2016,         Well         Dunn           was       not      an entity             of     any         kind.........................................5




         C.               Although                 Plaintiff            paid       Defendants                  $840,828.22                      for     the      Project,           Defendants                  stated       that

                         they         only         paid        subcontractors                     and       suppliers             $379,793.50.......................................6                                                     ,6




         D.               Defendants                  are       not      licensed             home          improvement                       contractors,                  although              they       held

                         themselves                   out       as such           when          they        secured            the       Project              from       Plaintiff.........................7                               .7



                                                                                       workers'
         E.               Defendants                  did       not       carry                              compensation                          insurance             for     the     Project..................8                 „.,8




         F.               Defendants                  comingled                   Project-related                     monies             with          other         monies          and       used         Plaintiff's

                          money            to pay           for       non-Project                 related          expenses.                                                                                                              .8




         G.               Defendants                  kept         almost           no      records           regarding                the      Project           and kept      absolutely             no               records
                                                                                                                                                                     books"
                          as to        cash        paid        to their           laborers,             who        were         all     paid          "off      the books"..........................10
                                                                                                                                                                                   ..                                                  .10


         Procedural                History...........................................................................................12


         Argument......................................................................................................13                                                                                                    ,....13


                          PLAINTIFF                       IS ENTITLED                          TO PARTIAL                         SUMMARY                            JUDGMENET..................13


                 A.       The         legal        standard             applicable                to this         motion.                                                                                                              .13


                 B.       Plaintiff            is entitled               to partial            summary                judgment                 on       the     Fourth           and      Fifth            Causes         of Action
                          for     Breach             of     Fiduciary               Duty         and       Lien        Law            Trust         Fund         Diversions.........................15                       „,,


                                              1.     The        Fourth            Cause          of Action:                breach             of      fiduciary             duty...........................15



                                                     a.        Defendants                  owe        Plaintiff            a fiduciary                  duty         with      respect          to the          funds       that

                                                               Plaintiff           paid        to Defendants.                                                                                                                             16




                                                                                                                           1



                                                                                                                   2 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018




                                                   b.      Defendants                  breached             their       fiduciary             duty        to Plaintiff               with    respect       to the

                                                           monies            paid       to them            by     Plaintiff................................................18


                                                                                                                                   Defendants'
                                                   c.      Plaintiff           has      been         damaged                by                                breach            of    fiduciary        duty......19


                                          2.       Fifth       Cause           of    Action:           Lien         Law          Trust      Fund         Diversion..........................19


         Conclusion....................................................................................................22




                                                                                                                      ..
                                                                                                                      11



                                                                                                              3 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                              INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                            RECEIVED NYSCEF: 07/26/2018




                                                                                                Table            of Authorities


         Cases                                                                                                                                                                                                               Page


         AABCO           Sheet         Metal           Co.       v. Lincoln                Ctr.       For        the      Performing                   Arts,
                       174       Misc.2d              232,        663       N.Y.S.2d                 490        (Sup.         Ct.       N.Y.         Co.       1997)..........................16,                                   19


         Armentano              v. Paraco                Gas         Corp.,
                       90     A.D.683,                935       N.Y.S.2d                 304       (2d      Dep't.                                                       „....,...
                                                                                                                              2011)...........................................15-16


         Atlas      Bldg.       Sys.       v. Rende,
                       236      A.D.2d              494,        653       N.Y.S.2d                 694        (1997)......................................................18                                                        ,18


         Breslin       Realty           Dev.         Corp.          v. Lituchy,
                       269       A.D.2d             554,        703       N.Y.S.2d                 746        (2d      Dep't.             2000)..........................................4                                          .4


         Cohen        Fashion              Opt.,        Inc.       v.    V &        M      Opt.,        Inc.,
                       51 A.D.3d                 619,         858       N.Y.S.2d                260        (2d       Dep't.            2008)...........................................13       ........

         Fleck       v. Perla,
                                                                                                              (4th
                       40     A.D.2d             1069,          339       N.Y.S.2d                 246                 Dep't.             1972)..........................................18                                         .18


         Golden        Eagle/Satellite                      Archery              v. Epling,
                                                                                                              (4dt
                       244      A.D.2d              959,        665       N.Y.S.2d                  169                Dep't.             1997)..........................................16


         Holt       Constr          Corp.          v. Grand               Palais,           LLC,
                       108       A.D.3d             593,        969       N.Y.S.2d                 499        (2d      Dep't.             2013)..........................................18


         Hulse       v. Summerlin,                     LLC,
                       17 A.D.3d                 317,        792        N.Y.S.2d                577        (2d       Dep't            2005)............................................14


         Ideal      Supply          Co.,       Inc.       v. Interstate                 Fire        Protection,                  Inc.,
                       2016        N.Y.          Misc.          LEXIS              4242,          2016          NY        Slip         Op 32273(U)                    (Sup.         Ct.       N.Y.         CO.     2016)
                       .........................................................................................................18                                                                                                   18


         Ippolito        v. TJC           Dev.,         LLC,
                       83 A.D.3d                 57,      920       N.Y.S.2d                  108       (2d      Dep't.              2011)...........................17,           „,        „„.17,         18,        19,    20,   21


         Jorge       v. Piola          Prop.           Mgt.        LLC,
                       2017        N.Y.          Misc.          LEXIS              2428,          2017          NY        Slip          Op      50837(U)               (Sup.        Ct.       Nassau             Co.     2017)
                       .........................................................................................................17                                                                                                   17


         JSignal        LLC         v. Artisan               Constr.            Partners               LLC,
                       2017        N.Y.          Misc.          LEXIS              2436,          2017          NY        Slip          Op 31348(U)                    (Sup.        Ct.       N.Y.         Co.     2017)
                       .........................................................................................................17


         Landow          & Landow                   Architects,                 P.C.        v. Shorefiont                     Jewish             Geriatric             Ctr.,
                       289       A.D.2d             492,        734       N.Y.S.2d                 645        (2d      Dep't.             2001)...........................................4




                                                                                                                        ill



                                                                                                                 4 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                         RECEIVED NYSCEF: 07/26/2018




         LG      Capital             Funding,             LLC         v. Sanomedics                      Intl.       Holdings,                Inc.,
                         2015          N.Y.       Misc.          LEXIS              4294,          2015          NY        Slip       Op       32232(U)              (Sup.        Ct.        Kings    Co.       2015)
                         .....................................................................................................14-15                                                                                     14-15


         Nichols           v. Hartford                Fire        Ins.      Co.,
                         61 A.D.2d                 555,        403        N.Y.S.2d               335       (3d       Dep't.           1978)...........................................14                          ~


         NY     Professional                   Drywall               of    OC,      Inc.       v. Rivergate                   Dev.,           LLC,
                         100         A.D.3d           216,       952        N.Y.S.2d                852        (3d     Dep't.            2012)..........................................16


         Pacheco              v. City         ofNew             York,
                         2010         N.Y.        Misc.          LEXIS              2426,         2010           NY        Slip       Op 31400(U)                    (Sup.        Ct.      N.Y.      Co.    2010)...15


         People          v.     Valenza,                                                                                                                                                                                          I
                         60 N.Y.2d                 363,        469        N.Y.S.2d               642                                                  „. „.. „...
                                                                                                           (1983).......................................................16          .........16 „...16
                                                                                                                                                                                                                                  I
         Prestige             Plumbing                &   Heating,               Inc.      v. B&B              Constr.,           Inc.,
                         2013          N.Y.       Misc.          LEXIS              4279,         2013           NY        Slip       Op       32262(U)              (Sup.        Ct.        N.Y.    Co.    2013)...18


         Quilliams
         geuuswnu               v. Half          Hollow        rr auuu
                                                                  ills           School
                                                                                 ua       Dist.
                                                                                    revue wats.                  !(Candlewood
                                                                                                                   ~insso   rrvvu                School),
                         67 A.D.3d                 763,        892        N.Y.S.2d               397       (2d       Dep't.           2009)...........................................14
                                                                                                                                                 ..


         RLI     Ins.         Co.,     Sur.      Div.         v. New           York        State         Dept.         of Labor,
                         97 N.Y.2d                262,         740        N.Y.S.2d              276............................................................20,                                                          21


         SantiEsteban                   v. Crowder,
                                                                                                        (1st
                         92 A.D.3d                 544,        939        N.Y.S.2d              28               Dep't.           2012).............................................16                                     .16


         Serge      Dore'Selections                           Ltd.        v. Universal                 Wines           &     Spirits,
                         20     Misc.3d               1121(A),              867       N.Y.S.2d                378       (Sup.          Ct.     Westchester                 Co.      2008)..................13


         Smallwood                   v. Lupoli,
                         107         A.D.       3d                   968     N.Y.S.2d                515         (2d     Dep't.           2013).........................................15                                        I
                                                       782,


         South      Carolina                  Steel       Corp.           v. Miller,
                         170         A.D.2d           592,        566       N.Y.S.2d                368        (1991)......................................................18
                                                                                                                           ..


         Zuckerman                   v. New           York,
                         49     N.Y.2d             557,        427        N.Y.S.2d               595       (1980).......................................................13


         Statutes


         CPLR           3212(b).................................................................................................13


         CPLR           3212(e)................................................................................................14


         Labor       Law             §240                                          .......,,...,...,...,„,
                                                (1).....................................................................................14,                                                                                 15


         Lien      Law                                                         ...........,                        ...................16,
                                §70.............................................................................................16,                                                                                         20
                                                                                                                                                                                                                                  !

         Lien      Law          §70(3)..............................................................................................20




                                                                                                                        1V



                                                                                                                 5 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                             RECEIVED NYSCEF: 07/26/2018




         Lien   Law   §71.............................................................................................16,                        21


         Lien   Law   §71-a...............................................................................................16                    .16


         Lien   Law   §71-a(4)...........................................................................................17                     .17


         Lien   Law   §71-a(4)(a)........................................................................................20
                                             „,,


         Lien   Law   §72.................................................................................................20                ,


         Lien   Law   )72(1).....,.....,....,...                                                                                                .20




                                                                                                               V



                                                                                                       6 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                          RECEIVED NYSCEF: 07/26/2018




                                                                                             Preliminary                         Statement


                          Plaintiff           hereby            moves         pursuant                   to CPLR               Rule         3212(e)           for     Partial        Summary                 Judgment              on


         its     Fourth           and      Fifth         Causes        of Action                  for,       respectively,                   breach          of     fiduciary           duty        and      Lien      Law


         Trust       Fund           diversion.                 The     bases          for    this         motion            are         (a) the       deposition              testimony              of Defendants


         Sean        Dunn           and      Gerald             Dunn        and       (b)      clear            and    unambiguous                         documentation                    either        produced           by


         Defendants,                  obtained             from        public          sources,                 or substantively                      indisputable.                  This         motion        does        not


         rest     on      or require               any     statements               by       any         Plaintiff's              representatives.


                          This        is a construction                     case.


                          In    or about              January          2016,          Plaintiff,                a limited               liability          company              owned          by    Westchester



         County           residents             Ned            and   Leslie           Kleinschmidt                     and         managed                 by Ned           Kleinschmidt,                   entrusted


         Westchester                    County            residents           Sean          and          Gerald        Dunn               and       what      they       were        led     to     believe         was      a


                                                                                                                                                                                                   ("
         stand-alone                business              entity       known             as Well                Dunn           Maintenance                   and       Contracting                 ("Well        Dunn")            to


                                                                                                                                                                                            "Project"
         build       a single-family                      residence             for      the       Kleinschmidts                          on Lake            Mahopac             (the       "Project").                As    it


         turned         out,        none       of the           Defendants                  was        (or      is today)               a licensed           home           improvement                     contractor            in


                                                                                                                                                              matter.1
         Putnam            County,             Westchester                  County,               or      anywhere                 else       for     that


                          Things           only          got    worse         for      Plaintiff                once       the      Project           began:           among            other        things,         (a)    in


         violation             of    General             Business            Law            § 771            and      § 135-5              of the      Putnam               County          Administrative



         Code,          Defendants                  refused          to,    and        never             did,      enter         into       a signed,             written        contract            with      Plaintiff,


         and      (b)     in violation                   of the      Lien       Law,           Defendants                    (and          Sean       Dunn's           then       fiance)           repeatedly              and




                                                         Defendants'
                          The       extent         of                             blatant           disregard              for     the law          is evident           from     the no doubt                 unusual
         decision        by the Department      of Consumer     Protection    of Westchester    County,   which                                                                             revoked           Sean     Dunn's
         home        improvement     contractor    license  (apparently    issued  in the  name  of  Sean  Dunn                                                                             doing         business          as
         Well      Dunn)            in May          2015        because     (a) he was operating                                  an unlicensed                   home       improvement                  contractor
         business          and       (b)     failed       to pay       the $10,000   in penalties                                that     Westchester               County        assessed            against        him.         See
         Gordon           Aff.,       Exh.         13.



                                                                                                                           1



                                                                                                                   7 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                           INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                          RECEIVED NYSCEF: 07/26/2018




         with        no       hesitation             whatsoever,                 dipped              into      the    $840,828.22                       Defendants               extracted            from          Plaintiff


                                                                                                     accounts3
         (and        deposited               into       two         personal           bank          accounts               ) for       things           such       as car       payments,                 exotic



         vacations,               fancy         Manhattan                   restaurants,                high         end       clothing            sprees,          the    payment              of personal                credit


         card        bills,       and        other         expenses             having             nothing           to     do      with      the       construction               of Plaintiff's               house            on


                      Mahopac.2                                                                                                                           Defendants'
         Lake         Mahopac,                      Lest       there        be any            doubt         about          the      extent         of                               gross         misuse            of monies


                                                                                                                                              Defendants'
         that    Plaintiff              paid         for      the     construction                  of their          house            and                                  consequent                violation             of the



         New         York             Lien      Law,           Sean         Dunn            gave      the      following                astonishing                testimony:


                          Q.                 So in           other      words,             you      use     the      bank           account             into    which         you         put     client      money              to

                                             pay       your          personal           expenses,               and        that's       how         you        compensate                 yourself?


                          A.                 Yeah.


                          Q.                 How           long       have       you          been        doing       that?


                                                             I'
                          A.                 Since           Pve      started         my         business.


         Gordon               Aff.,      Exh.         2 (Transcript                   of      deposition              testimony               of     Sean          Dunn)         at 55:2-8.



                          Put         simply,          Defendants                    took        unfair        advantage                 of the         position           of trust         and      confidence


         Plaintiffs              gave        them,           diverted           for     their        own        self-interest                what           were     plainly          Lien         Law        Trust        funds,


         misused               hundreds              of thousands                     of dollars            that      did        not       belong           to them,         obtained             money             from


         Plaintiff             under         false         pretenses,            and          repeatedly              committed                defalcations                 while          acting          as fiduciaries.




         2
                          As noted              below,          Plaintiff            is not challenging      at this time, on this motion,  the construction      errors
         and    omissions                by Defendants                   that        plagued    the Project.     Those issues will be raised separately      at trial.




         3                 Sean        Dunn          first     opened          a personal              bank        account             at Chase          Bank       and then          transferred             those        funds
         to a personal                 account             at Putnam           County             Savings          Bank          (Gordon            Aff.,      Exhs.        15).     These         accounts            were       not
         business             accounts          for        an entity          that     presented            appropriate                 entity      formation             documentation;                   they      were
         personal             accounts           opened              in the     name          of Sean          Dunn         that       he, his girlfriend,                 and      his     brother         Gerald         all
         tapped           on a regular               basis        to satisfy          their       own       personal             and non-Project                   needs.



                                                                                                                           2



                                                                                                                   8 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                       RECEIVED NYSCEF: 07/26/2018




                        To       be       sure,       aside        from        the        numerous,             material             defalcations               set forth              in this          motion,


         Plaintiff        was            severely            damaged                by     the     atrocious           lack        of    quality         and      the       exasperating                     delays           and


         poor        or non-existent                       construction                  management                  that      Defendants                inflicted              on     Plaintiff.                 Plaintiff


                                                                                                                                                                                                     Defendants'
         will    prove         the         extent          of,    and      quantify              the    damage              Plaintiff         suffered            as a result                of,


         construction                   deficiencies                at trial.             For    now,      Plaintiff              seeks       partial        summary                  judgment                   only       as to


         Defendants'
                                        liability          under         the      Fourth          and     Fifth        Causes            of Action            based            on      the     following


         undisputed                facts,           each     of    which,            alone         or together,                constitutes              a basis          for      partial           summary


         judgment             in        favor        of    Plaintiff           on those            claims:


                                   •        Defendants                   never        entered           into      a written             contract         with         Plaintiff              for     the     Project;


                                   •        Defendants                   failed       to maintain               required             home          improvement                       contractor                  licenses;


                                   •        Defendants                                    represented               that      Well        Dunn          is a real           business                               (it   is not);
                                                                         falsely                                                                                                                   entity


                                   •        Defendants                                    represented               that                 were                            insured                            were           not);
                                                                         falsely                                             they                    properly                                 (they


                                   •        Defendants                   failed       to keep           required             financial          records                          did     not);          and
                                                                                                                                                                  (they


                                   •        Defendants                                             applied          Lien        Law       trust       funds        for       inappropriate                        purposes.
                                                                         improperly


                                                                                    Statement                  of Undisputed                    Facts


                        The            following             statement               of    undisputed               facts         is drawn           fiom       the      accompanying                             affirmation


         of Michael                R.      Gordon,               dated      July          26,    2018        (the      "Gordon             Aff."),          and       the       exhibits            thereto.               The


         Gordon          Aff.,           in turn,          is based            on     statements               made          by    Defendants                Sean           Dunn          and        Gerald              Dunn       at


         their       respective                 depositions,               together              with     indisputable                  and     unambiguous                       documentation.


         A.             Defendants                        knowingly                 furnished             home             improvement                      contracting                  work              for      Plaintiff

                        without                 a written              contract


                                                                                                                                                        Dunn"                                                     "oral"
                        Defendants                    admit         that       in or about              January             2016,         "Well                          entered             into       an


         contract         with           Plaintiff           to    construct               a single-family                   residence             at the       property               known               as 41         Averill


                                                                                                                            "Project"                                                                   (Defendants'
         Road,         Mahopac,                  Putnam            County,                New      York         (the        "Project").              Gordon             Aff.,         Exh,          1



                                                                                                                       3



                                                                                                                9 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                  RECEIVED NYSCEF: 07/26/2018




                                                                                                   "Answer"
         Verified          Answer              and      Counterclaim                    (the       "Answer")),                 ¶¶     109,          111;     see     also        Gordon            Aff.,       Exh.         2


         (Deposition              Transcript               of      Sean         Dunn,         ("SD       Dep.           T'Script"))                at    146:4-6.            There           was      no     written


         contract         between              the      parties;           it was       oral.        See      Gordon              Aff.,          Exhs.      1 (Answer),                 ¶ 111;             2 (SD         Dep.


                                                                                                                             ("                       Admit"
         T'Script)             at 170:2-5;              3 (Plaintiff's                Notice          to Admit               ("Notice              to Admit")),              ¶¶ 2 and              5; and         4


         (Defendants'                                                                                                               ("                                                 Admit"
                                       Responses                to Plaintiff's               Notice          to Admit               ("Response                to Notice             to Admit")),                   ¶¶ 2


         and      5.    Defendants                admit           they      began         working             on the           Project             in or about             February             2016,         were



         awarded           the       role      of Project            General             Contractor               on      or about               March        18,        2016,      and        continued



         working           on the           Project,        without              a written            contract,           until       they          were      terminated                on     June         19,    2017.



         Gordon           Aff.,        Exhs.         1 (Answer),                 ¶¶ 32,         109,       111;        and     5 (Deposition                   Exhibit             P-24,       Termination


         Notice         dated          June      19,     2017).            According                to Defendants,                    their         Project         work         consisted             of    "site


                                                                                                      construction."
         work,         excavation,               partial         demolition,                 and                                          Id.,     ¶ 113.


                         Sean          Dunn       admitted               that      when         Defendants                were        terminated,                  the     exterior          finish         had       not


         been       applied            to the     house,           the      roof       was      not     substantially                     complete,           the        mechanical                work        was          not



         substantially                 complete,            the     electrical            work          was       not      substantially                   complete,             and,        most      critically,


         the     house         was      not      suitable          for      human            occupancy,                 rendering                 it substantially               incomplete.                  See


                                                                                                                             165-67).3
         generally             Gordon           Aff.,       Exh.         2 (SD          Dep.        T'Script)             at 165-67).




         3
                         Since         the purpose           of the Project                  was to build              a single           family         residence,         and       since        it was      not

         habitable,         substantial              completion                 had   not been          achieved.              See Landow                  & Londow              Architects,            P.C.       v.
         Shorefi·ont           Jewish          Geriatric           Ctr.,        289    A.D.2d          492,       493,       734 N.Y.S.2d                  645,      646     (2d      Dep't,        2001)
         ("
                                  completion               of the project               occurred           no later          than         May       1994,     when         the premises               was         occupied
         for    its intended            use");       Breslin         Realty           Dev.      Corp.        v. Lituchy,            269      A.D.2d           554,       554,      703 N.Y.S.2d                   746     (2d
                                  ("
         Dep't         2000)           substantial          completion,                 as that       term      is defined            in the         agreement,             occurred           no later           than
         November              7, 1994,          when       the premises                was        occupied         for       its intended               use.").



                                                                                                                   4



                                                                                                           10 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




         D.              Defendants                   Sean         Dunn           and         Gerald            Dunn            used          Well          Dunn            as their             trade          name;             as of
                         August              2016,      Well            Dunn           was       not     an       entity             of     any      kind


                         Although              Defendants                  state       that      "Well          Dunn            issued             invoices           for        all     work           and     change


         orders         required             under          the    Contract,             and      Plaintiffs                [sic],        in fact,        paid        the        value          of these             invoices            to


                      Dunn,"
         Well                          Well      Dunn              is actually           just       a trade           name            for     Sean        and       Gerald               Dunn.            Gordon              Aff.,


         Exh.         4 (Response               to Notice                to Admit),              No.       7.     Defendant                   Sean          Dunn         admitted                 at his        deposition


         that     Well         Dunn          is a trade            name         under          which            he operates.                   Gordon            Aff.,           Exhs.          2 (SD           Dep.



         T'Script)             at 35:7-11             ("I     just       kept      operating               as a d/b/a.")                    and      4 (Response                   to Notice               to Admit),                  ¶¶


         7,     11.     Throughout               the         Project,           Well         Dunn        was         not      a corporation,                     partnership,                    limited             liability


         company               or any         other         form         of stand-alone                  business               association.                    Gordon                 Aff.,     Exhs.              6 (Dep.



         Exh.         P-12,         NYS       Department                  of     State         Entity         Infonnation                    Page);           and     4 (Response                        to Notice               to



         Admit),          ¶¶        13-15.      Sean          Dunn          also       admitted               that    he never                told        the       Kleinschmidts                        that        Well        Dunn



         was      not     a real        company.                   (SD      Dep.         T'Script             at 146:7-10).                       Indeed,           despite              the     fact     that        it is


                                                                                                                                                                                   "habit,"
         nothing          more         than      a trade             name        or pseudonym,                        it has          been         Sean       Dunn's                                     as he        explained


                                                                                                                                      entity."
         at his        deposition,             to refer            to Well         Dunn           as a "separate                                          Gordon             Aff.,             Exh.       2 (SD          Dep.



         T'Script)             at 66:18-22.                  Both         Sean         and      Gerald           Dunn           admitted              that      they         always              knew           Well         Dunn


         was      not     a corporation,                    partnership                or limited               liability            company                 during         the          time      that        they       worked


         on the         Project.             Gordon           Aff.,       Exh.         4 (Response                   to Notice                to Admit),               ¶¶        15-16.


                         Sean         Dunn       and         Gerald            Dunn          both       admitted               that         they     furnished               work,              labor,         services,


         and/or         materials             to or for            the    benefit            of the       Project.              Gordon               Aff.,       Exh.         2 (Response                       to Notice              to



         Admit),          ¶¶ 9, 10.             Gerald             Dunn          admitted              that      he has          worked              on      approximately                         100        project            "in


                                               Dunn,"
         the     name          of    Well                          (Gordon             Aff.,        Exh.         7 (Deposition                      transcript              of     Gerald             Dunn           ("GD             Dep.



         T'Script")),                at 117:8-12.                  He     also      admitted              that       he works                 in a supervisory                          capacity              for     Well        Dunn


         (id.     at 119:3-6),               is a signatory                 on     a Well           Dunn             Putnam               County             Savings             Bank           account              allowing



                                                                                                                      5



                                                                                                              11 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                              INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                         RECEIVED NYSCEF: 07/26/2018




         him      to deposit             and       withdraw                 funds          from       Well        Dunn's            bank          account             (id.     at 78:18              -
                                                                                                                                                                                                           79:7,         13-20;

                                                                                                                                                                                                                          Dunn"
         see     also     Gordon              Aff.,       Exhs.            2 (SD           Dep't       T'Script)              at 284:4-14;                     8 (Dep.         Exh.          P-19,         "Well


         check        signed           by    Gerald               Dunn),           has      deposited             money            into        and      withdrawn                 money              from          the     Well


         Dunn         bank       account              (Gordon               Aff.,        Exh.        7 (GD            Dep.      T'Script)               at 79:13-2),                 has      written            checks           on


         the     Well       Dunn            bank       account              (id.     at 79:21              -   80:6      and       Gordon                         Exh.                  has      earned            income
                                                                                                                                                       Aff.,                   8),

                                                                                                      Dunn,"
         from      "projects                done       in the        name           of     Well                          (Gordon               Aff.,      Exh.          7 (GD           Dep.         T'Script)              at



          I17:4-7),          has        a business                card      identifying                himself              as Vice-President                      of     Well          Dunn             (id.    at 69:8-



         16),     carries        a Well            Dunn            Mastercard                  bearing          the      name,           "Gerald               J. Dunn,           Well         Dunn             Maint        &

         Contract,"                                           -
                                (id.     at 74:10                   75:12),          and        furnished              work        and         supervisory               services              for       the     Project           (id.


         at 145-46).


         C.             Although                Plaintiff                paid       Defendants                   $840,828.22                    for      the      Project,             Defendants                     stated
                        that       they        only       paid             subcontractors                       and         suppliers             $379,793.50


                        Defendants                    admit         that     Plaintiff              paid       them         $840,828.22                  in respect               of the         Project.                Gordon



         Aff.,     Exhs.         2 (SD            Dep.        T'Script)              at 149:5-7;                4 (Response                    to Notice           to     Admit),              ¶ 32;            9 (Dep.          Exh.



         P-22,        Partial          Release           and        Waiver            of      Lien     Rights            signed           by     Sean          Dunn          stating,          in pertinent                part,


         that    Well        Dunn,           by       Sean         Dunn,            acknowledges                      receipt       of     $820,828.22                   from           Plaintiff,              representing

                  payment"
         "full                              as of May               4, 2017);                 and    10 (Dep.               Exh.     56,        checks           paid        by      Plaintiff             to Well


         Dunn).          According                 to Defendants,                        of    the    $840,828.22                   they        admit           receiving              from          Plaintiff,            they


         paid     $379,793.50                   to the            persons           and        businesses              who         and     that        submitted               requests              for        payment           to


         Defendants               for       work         and       materials               they      furnished               on the        Project.              Gordon              Aff.,       Exh.            10


         (Defendants'
                                       Interrogatory                  Answers)                  at pp.         3-4.




                                                                                                                        6



                                                                                                               12 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                               RECEIVED NYSCEF: 07/26/2018




         D.            Defendants                        are         not     licensed             home         improvement                            contractors,                     although             they       held
                       themselves                       out      as such              when         they        secured                  the      Project             from           Plaintiff


                       Before                and       during          they         were        the     Project           general               contractors,                  Defendants                held       themselves


         out    to be licensed                      home             improvement                  contractors.                     Gordon              Aff.,         Exh.           4 (Response              to Notice              to



         Admit),           ¶¶ 26,            27,    29.         Sean          Dunn         admitted            that        when               he first         met      the         Kleinschmidts,                   he told


         them       he was             a licensed                home            improvement                   contractor                     in Putnam               County.              Gordon            Aff.,      Exh.        2


         (SD       T'Script)                at 120:8-10.                    At      the    time       Plaintiff            hired           Defendants,                   the        Well        Dunn        website           stated


         that   it was           licensed               in    Putnam                County.            Gordon             Aff.,           Exh.        11 (Dep.                Exh.       P-16,       Well        Dunn's


         website        pages               stating           that     "we          are    licensed           contractors                     in all        of Westchester                       County,          Yonkers,


                                                       Connecticut"
         Putnam,            and        all     of      Connecticut").                      It is undisputed                       that        neither          Sean           Dunn         nor      Gerald           Dunn       nor


         Well       Dunn          was          a licensed                  home        improvement                    contractor                     at any      time          while            Defendants             were



         working            on        the     Project.               Gordon            Aff.,      Exhs.           4 (Response                        to Notice               to Admit),            ¶¶      18,    21    (as    to


         Gerald                             and     2 (SD             Dep.                              at 30:23            -     31:4.              Sean      Dunn's                                    on the         subject
                       Dunn)                                                        T'Script)                                                                                       testimony


         of his      not     being             licensed               fiom          at least      2014         to the           present              was       crystal          clear       on the          subject:


                       A.                    So I built              two         homes          under        that     license                 fiom       2014         till     the      present         from         start     to
                                             finish.


                       Q.                    Do you            now           understand               that     when             you        did       that      work,           you       were       unlicensed?


                       A.                    I understand                    that      now,       yes.



                       Moreover,                    Sean         Dunn             admitted            that     not     only             was       he not          a licensed                home         improvement


         contractor              in     Westchester                    County,             he     actually           did        home             improvement                        contract        work         in that



         county        after          his      license           was         revoked            and      after       he       was         fined         $10,000               for     operating            an unlicensed


         home        improvement                        contracting                   business.              Gordon               Aff.,        Exhs.           2 (SD           Dep.        T'Script)             at 125:3-22;


         and      12 (Dep.              Exh.           52-54,          Westchester                    County          records).                   Sean         Dunn           admitted             he    does        not     have        a


         home        improvement                        contractor's                   license.           Gordon                Aff.,         Exh.         2 (SD         Dep.          T'Script)            at 23:10-13.




                                                                                                                          7



                                                                                                                 13 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018




                                                                                       workers'
         E.           Defendants                 did         not      carry                                   compensation                      insurance               for          the     Project


                                                                                                                                    workers'
                      Although             he     did        not     recall         when          he last         carried                               compensation                         insurance,            Sean


         Dunn        admitted        that        he     does         not      currently              carry       such          insurance.              Gordon                Aff.,         Exh.       2 (SD       Dep.


                            at 78:16-19,                78:24         -    79:8.          And        pertinent                                         records              confirm            that      none       of the
         T'Script)                                                                                                           government

                                                                                 workers'
         Defendants             carried         the      required                                    compensation                     insurance.                Gordon               Aff.,        Exh.     13 (Dep.


         Exh.     P-62,        New        York         State         insurance                records).


         F.           Defendants                 comingled                    Project-related                          monies          with          other       monies               and         used     Plaintiff's

                      money          to    pay         for      non-Project                     related           expenses



                      During         his      deposition,                  Sean          Dunn        testified           as follows:


                      Q.             Was         there         ever        a time          where          you          had     subaccounts                   within          either          Chase        or PCSB            to
                                     separate                business             from        personal?


                      A.             No.


                      Q.             So the           whole           time,         personal            money                and    business            money               and      business            expenses
                                     and        personal             expenses                 were      all      commingled?


                      A.             Yes.


                      Q.             Throughout                     the     whole           time,       right?


                      A.             Since           I started             my business,                 yes.


         Gordon        Aff.,      Exh.        2 (SD            Dep.         T'Script)             at 78:6-15.                  Along           the    same        lines,             Sean      Dunn        admitted


         that   he used         Project          monies              paid         by     Plaintiff           to pay          the     expenses            for      other           projects:


                       Q.            So     do you             end         up using            client         funds          from        one     customer               to     cover           another          project's
                                     expense                 when         that     customer              is late?


                      A.             It is all          in     one        account.            It is all        one       big       pool.


                      Q.             So there                could         be times            where           let's     say       you     are       working            three          jobs,       Job     A,     the
                                     client          is on         time,         Job     B,    the      client         is on time,              Job     C, the          client         is late.          You      would
                                     end        up     using         the      money             from          Client          A    and     B to cover                 the     expenses              on Project              C,
                                     right?


                      A.             Inadveltently,                       yes.




                                                                                                                   8



                                                                                                          14 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                       Q.               And           that        would             happen           periodically?


                       A.               From           time          to time.


         Gordon                      Exh.        2 (SD              Dep.                               at 133:25              â€” 134:14.
                          Aff.,                                                 T'Script)


                       Thus,         it is undisputed                         that      all     of the       $820,844.22                       that      Plaintiff            paid        to Defendants                     was



         deposited           into       two      general              purpose                 bank      accounts,              first,          an account               at JPMorgan                      Chase           and,


         second,          an account                 at Putnam                 County              Savings           Bank.              Id.,      see     also        Gordon              Aff.,        Exh.        14



         (collectively,              Dep.        Exhs.              29-42,           46,      49-51,         bank         statements).                    From          those            accounts,              Defendants


         Sean      Dunn           and     Gerald              Dunn,            as well           as Sean           Dunn's               former           fiance             (who         had      no     role      with         WD

         and    was       not       involved                in the         Project)            had      access           to the         funds           paid      by        Plaintiff.            Gordon            Aff.,         Exh.


         2 (SD        Dep.        T'Script             at 87:12-25).                        Both       Sean        Dunn          and           Gerald          Dunn            accessed            the        account           to



         pay    for    expenses                that         had      nothing            to     do with            the     Project.              Gordon               Aff,       Exh.        2 (SD          Dep.          T'Script)


         at 284:4-17,               285:4-8.                 The      critical             testimony              is as follows:


                       Q.               So during                   what        period           of time           did       Vika         [Sean          Dunn's              former            fiance]          have        a debit
                                        card          for     this     bank           account            roughly?


                       A.               I'd     say         from       when            I opened            it till       a year           ago.


                       Q.               So roughly                    September                  2016        to    September                    of 2017?


                       A.               Till      July         of     'l7.


                       Q.               And           during          that          time,       did     she regularly                    use      the      card?


                       A.               Yes.


                       Q.               And           during          that          time       that     she was              using         this       card,       you         were        putting          Well           Dunn
                                        client          money                into     that      account,             right?


                       A.               Yes,          that's         the      only          account          I had.


                                                            of.
                       Thus,         by        way          of example,                 in the         month            immediately                     following               Plaintiff's              initial         payment



         of    $165,000             to Defendants,                         Defendants                 (and        Sean        Dunn's              former             fiance)          dipped            into       the      Well




                                                                                                                         9



                                                                                                              15 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                              RECEIVED NYSCEF: 07/26/2018




         Dunn          account            (which              held        Trust         Fund          monies            advanced               by      Plaintiff)            to pay            for     a trip         to the


         Maritime                Aquarium                   in Norwalk,                  Connecticut                   ($86.75),            purchases                 from        Abercrombie                         &     Fitch



         ($115.84)                and     Gucci              ($1,029.56),                    six    airline       tickets          totaling            $1,723.53,                 purchases                from           Putnam


         Wine          &    Liquors              ($58.63),               a trip         to the        Six      Flags        amusement                    park         in Agawam,                     Massachusetts



         ($209.99),                a night           at the          upscale            Tao        Restaurant              in     Manhattan                  ($357.98),                and        a trip        to     Capt'N


         Jacks         Island        Grill           in     Wildwood,                   New         Jersey        ($50.88).                Thereafter,                Plaintiffs                repeatedly                spent



         money             from      the        account              in which                Plaintiff's          monies                were         deposited              on a wide                variety           of



         personal               expenses              having             absolutely                nothing        to     do       with         the     Project         including                 the     lease         payment


         on his        then        fiancé's                Mercedes               Benz.             See      Gordon             Aff.,      Exh.         2 (SD          Dep.        T'Script)                 at 136:5-23.


         See     also           Gordon           Aff.,           Exh.       17,     a compilation                   of     further             examples               of personal                 expenses                that          Sean


         Dunn          and        Gerald             Dunn          and      Sean             Dunn's           former        fiance          paid        from          the       bank           accounts              holding


         Plaintiff's              Lien         Law          Trust        funds.


         G.                Defendants                      kept         almost           no        records         regarding                   the      Project             and        kept          absolutely                    no
                                                                                                                                                                                                      books"
                           records             as to         cash         paid          to    their        laborers,              who          were        all      paid        "off       the



                           Along          the        same          lines,        Defendants                   admitted            they         did     not       maintain              full,      complete                  and


         accurate               records         for        the     Project.             See         Gordon         Aff.,          Exh.         2 (SD         Dep.          T'Script),                at 54:3-21.                   The



         only     records               that     Defendants                      kept        regarding           the       Project             were       the       incomplete                  QuickBooks                       entries.


         Id.    at 63:10-15.                    According                   to    Sean         Dunn,           whatever                 is not       recorded              on    QuickBooks,                         which



         apparently                was         the        majority           of Project-related                        transactions,                   was       simply           thrown              out.       See         id.        at



         63:10-24,                which          consists               of the      following                 remarkable                  testimony:


                           Q.              What             records          relating              to 41       Averill           did      you        have        in    your        possession                   when          you
                                           received                the      request            to produce               documents                    in this        case?


                           A.              Just           what       I had        on         QuickBooks.


                           Q.              That's            it?




                                                                                                                         10



                                                                                                                 16 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                               RECEIVED NYSCEF: 07/26/2018




                         A.                  Yeah.


                         Q.                  Where              did     all     the     other            records           go?


                         A.                  I don't           keep       them.


                         Q.                  You        just       throw             them          in the          garbage?


                         A.                                I never             -- for                                when             I make            an order,           I get        a delivery                                    I never
                                             Well,                                            instance,                                                                                                         ticket;

                                             keep        them.


                         Q.                  What          do you              do     with         them?


                         A.                  They          get        thrown           out.


                         Sean            Dunn's            explanation                      for    his       failure        to keep               Project          records           is that,       as he put                    it,     "just         I


                                                                                                                           bookkeeping."
         have       no     idea          what        I'm        doing          when           it comes               to                                           Id.     at 64:24;          see        also        id.     at 50:6-9


                                                                                                                                                                                                                          I'
         ("I    am absolutely                      atrocious                  with      bookkeeping,                        payroll,              all    that      stuff,        paying         my bills.                 I've         just


                                                 at."
         always          been            bad                   There           was      a point,              apparently                prior           to 2015           (and       thus       before          the


                                                                                                                                                                                                 "Barbie"
         commencement                           of the           Project),             when             Sean        Du1m             hired        a bookkeeper                    named                                    (Sean


                                                                                                                                                                                                                                              her"
         Dunn        could            not      remember                  her         last     name            at his        deposition),                  but      he "ran           out     of money                 to pay


         and      thus        let     her      go.       Id.,         36:17-21,               38:11-14.


                         Of         particular             concern              is that           Defendants                    kept         no    records              of what          they     paid         to     laborers



         working              for      them          on the           Project;              incredibly,                  Sean         Dunn          admitted              that     all     of those            individuals


         were       paid        in cash,             with         no     taxes          withheld                   and     no     tax        returns        filed.          Id.      at 13:5-23,                                       54:17-
                                                                                                                                                                                                               14:4-7,


         21;      209:23-25,                 201:2-6,                 211:8-18.                   As     one       example              of what             appears              to be a crystal                clear             case           not



         only      of Lien               Law         Trust        Fund              diversion                but    outright            tax       fraud,          Sean        Dunn          admitted             the        following:


         "Q.      During              that     time         period,             you         did        not    report         any        wages            to the         IRS       or the        State      of New                      York,

                                                                 so."                                                                                                                Defendants'
         right?          A.     I don't          think                        Id.     at 210:3-6.                   Confirming                    the     foregoing,                                             counsel



                                    by    email          on December                         29,        2017        that        the     "recordkeeping                        with       respect          to his           payments


                                                                                                                                                                              books."
         is not      ideal           because             [Sean           Dunn]              paid        many             people         in cash,            off     the                          Dkt.      No.            43.




                                                                                                                                11



                                                                                                                       17 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                            RECEIVED NYSCEF: 07/26/2018




                                                                                                     Procedural                    History


                        This            action        was          commenced                   in August                2017.              Gordon            Aff.,     Exh.          16 (Complaint);                        see     also


         Dkt.     No.2.             Issue         was        joined           in     September                2017,          when           Defendants                filed        an Answer                   with


         Counterclaims.                         Exh.         1; see        also        Dkt.      No.          6.     On November                       20,      2017,         Plaintiff             moved             to dismiss


         the     Counterclaim                        because,             as unlicensed                  home              improvement                    contractors,                Defendants                  had         no



         standing          to bring               any        claims,            including              counterclaims,                       against           Plaintiff.             Dkt.        No.      8.      On


                                                                                                                                                                                                       Defendants'
         December               8, 2017,               after        Plaintiff             moved          to dismiss                 the      Counterclaim                    but      before


         time     to respond                    to the        motion               expired,          Defendants                    agreed           to withdraw,                with         prejudice,               the


         Counterclaim.                        Dkt.         No.      21.


                       After             issue        joined,           Plaintiff            served           written             discovery             demands               and      deposition                 notices          on


         Defendants.                     Dkt.        Nos.        35-39.             Defendants                 have         not      yet      complied               with      all     of their           On January                 23,


         2018,       the     Court              entered            a Preliminary                     Conference                   Order         that      confirmed                that       the      priority          of



         discovery             in       its     entirety           would            be reversed                and         that     Plaintiff           would          have          no     obligation                to respond


               Defendants'
         to                                   discovery                demands               until      Defendants                   fast          complied           with         their         own      discovery


         obligations.                   Dkt.         No.     47.        Because               Defendants                   have       not       yet     complied              with          their       discovery


         obligations                -    QuickBooks                     files        still    have           not     been         made          available            to Plaintiff,                  as Defendants                  had


         agreed        to do,            Defendants                    have         not      produced               text     messages                 that     they        admitted              existed          and         agreed


         to produce,                and         no    Project             photographs                  or videos                have        been        produced              â€”Plaintiffs'                  time       to


         produce           discovery                  has        not    yet        been       triggered.               Gordon              Aff.,       ¶ 21.


                        On May                  31,        2018,        Defendants                   filed         a third-party                complaint              against             the      Project           architects,


         Michael           Piccirillo                 Architecture                   PLLC,            Michael              Piccirillo,              and       Vladimir             Levin.              Dkt.       Nos.        49-54.


         No response                    to the        third-party                  complaint                 has     been         filed.




                                                                                                                           12



                                                                                                                    18 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                                                                                                             Argument


                                 PLAINTIFF                        IS      ENTITLED                        TO PARTIAL                              SUMMARY                          JUDGMENT


                         Plaintiff           seeks         partial           summary                 judgment                on      liability           as to the           First,        Fourth              and      Fifth


         Causes          of Action,                for     breach            of fiduciary                 duty      and         for      diversion               of    Lien         Law         Trust          funds.


         Plaintiff         seeks         such        a judgment                   as against               Defendants                   Sean         Dunn             and     Gerald            Dunn             and,         to the


         extent         Defendant                Well        Dunn            exists       in    some            capacity,              against            Well         Dunn.


         A.              The         legal       standard                 applicable                  to this       motion


                         Pursuant             to    CPLR              Rule        3212(b),               a plaintiff              is entitled             to    summary               judgment                   when           it


         establishes             through             admissible                proof           that       there        are      no      genuine            issues           of material                 fact         regarding                 a


         valid       cause        of     action.           See        Zuckerman                  v. New            York,           49 N.Y.2d                   557,     562,        427         N.Y.S.2d                595,             597



         (1980)          ("To        obtain         summary                judgment                  it is necessary                    that       the     movant                establish           his       cause           of


                                                                                                                                                                                                        judgment'
         action         or defense               'sufficiently                to warrant                 the      court         as a matter                of     law       in     directing                                             in


         his     favor      (CPLR             3212,          subd         [b]),       and       he must             do       so by tender                  of     evidentiary                  proof           in admissible



         form.");          Cohen             Fashion              Opt.,       Inc.     v. V          &    M      Opt.,       Inc.,           51 A.D.3d                619,        619,         858      N.Y.S.2d                    260,


         261      (2d     Dep't          2008)            ("the        defendants               failed          to raise           a genuine               material               issue         of fact          in opposition


                     plaintiffs'
         to the                               prima          facie        showing               of    entitlement                  to judgment                    as a matter                  of law          ...     .").         In


                     Dore'
         Serge       Oore              Selections               Ltd       v. Universal                   Wines           & Spirits,                20     Misc.         3d       1121(A),               1121A,                867


         N.Y.S.2d               378,      378       (Sup.         Ct.      Westchester                    Co.      2008),             this        Court         summarized                     the      summary


         judgment               standard:                "The         proponent                of a motion                for        summary               judgment                 ...    must          tender           sufficient


         evidence            to demonstrate                       as a matter               of law           the     absence                 of    a material               issue         of    fact.      ...        Once           the



         moving           party         has      made           a prima           facie         showing             of entitlement                        of    summary               judgment,                   the     burden


         of production                  shifts           to the       opponent,                who        must         now         go forward                   and     produce                sufficient               evidence




                                                                                                                       13



                                                                                                                19 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                         INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                                       RECEIVED NYSCEF: 07/26/2018




         in     admissible                 form        to establish                      the        existence                 of    a triable             issue       of fact         or demonstrate                       an


                                                                                                    so."
         acceptable                excuse             for     failing               to do


                            A    motion            for       summary                     judgment                  may         be        granted           as to one          cause          of     action         among                many

                                                                                                                                                                                                           ("
         pled       or even              a single            part           of    a single                cause         of     action.             See      CPLR           Rule        3212(e)             ("In      any         [action


         other        than        a matrimonial                          action]              summary                  judgment                   may       be granted                as to one            or more               causes          of



         action,            or part         thereof,              in        favor        of        any       one        or more             parties,         to the        extent           warranted,                on        such      terms


                                  just."
         as may             be                    See        also            Quilliams                    v. Half            Hollow          Hills         School          Dist.        (Candlewood                       School),              67


         A.D.3d             763,         766,         892     N.Y.S.2d                       397,           399        (2d     Dep't          2009         ("the         subcontractor                    violated           the


         insurance               procurement                       clause               by        failing         to     secure            primary           liability           insurance                in the      stated



         amount,                so that         the      Supreme                    Court            properly                granted           partial           summary              judgment               against             it as the



         third-party               cause          of     action               to recover                    damages                for     breach           of    contract.");               Hulse          v. Summerlin,


                                                                                                                                                                                 ("
         LLC,         17 A.D.3d                   317,        318,            792        N.Y.S.2d                   577,           578      (2d     Dep't          2005)              plaintiffs            established                  their


         prima         facie         entitlement                   to judgment                           as a matter                 of     law.      The         defendants              failed          to raise          a triable


         issue        of fact           sufficient                to        defeat           the      motion             for       partial         summary               judgment.                 Therefore,               the


                                                                                                       plaintiffs'
         Supreme                 Court          erred        in        denying                the                                  motion           for     partial        summary                 judgment                on the             issue


         of     liability          on      the        cause            of     action              alleging             a violation                 of Labor             Law        § 240          (1),     and       in     granting

                                                      defendants'
         that      branch           of the                                              cross         motion             which             was       for     summary               judgment                dismissing                   the



         complaint.");                     Nichols            v. Hartford                          Fire      Ins.        Co.,        61 A.D.2d                   555,     556,        403     N.Y.S.2d                    335,     336         (3d


         Dep't         1978)             ("Partial            summary                     judgment,                    where              warranted,              may       be granted                   as to a part              of    a


         cause         of       action       ( CPLR                    3212,            subd          [e]).").


                            As     can      be inferred                      from            the      Second             Department's                       decision          in Hulse,                  supra,       the        standard


         is the       same          whether                 the        relief           sought              is summary                    judgment               on     an entire           Complaint,                    a single


         cause         of       action,          or a single                     part        of     a single            cause             of action.             See LG            Capital           Funding,               LLC          v.




                                                                                                                                    14



                                                                                                                             20 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                              RECEIVED NYSCEF: 07/26/2018




         Sanomedics                     Intl.          Holdings,              Inc.,        2015       N.Y.       Misc.          LEXIS             4294,            *18,      2015        NY       Slip        Op

                                                                                                             ("
         32232(U),                   15 (Sup.              Ct.     Kings             Co.      2015)          ("With           respect       to plaintiffs                   motion          for      partial             summary


         judgment               on         its     breach          of       contract           claims,         on     a motion             for     summary                  judgment,              the        movant              must


         make         a prima                facie        showing,               by      tendering             evidentiary                proof         in admissible                    form,       of       its    entitlement


         to judgment                    as a matter                   of     law");          Pacheco           v. City          of New            York,         2010         N.Y.         Misc.        LEXIS               2426,

                                                                                                                                                                                                  plaintiffs'
         *11,        2010         NY             Slip     Op       31400(U),                  10 (Sup.          Ct.     N.Y.         Co.     2010)            ("the         branch          of                             motion


         for    partial           summary                  judgment                   as to liability               on the       third       cause            of    action         for     violation                of    Labor


         Law         § 240           (1)         is granted.                Summary               judgment              may       be granted                 where           no     genuine           triable             issue          of


         material             fact         exists.").



                          Thus,             where,          as at bar,                Plaintiff           establishes            through            admissible                   evidence            that       Defendants


         are    liable         as a matter                   of       law      in respect             of     a cause           of action           or     a part          thereof,         partial            summary


         judgment               should                  be granted              in favor            of Plaintiff.


         B.               Plaintiff                 is entitled                to partial             summary                 judgment                  on     the        Fourth           and       Fifth           Causes               of

                         Action                  for      Breach              of Fiduciary                   Duty        and      Lien           Law          Trust          Fund         Diversions


                          1.                     The       Fourth              Cause           of    Action:             breach            of fiduciary                    duty


                          Plaintiff                is entitled               to partial             summary           judgment               on     the       Fourth             Cause          of Action,                for


                                                                                                                                                                                                          Defendants'
         breach          of fiduciary                     duty,            as there          are no        genuine            issues       of material                    fact     regarding


         liability          for      that          cause         of        action.         The       elements            of     a claim           for     breach            of fiduciary               duty          are        "(1)      the


         existence             of       a fiduciary                   relationship,                 (2)    misconduct                by     the     defendant,                    and     (3)     damages                 directly

                                                                            misconduct."
         caused          by       the        defendant's                                                   Smallwood                 v. Lupoli,               107         A.D.3d          782,       784,           968


                                                                                     2013),'
         N.Y.S.2d               515,             517      (2d      Dep't             2013);          Armentano                 v. Paraco                Gas        Corp.,         90     A.D.3d           683,            684,         935


         N.Y.S.2d               304,             306      (2d      Dep't             2011)        (same).           A    plaintiff          pleading                multiple             causes          of    action,



         including              one          for        breach          of     fiduciary             duty,      is entitled             to partial             summary                 judgment               as to the


         breach          of     fiduciary                 duty          claim         when          it proves           the     absence            of     any        genuine             issues       of material                      fact




                                                                                                                          15




                                                                                                                    21 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                               RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                                                                                        (1st
         as to that               claim.             See SantiEsteban                       v. Crowder,                92 A.D.3d                   544,         546,        939      N.Y.S.2d                   28,     29-30


         Dep't         2012),                 affirming           partial       summary                 judgment              to the           plaintiff             on its        claim          for     breach           of


                                                                                               defendants'
         fiduciary                duty,          holding          that,      "[s]ince                                       payments                   to themselves                     were       unauthorized,                       as a


                                                                                                                                                         ."
         matter          of       law,         they       are     liable      for     breach            of fiduciary                duty         ...            See      also        Golden              Eagle/Satellite


                                                                                                                                          (4th
         Archery              v. Epling,                  244     A.D.2d            959,      665       N.Y.S.2d               169                     Dep't          1997),         granting             the      plaintiff's


         motion           for          partial        summary                judgment              on     its claim           for     breach               of    fiduciary               duty.


                         At            bar,     Plaintiff          is entitled             to partial          summary               judgment                    on     the     Fourth            Cause           of Action,


         for     breach                of     fiduciary           duty,       because             Plaintiff           has     established                     each      element             of that             claim         as to


         each        Defendant                    with         sufficient,           admissible               evidence.


                                                a.               Defendants                 owed          Plaintiff           a fiduciary                       duty        with         respect            to the          funds


         that        Plaintiff                 paid       to    Defendants.                   Defendants                   owed          Plaintiff              a fiduciary               duty          as to the          funds


         paid        Plaintiff                paid    to them.               Lien     Law          Article           3-A      imposed                  on Defendants                      a fiduciary                  duty        to


         Plaintiff            once             Defendants              undertook               to accept              from         Plaintiff             over          $800,000             in Project                  dollars.


                                                                                                                                                                                           ("
         See People                     v. Valenza,               60 N.Y.2d                363,      371,      469          N.Y.S.2d               642,          645        (1983)                article         3-A       of the


         Lien        Law           imposes                on    a contractor                a fiduciary              duty         over      funds             received             for     the      improvement                         of


                                                                                                      71-a)"
         real     property                    (see    Lien        Law,        §§ 70,         71,                     ; NY Professional                           Drywall              of OC,             Inc.      v. Rivergate


                                                                                                                                                                                          ("
         Dev.,        LLC,               100      A.D.3d           216,       218,      952        N.Y.S.2d                852,      854         (3d       Dep't            2012)         ("The           owner           or


         general            contractor                 becomes               a fiduciary              over     the         accounts             received               to     complete              the         construction


         project            ...        .");    AABCO              Sheet       Metal          Co.        v. Lincoln            Ctr.       for       the        Performing                  Arts,          174      Misc.          2d



         232,        234,          663         N.Y.S.2d             490,      491       (Sup.         Ct.     N.Y.          Co.      1997)             (Lien         Law        "provides                 that        funds


         received                 by        a general           contractor           in the          course           of a construction                         project            constitute               assets         of    a trust,


         that      a person                   in a trust         position           shall      be held          to     a fiduciary                 standard              of     care       and          duty      and         shall          be




                                                                                                                        16




                                                                                                               22 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                    RECEIVED NYSCEF: 07/26/2018




         accountable                 for     trust      assets.");             Prestige              Plumbing                & Heating,              Inc.      v. B&B             Constr.,           Inc.,      2013



         N.Y.       Misc.           LEXIS            4279,           *14-15,          2013        NY         Slip      Op         32262(U),            11 (Sup.             Ct.    N.Y.           Co.      2013).



                         Further,            because            the      Project           was        the     subject          of a home              improvement                    contract,             Defendants


         owed          their       fiduciary           duty          to Plaintiff,             as owner.               See        Lien        Law      71-a(4);            see     also         Ippolito            v. TJC



         Dev.,      LLC,            83 A.D.3d                57,      64,      920     N.Y.S.2d                108,        113-114             (2d    Dep't          2011)         (plaintiffs,              as owners,


         were      held        to    be "beneficiaries                         of the        trust      funds         created            by    operation             of     Lien      Law           § 70      ...    .");


         Jorge         v. Piola            Prop.       Mgt.           LLC,        2017        N.Y.          Misc.       LEXIS             2428,        *7,     2017         NY        Slip        Op       50837(U),


                                                                                                                                                                       ("
         3, 56      Misc.           3d     1202(A),                63 N.Y.S.3d                 305      (Sup.          Ct.    Nassau            Co.     2017)          ("The          plaintiff            correctly


         cites     to authority                of the          Appellate               Division,              Second           Department,                   which         holds         that       a homeowner



         has     the     standing              to sue         as a trust             beneficiary               under         this     statute.         Ippolito            v. TJC          Dev.         LLC,         83


                                                                                                  2011).").4
         AD3d           57,    920         N.Y.S.2d                108      (2d      Dept.


                         Since           it is undisputed                    that     Plaintiff             paid      to Defendants                   $840,828.22                  for     the      Project,          there


         can     be no         doubt         that      Defendants                    were      fiduciaries                 with      respect          to those            funds.         Defendants                  Sean


         Dunn          and     Gerald             Dunn         should           be deemed                   to be fiduciaries                   because           they       were        the        contractors


         who       did       the    Project           Work            and      received              Project          payments                from     Plaintiff.             Indeed,             it is undisputed


         that     Plaintiff           issued          its     checks           to Defendant                   Well         Dunn,         but     Defendant                 Well       Dunn           was       nothing




         4
                         In cases           not      involving           home          improvement                  contracts,           the owner            might         not    be deemed               to be a trust
         fund     beneficiary.                 See, e.g.,            JSignal         LLC      v. Artisan             Constr.
                                                                                                                  Partners     LLC,    2017 N.Y.   Misc.  LEXIS  2436,
                                                                                                                    ("
         *8,     2017      NY        Slip Op 31348(U),   7 (Sup.                              Ct. N.Y. Co. 2017)    ("In  a distinguishable    case,  the Second
         Department                held that a homeowner     may                              assert a cause of action   pursuant     to Lien Law Article   3-A against
         a defendant               contractor hired to perform   home                                    improvements.                    See Ippolito              v. TJC         Dev.,        LLC,         83 AD3d

         57, 67-71,            920       N.Y.S.2d             108 (2011).              In Ippolito,             the    Second            Department             relied        on Lien            Law      § 71-a[4]
                                                                                                                                          contract,'
         for that        holding,           which           solely       concerns           'a home            improvement                                     and        describes          that      the relevant
         funds      'remained            the property of the owners,    ... until the proper   payment   of such funds by the contractor                                                                                        to
                                                                 contract.'
         the purposes               of the home improvement                      83 AD3d   at 67. The present   action involves the
         improvement                 of retail         space          rather        than     a home.").               It is undisputed                that    the contract               at issue        involves           a
         home       improvement                    project,          therefore          Ippolito,           supra,         governs.




                                                                                                                      17




                                                                                                               23 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




         more        than         a trade         name           or pseudonym                      under            which          Defendants                   Sean       Dunn            and        Gerald          Dunn           did


         business.              And         even        if     Defendant                 Well          Dunn         were          deemed            to be some                  sort      of     entity,         Messrs.


         Sean       and        Gerald            Dunn          should            still      be deemed                  to be fiduciaries                    as they             were       the        officers           and


         agents           of   Well       Dunn.               See Ippolito,                  83 A.D.3d                    at 70,     920         N.Y.S.2d               at 118         (adopting                the      position


                                                                                                                                                                                                      (4th
         of the       Fourth           Department                      in Fleck             v. Perla,            40 A.D.2d                 1069,         339      N.Y.S.2d                 246                  Dep't          1972)


         that      "the        individual             officers              or agents             of    a corporation                     ...    may       be liable              in a civil            action          pursuant


         to Lien           Law        article         3-A        for     the       improper              diversion                of trust         funds         ...     .").      See         also      Holt         Constr.


         Corp.        v. Grand              Palais,             LLC,           108       A.D.3d              593,      597,        969      N.Y.S.2d              499,           503      (2d       Dep't         2013)

         ("
         ("This           Court       has        held         that     the      individual               officers            of    a corporate               trustee             may       be held            personally


         liable      pursuant               to    Lien         Law          article         3-A        for     knowingly                 participating                  in a diversion                     of trust           assets


         (see      Ippolito           v. TJC            Dev.,          LLC,           83 AD3d                 57,    70-71,          920         NYS2d            108           [2011];          Atlas        Bldg.           Sys.        v.



         Rende,           236      AD2d            494,         495,         653         NYS2d            694        [1997];          South          Carolina              Steel          Corp.         v. Miller,              170


         AD2d          592,        566       NYS2d                 368       [1991]).");               Ideal         Supply          Co.,         Inc.     v. Interstate                  Fire        Protection,               Inc.,


         2016        N.Y.         Misc.          LEXIS               4242,         2016         NY        Slip       Op         32273(U)             (Sup.        Ct.      N.Y.           Co.       2016),         adopting


         the      position          of Ippolito,                 supra,            and      Fleck,           supra,          and     denying              motion            to dismiss                 Lien       Law          Trust


         Fund        diversion              claim            against           corporate               officers.


                                          b.                  Defendants                    breached                 their        fiduciary              duty          to Plaintiff                 with         respect             to


         the      monies           paid          to     them           by      Plaintiff.               Defendants                 admitted              that     they          deposited              all      of the        money


         into      checking             accounts                that        were         accessible              not       only      by         Defendants               but      also         by     Defendant                Sean


         Dunn's            former           fiance,           no      records            were          kept,        the      funds        that      Plaintiff           paid        to Defendants                       for    the


         Project           were       used        for        non-Project                  purposes               such        as shoe             shopping              sprees,         lavish          vacations,               car


         and      motorcycle                 payments,                   and       other        construction                    projects.            See     supra,             p. __ . All              of these


                                                                                                             Defendants'                                                                                      Plaintiffs'
         expenses              constituted                   a direct        violation             of                                    fiduciary              duty      to Plaintiff,                  as




                                                                                                                           18




                                                                                                                 24 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                                RECEIVED NYSCEF: 07/26/2018




         funds         were        not     applied              for      the         purpose          for      which              they        were        intended:              the        construction                   of


                                 house.5
         Plaintiff's             house,               They         also          constitute             substantial                  defalcations                 by     Defendants                     that     took           place


         while         Defendants,                    as a matter                 of     law,      pursuant             to the            New        York          Lien        Law,          were         acting           in     a



         fiduciary            capacity.


                                                                                                                                               Defendants'
                                          c.                 Plaintiff                 has      been         damaged                  by                                     breach               of     fiduciary                duty.


                                                                                                                                                     Defendants'
         There         can       be no         doubt            that         Plaintiff          has      been         damaged                 by                                  breach               of their         fiduciary


         duty.         Monies            that     Plaintiff                  paid        to Defendants                   were            diverted           for     purposes                other        than        the


                                        Plaintift"
         construction                of Plaintiff's                    house,             which         remained                  incomplete                at the         time        Defendants                  were


         terminated.                 Further,             according                    to Defendants,                   they         paid          only     $379,793.50                      to    subcontractors                        and



         suppliers,              even      though               Plaintiff              paid       them        more           than         $800,000.                That        means              that     Defendants


         pocketed             almost            $500,000                 of money                 (which,             as discussed                   below,            was       protected               Lien        Law          Trust


         Fund        monies)             that     had           been           earmarked               for      the     Project.               While          the      amount               of the        damage                will         be


                                                                                                                                                                                              Defendants'
         proven          at trial,        there          can       be no             genuine           issue          that        Plaintiff          was      damaged                  by


         defalcations.


                         2.               Fifth          Cause                of Action:                Lien          Law           Trust           Fund          Diversion


                         "Lien           Law          article          3-A        mandates               that     once            a trust          comes          into       existence,                 its funds           may              not


                                                                   purposes."
         be diverted               for    non-trust                                              Ippolito,             83 A.D.3d                   at 66-67,             920      N.Y.S.2d                 at 115.              Ippolito


         further         explains              that      Lien          Law           § 70       defines          Lien         Law           Trusts         as funds              "received               by      a contractor


         under         or in       connection                   with          a contract              for     an improvement                          of real          property,              or home




         5
                         As      noted,         what       makes              this       breach       of fiduciary               duty particularly odious is that Defendants
         committed               their    defalcations                   -
                                                                               unlawfully           diverting                Lien Law Trust Funds - while      acting  in a fiduciary
         capacity.            In AABCO                 Sheet          Metal          Co.      v. Lincoln      Ctr. for                   the Performing                  Arts,      174 Misc.                  2d 232,          234,         663
         N.Y.S.2d             490,       491-492             (Sup.           Ct. N.Y.           Co.     1974),         the Court               made        clear      the severity     of such malfeasance:
                                                                                                                                                                                                      debtor'
         "[t]he        failure       to turn          over       trust         funds       within           a specified             period          of time         constitutes    larceny    ... . A debtor's
         defalcation             while         acting        in a fiduciary                   capacity           makes            the debt           nondischargeable                       in bankruptcy                   ...       .").



                                                                                                                             19




                                                                                                                  25 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018




                                         ...." ."
         improvement                     ...             83 A.D.3d                  at 64-65,             920       N.Y.S.2d                  at 114.               The       Lien        Law           is very           specific           as


         to the      requirements                        for     the       deposit            of Trust           Funds           received                           a contractor                 in     respect           of    a home
                                                                                                                                                          by


         improvement                   project.                 As       Ippolito         notes,          Lien          Law          § 71-a(4)(a)                     provides             that:


                           [u]nder            a home                   improvement                     contract,               payments                    received                from          an       owner            by      a home
                          improvement                      contractor                 prior      to the          substantial                 completion                     of work             under         the     contract           shall
                          be      deposited                within            five      business              days        thereafter                 by        the     recipient             in        an escrow                account            in
                          a bank,            trust          company,                   savings            bank,           or        state         or      federal            savings              and         loan         association,
                          located           in this            state.           . Such          deposit             or deposits                   shall         remain             the property                     of such          owner
                          except         as otherwise                        provided            herein.



         Ippolito,             83 A.D.3d                 at 65,          920        N.Y.S.2d              at 114.              Emphasis                   supplied.                The         trust,        once         established



         by   virtue            of the       Lien          Law,            continues            "'until           all    trust         claims             have            been     paid          or discharged,                    or all


                                                                                        purposes"
         assets      have            been      applied               for      trust                               (Matter              of RLI              Ins.       Co.,        Sur.      Div.         v New             York      State


                                                                                                                                                   [3])."
         Dept.       of     Labor,           97 NY2d                    at 262,         quoting              Lien        Law          § 70                           Ippolito,            83 A.D.3d                  at 65,        920


         N.Y.S.2d               at    114.


                          Ippolito           synthesized                     the      Lien      Law's            trust         fund          requirements                     with         respect            to home


         improvement                   contracts                 in pertinent                 part     as follows:


                          "contractors                   who           receive         money            in     advance                for     the         construction                   of home              improvements
                          are     required               to place             the     money            in a bank               account                 and      hold         the     money               as the        property              of
                          the     owner            until         the       money          is paid          for      purposes                 of     the       home           improvement.                      The         funds
                          deposited            remain                  the    property           of the           owner             until:                    the     proper          payment                 by     the
                                                                                                                                                    (1)
                          contractor               for         the     purposes               of the      home            improvement                          project;            or (2)         default            or breach               by
                          the     owner            which             excuses            the     contractor's                   performance,                         but     only         to the         extent            of any
                          reasonable                liquidated                 damage            amount                 and      only         after           7 days         prior         written            notice           to the

                          owner;            or (3)         substantial                 performance                      of the        contract'.                    ...     Any       transaction                    by    which         any
                          trust       asset         is paid,             transferred             or       applied             for     any          purpose                other      than         a purpose                of the       trust
                          as stated           in     subdivision                    one       or subdivision                        two      of        section            seventy-one,                   before           payment             or
                          discharge            of        all     trust        claims          with        respect             to the         trust,           is a diversion                   of trust           assets,         whether
                          or not       there         are         trust        claims          in existence                at the            time          of the          transaction,                  and       if the        diversion
                          occurs    by the                 voluntary                  act of the           trustee            or by          his       consent              such         act     or consent                is a breach
                             trust"                                                    [1])."
                          of          (Lien                    Law           § 72

                                                                                                                                                                                                        ("
         Ippolito,             83 A.D.3d                 at 66,          920        N.Y.S.2d              at 114-115.                     See          also       Lien       Law          § 72          ("[a]ny           transaction



         by   which             any    trust         asset           is paid,          transferred               or applied                  for       any        purpose            other            than     a purpose                of




                                                                                                                          20




                                                                                                                    26 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                              RECEIVED NYSCEF: 07/26/2018




         the       trust        as stated              in subdivision                  one        or subdivision                  two         of        section          seventy-one,                  before       payment


         or discharge                    of     all     trust       claims          with      respect            to the        trust,       is a diversion                     of trust         assets,         whether            or


         not       there         are      trust        claims          in existence                at the        time        of the         transaction,                  and      if the        diversion            occurs            by

                                                                                                                                                                                                          trust."6
         the       voluntary                  act     of the        trustee         or by         his     consent            such       act        or     consent          is a breach              of



                                Here,         as discussed               above,             a Lien          Law        Trust         Fund           came          into     existence              when          Plaintiff          first


         paid        to Defendants                        $165,000              as an advance                    payment                against            work          done       on the         Project.           See



         supra,            p.     6.     Over          the      course         of the         Project,           Plaintiff           paid          Defendants                  an additional               $675,828.22



         for       a total         of     $840,828.22.                   See supra,                 p. 6.         From         that      total           amount,           Defendants                  allegedly            paid


                                                                                                                                                                                                  $461,034.72.'
         subcontractors                         and       suppliers            on the         Project            $379,793.50,                    leaving            a balance              of                                      See



         supra,            p. 6.         At     a minimum,                    then,         pursuant            to Lien         Law           § 71,           $461,034.72                  remains          the     property


         of     Plaintiff               but     has       not    been         returned             to     Plaintiff.           See       supra,            pp.     6.      As      Defendants               were


         terminated                    from         the      Project         (because              of     innumerable                   problems                 with      their      work)            before


                                                                                                                                                                   Defendants'
         completing                     their       work         and     before             the    application                of those              funds,                                       retention           of     those


         funds         constitutes                    aper          se diversion              of        Lien     Law         Trust        funds.


                                              Defendants'
                            While                                        retention                of those         funds         is problematic                          enough,           what        is even        worse             is



         the       extent          to     which           Defendants                  blatantly             comingled                and      misapplied                   the     trust        fund      monies            that


         Plaintiff              paid          to Defendants                   for     the     Project.            As     discussed                  above,          Defendants                  readily          admit        they




         6
                            We anticipate                    that     Defendants              might            argue    that     they         did       not    intend       to divert           Lien      Law       Trust          Fund
         assets.           If made,             that      argument            should         be rejected,              as a Lien            Law          Trustee's          intent       is entirely   irrelevant;                      if
         trust      funds          are applied               to a non-trust                 purpose,           there     is a Lien            Law         Trust         Fund       diversion.       See RLI Ins.                    Co.
         v.    N    Y State             DOL,          97 N.Y.2d           at 263,            740 N.Y.S.2d                at 276          ("Use           of trust         assets     for     any purpose              other         than
         the expenditures                       authorized             in Lien          Law        § 71 before               all trust        claims           have       been       paid       or discharged
         constitutes               an improper                  diversion           of trust        assets,        regardless              of the propriety                      of the trustee's               intentions.").
         Emphasis                 supplied.

         7
                            Plaintiff     by no means agrees that Defendants                                                  paid      $379,793.50                  to subcontractors                    and suppliers                 on
         the Project               but will accept that amount  for the limited                                                purposes             of this        motion          only.



                                                                                                                         21




                                                                                                                  27 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                                                                                                 RECEIVED NYSCEF: 07/26/2018




         deposited              all    of Plaintiff's               $840,828.22                   into    two       bank       accounts,             first      at JPMorgan                   Chase            and



         second,           when         the     first     account            was          closed,        at Putnam            County           Savings               Bank,         that     were         used        to



         pay      Project,            non-Project               business             (other         construction              project),           and        personal             expenses.              See supra,



         pp.     8-10.          Defendants                also       admit         that      there       was       absolutely             no   segregation                  of    the      funds        that



         Plaintiff           paid       for    the      Project,           which,          as noted             above,      are     Lien       Law           Trust        Funds.           See supra,                p. 21.



         In     fact,     as noted            on pages              8-9     above,           Sean        Dunn       was       quite       clear      that       he knowingly                     used      Project



         funds          to pay        his     personal           expenses,                the     expenses           associated             with        other        projects,             and     the    expenses



         of his         girlfriend.             Such       conduct                might         very     well      one      of the        clearest           and      most         brazen          examples                of



         Lien        Law        Trust         Fund       diversions                this      Court       will      ever      see.



                          Accordingly,                  Plaintiff           is entitled             to partial           summary           judgment                  on    its    Fifth       Cause        of



         Action           for    Lien         Law       Trust        Fund          diversion.


                                                                                                         Conclusion


                          As     discussed              above,            while       this      case      is technically              a construction                      case,       it is even          more            so a



         case        about       rampant              abuse         and      misappropriation                      of     Trust       Funds         monies.               Literally           plundering                  two



         bank           accounts            holding        those           Trust      Fund           monies,         and      lying        about        their        corporate             and      licensure



         status,         Defendants               committed                  defalcations                while       acting         in a fiduciary                 capacity             and      took     money


         that      belonged             to Plaintiff             under            false      pretenses.             There         being        no    genuine              issues          of material            fact



         regarding              these         claims,       Plaintiff              is entitled           to partial         summary               judgment                as to its Fourth                 and        Fifth



         Causes            of Action.




                                                                                                                   22




                                                                                                           28 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 74                                                                                  RECEIVED NYSCEF: 07/26/2018




         Dated:   Katonah,      New   York

                  July   26,   2018




                                             Gordo1        w LL



                                             By:
                                                           ichael       R.    Gbdon

                                                                         '     '
                                             Attorneys      for                        AK3,   LLC


                                             51 Bedford         Road,        Suite    2

                                             Katonah,     New       York           10536
                                             Telephone              914.232.9500
                                             Fax                    914.992.6634

                                             Email                  mgordon@gordonlawllp.com




                                                           23



                                                         29 of 29
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                RECEIVED NYSCEF: 07/26/2018

                                                      WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                  RECEIVED NYSCEF: 07/26/2018




         I                                                                                                                                                   Page      1



              1                              SUPREME                  COURT         OF        THE           STATE           OF      NEW          YORK

              2                                                  COUNTY             OF        WESTCHESTER

              3                                                                                                                             x

              4               LAK3,          LLC,

              5                                                                          Plaintiff,

              6                                            -against-

                      '
              7               SEAN        DUNN,              GERALD           DUNN,

                              and        WELL'DUNN                    MAINTENANCE

                  8           &     CONTRACTING,

                  9                                                                    Defenclants.                    .


                                                                                                                                             x
                      I

             10


             11

  .!j!       12                                                           April                             2018
                                                                                              26,

                                                                           9:07            a.m.

             13


             14


             15


             16       .                           Deposition                  of         SEAN          DUNN,               taken           by     Plaintiff,
                      I

             17               pursuant                to       Notice,              at        the           offices                of      Gordon              Law

             18               LLP,         51       Bedford              Road,              Katonah,                   New         York,
                      '
             19               before              Nancy           R.     Sullivan                 ,    a      Shorthand                    Reporter

             20               and        Notary              Public           within                  and        for         the        State           of

             21               New        York.

             22


             23


             24


             25



                                                                              DavidFeldmanWorldwide

                          800-642-1099                                              A Veritext          Company                                         www
                                                                                                                                                        www.veritext.corn
                                                                                                                                                                veritext    corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                         RECEIVED NYSCEF: 07/26/2018
                                                                                                                                                                                                                    t
                                                                                                                                                                                                                    :




                                                                                                                                                                              Page                13



           1                                                                                SEAN               DUNN

                                                                                                                       period'
           2                          A.               From                what                     time               period?

           3                          Q.               Well,                 let's                         start                   with               the           present.

           4                          A.               Cash.

                                                                                                                                                                            kind'
           5                          Q.               Do        you                  withhold                            taxes                  of           any           kind?

               6                      A.               No,·                  do               not.
                                                       No,            I


           7                          Q.               Are            there                        any             withholdings?

           8                          A.               Not         when                       they                 are             paid                cash,                no.

                                '
           9                          Q.               Going                 back                     into                last                 year,                 2017,                how

          10           did          you     pay               Jerry?

          11                          A.               Cash.

          12                          Q.               How         about                           2016?

          13                          A.               I      don't                         recall                     when               I      stopped                          the

          14           payroll,                   to          be           honest.                                 I'd             have                to          look.                      I


          15          believe               all               cash                    that                 year.                     I         think                 the            payroll

          16           was          like          2013                to              maybe                     '15.


          17                          Q.               So        would                        it           be          fair               to           say           that               when

          18           you          were          using                    ADP,                    you             were              using                    it       for              all

                                      employees'
          19           your           employees?

          20                          A.               Yes.

          21                          Q.               When.               you                stopped                         using                   ADP,             you

                                                                                                                   employees'
          22           stopped               it            for             all                your                 employees?

          23                          A.               Yes.

          24                          Q.               Would                     it           be           fair               to          say               that            at          that

                                                           began                                                                                                                        cash'
          25           point,              you                                         to           pay            your              employees                               in         cash?
    lj

                                                                                      David         Feldman              Worldwide
                   800-642-1099                                                             A      Vej;itext        Company                                                       www,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                        Page                 14



            1                                                                             SEAN               DUNN

           2                        A.                   When               I     used                 them,                 yes,              because                           they

           3       weren't                       full-time                             anymore.

           4                        Q.                   So       after                     you              stopped                     using               ADP                 and

           5       when              these                   individuals                                     were            working                      for            you,                     you

            6      would                 pay             them               cash?

            7                       A.                   Yes.

            8                       Q.                   Now,               what                 records                     would                  you           look                  at          to

            9       determine                            when              you              stopped                     using                  ADP?

          10                        A.                   I      would                     look               up       my          ADP          files                   and              see

          11        when             I      stopped                         using                    their              service.

          12                        Q.                   When               you             say              look            up          the           ADP             files,

          13        what            do           you            mean                 by          that?

          14                        A.                   There                  was              a     representative                                           that               I


          15        dealt                 with               there                   that               I      honestly,                            the           easiest

          16        way         I         would                 call                 her             and            have            her             send               me          the

          17        information.                                       I        don't                   think                I      have               anything                              like

          18        that             on          file.

          19.                        Q.                  Did           you                ever               keep            ADP           files?

          20                        A.                   I      would                                        copies                 of         --         so           ADP              would
                                                                                          keep

          21        send            me           a       weekly                      envelope                         with               stubs                  so          it          would

          22        be       their                   checks                     and              then               stubs                for           myself.                               I


          23        did         keep                 most              of            those                   but           I'm,            as          you             will

          24        learn,                  terrible                            at          the              bookkeeping                               end             of          the

          25        business.


                                                                                  David          Feldman            Worldwide
                800-642-1099                                                               A Veritext              Company                                                  vvvvvv,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                 Page          23



           1                                                                           SEAN          DUNN

           2                          Q.                     Have             you           ever           testified                         either                    in

           3               court           or           at          a    deposition                          such              as         this            before

           4               today?

           5                          A.                     No.

           6                          Q.                     Have             you           ever         been             involved                         in          any

                   '
           7               other           legal                   process                    or     proceedings                                 before                     today?

           8                          A.                     Divorce                   and         child               support                     but               that's

               9           it.


          10                          Q.                     Do         you         have           any          professional                                    licenses

          11               other           than                  your           driverT                                                                    licenses
                                                                                                             license,                        any

                                                                                                             license'
          12               other           than                  your           driver's                     license?

          13                          A.                     No.

          14                          Q.                     Have             you           ever         had           any           licenses                          other

                                                drivert                         license'
          15               than       a                                   s     license?

          16                          A.                     Yes.

          17                          Q.. ..                 What             licenses                     have           you             had?

          18                          A.                     Home             improvement,                             I've               had            Westchester

          19               County,                 Putnam                     County,                Yonkers                        and          all            of

          20               Connecticut.

          21                          Q.                     During                 what           period                 of          time               did           you

                                                                                                                  license'
          22               have       a         Westchester                                 County                license?

          23                          A.                     I      don't              know          off            the             top          of        my          head.

          24                          Q.                     Do         you          remember                   when                you          first                 got           the

                                                                                                     roughly'
          25               license                 in            Westchester                         roughly?


                                                                                    David     Feldman         Worldwide

                       800-642-1099                                                     A Veritext          Company                                                  www.veritext.com
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                      RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                            Page         30



            1                                                                      SEAN                DUNN


            2                         Q.            And              that               you            submitted                       requests                    for

            3         permits                 using                  that               license                      number?

            4                         A.            Yes.

                                                                                                                                number'
            5                         Q.            What               is          that                license                  number?

            6                         A.              I      don't                know                 off           the        top         of         my     head.

            7                         Q.              PC6282?

            8                         A.              I      don't                 know.                       It      starts               with            PC,          but

               9       I      don't           know             the              number.

          10.                         Q.              How          did             you               find            out        that             you        don't

          11           have           a     current                    Putnam                        County                home          improvement

          12           contractor's                            license?

     j    13                          A.            Well,                   Mike                called                 me.

          14                          Q.              I      assume                     that                 conversation                          was

          15           sometime                 within                      the               last             six         months?

          16                          A.              Yes.

          17                          Q.            Before                      that,                  you           were         unaware                   that

          18           your           Putnam                                            home                 improvement                         contractor's                  '
                                                             County

          19           license                had            expired?

          20                          A.              Yes,                and             1     pulled                 permits.

                                                                                                                                permits,"                                                  |
          21                          Q.            When               you                say           "pulled                                                explain

          22           what           you       mean                 by          that?

          23                          A.              So       I       built                    two           homes             under              that

          24           license                from             2014                till                the           present                from            start              to

          25           finish.


                                                                                David         Feldman          Worldwide
                   800-642-1099                                                     A Veritext               Company                                        vrvrw,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                        Page          31
         P
         L'
         l
               1                                                                   SEAN                 DUNN

               2                     Q.              Do          you            now              understand                             that             when                  you


               3      did          that           work,                   you           were              unlicensed?

               4                     A.              I         understand                               that             now,              yes.

               5                     Q.              That                 was          my             question.

               6                                     Have                 you           submitted                           any            kind               of             form               to


               7      renew               your           application,                                     your              license?

               8                     A.              Not                                                because                    the            last                  time               --
                                                                     recently

               9       so      you          get          a       letter                     in          the         mail                saying                     it          is          up

              10       for         renewal,                      you            cut              a      check,                 you              mail               it          in,

              11       and         that's                it.                  So        I        just             wait             for            it          to             come.                   .


              12       So      I     did          that               last               time.                     The            check                 was              made               out
    E
     )        13       to      consumer                        affairs,                          and           unbeknownst                               to             me,           they

              14      never               renewed                    my         license.

                                                                                                          cashed'
              15                     Q.              Was             the           check                  cashed?

              16                     A.              I         don't               know.                       Mike              just             pulled                       my

              17       Chase              records,                        which                  is       my          old          bank,                 so             that's

              18       the         only           way            I        would                  be        able             to           tell            is             to           go

              19       and         check             that                 check                  number,                    but             I     operated                            my

              20       business                   under                   the           assumption                               that             it          was

              21       renewed                   because                      again,                    multiple                        visits                     to          the

              22       Building                   Department,                                    I      was           getting                     stamped

              23       permits.

              24                     Q.              Did               they             ever               ask           you            whether                         you           had

              25       an      active                license?


                                                                                David       Feldman            Worldwide
                   800-642-1099                                                       A Veritext              Company                                                   www.veritext,eom
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                  RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                          Page       36



           1                                                                      SEAN                DUNN

           2        Corp.
                                                                                                                                                                                                       b
           3                        Q.              How              about,                   Inc.?                       Have              you            ever                  used

           4       Well             Dunn            Maintenance                                  &      Contracting,                                          Inc.?

           5                        A.              I     don't                   think                 so.


            6                       g.              What               is          the           last                tax             return                     that              you

           7        know            you        submitted                               for            what                year              for               sure?

           8                        A.              I     don't                   know,                 to           be            honest,                      because

           9        like            I      said,               this               woman                 that                   I     hired                    started

          10·                                                                                                                  she          gave                me          piles.
                   putting                   everything                                together,

          11        I       would            sign              it,               send            it          in,               and           then               I         would

          12        start                getting                     phone               calls                    from               like                the              State


     j    13        Department                          making                    payment                          schedules                             for              back            to

          14        like            state               taxes                    and          stuff                  like              that.                          I


          15        actually                   had             a       meeting                        down                in         White                    Plains                 at

          16        one        point                2013               or         2014                possibly,

          17                        Q.              What               was             the            name                of         this                woman,                    the

          18        bookkeeper                          that                was          helping                          you?

          19                        A.              Barbia.

          20                        Q.              Do         you               know            her               last              name?

          21                        A.              I     do           not.

          22                        Q.              How              did          you            get               ahold               of              her?

          23                        A.              She              worked                   for             a      friend                       of          mine,                and

          24        she         had          offered                        to         help             when                   I     told                her              how        bad

          25        my        record-keeping                                       was.


                                                                              David          Feldman          Worldwide
                800-642-1099                                                       A Veritext            Company                                                          www.veritext.com
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                   RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                         Page          38



           1                                                                            SEAN                 DUNN

           2                       Q.              How                 about                   a         form              1099,                did         you            ever
                                                                                                                                                                                                         p
           3       issue                yourself                           a         1099?

           4                      A.               I         don't                      think                   so.                                                                                      |


           5                      Q.               Did                 you              ever                 issue                  yourself                     a       form

           6       K-1?

           7                      A.               No,                 I        don't                    even              know                what         that                is.     .


           8                       Q.              It             is            a       form                 that               indicates                        being                 a


           9      partner                   in          a         partnership                                       or          a     member                in           an           LLC?

          10                      A.               Oh,                 no.

          11                       Q.              Do             you                have                an         accountant                           today?

          12                      A.               No,                 I        do           not.

          13                       Q.              Or             a        bookkeeper?

          14                      A.               No.

          15                       Q.              Do             you                know                what              QuickBooks                            is?

          16                       A.              More                    or           less.            .


          17                       Q.              QuickB6oks                                       is          a        way          of        keeping

          18       accounting                           records,                                right.

          19                       A.              I         use                it           for             estimating                            and           invoices.

          20       I       know           what               it            is           capable                          of.               I     never               learned

          21       how        to          use           it             for              that.

          22                       Q.              So             explain                           to          me         in         your            own            words                  how

          23       you        keep               records                              for           Well                 Dunn?

          24                       A.              I         am            a          terrible                           bookkeeper.                                 I        do        my

          25       estimates                       and                 my-            invoices                           through
                                                                       my                                                                          QuickBooks,
 t


                                                                                     David         Feldman            Worldwide
               800-642-1     099                                                            A Veritext           Company                                                 www,veritext,eom
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                           Page         50



           1                                                                          SEAN               DUNN

           2       clients                   told                you             from                 day           one              when               I       introduced

           3      myself,                    I       told              them                  I        am          terrible                         at           paperwork

           4      but          I        am       an            excellent                              builder,                         so          I        build                 a

           5      beautiful                          home              for               a        fair              price,                    the               quality                      is

           6      always                  top              notch                 and              I      am         absolutely                                  atrocious

           7      with             bookkeeping,                                       payroll,                          all            that                 stuff,

           8      paying                  my         bills.                           I've                 just               always                    been               bad          at

           9       that.

          10                       Q.                You             said                you             always                      build                  a        top          notch

          11      home?

          12                       A.                Yes.

          13                       Q.                How             many                complaints                                  have               you            gotten
    )

          14       over            the           quality                         of          the             work               that               you               have              done

          15       in        the          ten              years                 or          so            that               you          have                 had           a        home

          16       improvement                                 license?

          17                       A.                Aside                  from                  the             Kleinschmidt?

          18                       Q.                 Yes.

          19                       A.                 I        had           a        problem                       with               a       customer                           in

          20       Mamaroneck                              a     few             years                     back               where                it           was           a        cash

          21       job,            and           he            started                       talking                          directly                          to          the

          22       electrician,                                  and             we          had              a     huge               blowout,                             fallout

          23       because                     the             electrician                                    did             $10,000                       worth                 of

          24       work            that               he         was              told                to          do          but            the            owner                 didn't

          25       know            that               it         was              10,000,                         and           it          got             very              ugly
    r.

                                                                                 David           Feldman          Worldwide
               Bau-642-1099                                                            A Veritext             Company                                                      vlf%w, Yel'item,eoA1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                            RECEIVED NYSCEF: 07/26/2018


                                                                                                                                                                                                  1




    .                                                                                                                                                              Page         54

        )
             1                                                                       SEAN              DUNN                                                                                        -


             2      at       Averill.

                                                                if'
             3                    Q.                 So         if           I       want              to         get            the         complete

             4      picture,                   all              of           the              expenditures,                                  I     would                   have

             5      to       go         to    bank                    records                         and         other                vendor                     and

             6      supplier                   and              subcontractor                                          records?

             7                    A.                 Yes.

             8                    Q.                Your                   records,                         the          Well            Dunn                records,                      a


             9      hundred                  percent                         are              what'
                                                                                              what's                   right             here                on         this

            10      P25,          right?

            11                    A.                Well,                    1       would                  consider                     the               copies               of


            12      all         the          vendor                        records                      that             I       have            as         Well               Dunn

            13      records                  and            I         submitted                             those.

            14                    Q.                 Okay,                   but              those               aren't                 recorded

            15      anywhere                   on           Well                 Dunn's                     QuickBooks?

            16                    A.                Not               on         QuickBooks,                                   no.


            17                    Q.                And               if         I       wanted                   to           know          how            much               cash

            18      was         paid           to           your                 employees                             on        any         given                  day,             how

            19      would               I    know               that,                    is           there              any           way            to          know

            20       that?

            21                    A,                 No.

            22                    Q.                 How              were               you            compensated                              for              the          work

            23       that         you          did?

            24                    A.                 I      paid                 my           bills               out            of      the               Well            Dunn

            25       account.                        That's                      my           only             checking                      account.


                                                                                 David        Feldman          Worldwide
                 SOO-642-1099                                                         A Veritext              Company                                               www.veritext,corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                      RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                           Page          55

  l
           1                                                                          SEAN               DUNN


           2                         Q.                So          in          other                    words,                   you             use              the           bank


           3       account                      into               which                   you           put               client                    money                 to          pay

           4      your               personal                           expenses,                              and           that's                        how          you

                                                            yourself'
           5       compensate                               yourself?

           6                         A.                Yeah.

           7              -          Q.                How                                 have                you           been
                                                                                                                             .been                                      that?
                                                                        long                                                                     doing

           8                         A.                Since                   I've                started                       my         business.

           9                         Q.                You              know               that                that's                  not                 right,                  I


          10       assume?                  .


          11                                           MR.              CARUSO:                           I       object                    to             the          form.

          12                         You             can           answer,                         go          ahead.

          13                         Q.                I         only            ask               because                       you             are              giving                me

          14       the          face                 that               looks                    like             --


          15                         A.                I         am       learning                             now            obviously                             sitting                        in

          16       a      lawyer's                          office                    that                 I      should                    have

          17       incorporated.                                          1      should                        have              had             a         bookkeeper.

          18       I      am         learning                           this               all            now              the         hard                  way.                  I     have

          19       no         way          of          assuring                            you             that               there                   is          no        crime,

          20       that              I     never                   stole                   money                  from                the             clients,                         that

          21       everything                               that               they                paid                me        is         in             that            house,

          22       you          know,                  you              could                    ask           anybody                      that                  knows                me          or

          23       I      have             done                  business                          with,                   I'm          not                that             guy,                   It

          24       is         just              --          it          was            a         bad           situation                              that

          25       snowballed,                                   and           you               know,                 I      hope               in           the           end,              it


                                                                                 David           Feldman          Worldwide
               800-642-1099                                                            A Yeritext               Company                                                    www.verltexf.                GOIIL
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                         RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                             Page           64



           1                                                                    SEAN                  DUNN

           2                     A.                It        depends.                                 Sometimes                        me,            it      depends

           3       who         takes               the             delivery,                            the         subcontractor.

           4                     Q.                What                steps                do         you           take               to      make               sure

           5       the         delivery                      tickets                           that           are           received                       from

           6       subcontractors                                      are           maintained                             by         you?

           7                     A.                The             only              thing                we        do           is          check            in          the

           8       order              to       make                sure              it          is       accurate.

           9                     Q.                And             then              what               steps               do         you           personally

          10       take          to         make             sure               those                   records                       are       not

                   destroyed'
          11       destroyed?

          12                     A.                None.


          13                     Q.                So        all             those                    records                    are          gone?

          14                     A.                No,             I      have                 them           now.

          15                     Q.                Yes,                you           received                        copies                    from            the
                                 I

          16       supplier?

          17                     A.                Yes.

          18                     Q.                But             other                  than            that,                  if          those            weren't

          19       available                       from                the           supplier,                         you              would              have

          20                                   correct9
                   nothing,

          21      ..             A.                Correct.

          22                     Q.                Is        there                   any              particular                             reason                that

          23       you         do          that?

          24                     A.                Again,                     just               I      have             no           idea            what           I'm

          25       doing              when              it         comes                  to          bookkeeping.                                    I      never


                                                                             David        Feldman          Worldwide
               800-642-1099                                                      A Veritext              Company                                              vnvw.veeitext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                        Page           66                I

            )
                 1                                                                        SEAN                  DUNN                                                                                     2â€”


                 2       house?

                 3                       A.                The              Change                   house?

                 4                       Q.                Yes.

                 5                       A.                2,000,                      2500,                                                                                                    .


                 6                       Q.               And               the           other                    Putnam                  County                 house                that

                 7       you          built?

                 8                       A.                Twelve                      thousand.

                 9                       Q.               Where                   is           that?

                10                       A.                It          is         on           North                  'hake              Boulevard.                              Then

                11       there                is         another                       one           on            Mahopac                     Point               that            we

                12       built                that              is          about                   8,000                  square                 feet.

  .             13                       Q.                Any              way           to         estimate                            the            number              of                      .


                14       projects                        that               you           had             in,              say,            the            last            five

                15       years?

                16                       A.                No.                  We        do          a         lot           of         small              work,                you

                17       know,                just              to          pay           the             bills.

                18                       Q.                When                 you                             "we,"               is         that              you        and
                                                                                               say

                19       your            brother?

                20                       A.                                 I                       "we"               because                    I       am
                                                           No,                    say                                                                              referring

                21       to       Well               Dunn              as         if           it          is          a      separate                      entity;                     it

                22       is       just               a     habit                  I       have.

                23                       Q.                Is          that               how             you              market                 it,            Well            Dunn

                24       as       a      separate                           entity?

                25                       A.                I         don't                market                       Well              Dunn,"             I      never
                                                                                                                                         Dunn;
      I,'


                                                                                       David        Feldman            Worldwide
                     800-642-1099                                                          A Veritext                 Company                                             mww.veritext.cam
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                          INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                           RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                               Page.         78



           1                                                                   SEAN                DUNN

           2       They          cut           me       a      check                  for               what                 was          in        there,              and,

           3       again,               they            wanted                      me        to               open            a     new            account,                     but
               '
           4       because                of          how           they              did                it,            it         put          a     bad           taste

           5       in       my        mouth,                 so         I      switched                               banks.

                                                                                                                                                                                               1
           6                     Q.              Was           there
                                                              .there                  ever                     a      time           where               you           had

           7       subaccounts                         within                       either                         Chase             or         PCSB           to

           8       separate                    business                        from                personal?

           9                     A.              No.

          10                     Q.              So          the            whole                  time,                     personal                    money               and

          11       business                    money                and             busines.s                           expenses                      and

          12       personal                    expenses                        were                all                commingled?

          13                     A.              Yes.

          14                     Q.              Throughout                                 the                whole               time,              right?

          15                     A.              Since                  I      started                             my        business,                       yes.

          16   ,                 Q.              I'm              sorry,                  you                  may           have              answered                  this.

          17       I    apologize                       if          I       asked                  it              already.                         Do       you

          18       maintain                    workers'                        compensation                                        insurance                        now?

          19                     A.              Currently,                                 no.

          20                     Q.              What               was             the            last                 time              you         maintained

          21       workers'                    compensation                                   insurance?

          22                     A.              It          was            before                      my            accident.                          I      don't

          23       know          the           exact                dates.

          24                     Q.              Do          you            believe                            that            you             maintained

          25       workers'
                   workexs                     compensation                                   insurance                              in          2016?


                                                                            David        Feldman               Worldwide
               800-642-1099                                                    A Ventext                  Company                                              www,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                   RECEIVED NYSCEF: 07/26/2018




    .                                                                                                                                                                  Page               79



           1. .                                                                          SEAN               DUNN                                                                                            'I


           2                           A.                I      don't                recall.

           3                           Q.                How            about                   2015?

           4          .                A.                Yes,

           5                           Q.                2014?

           6                           A.                I      believe                          so,          yes.

           7                           Q.                2017?

           8                           A.                I      don't                know,                    I'd              have              to        check.

           9                           Q.                Did            you              ever               charge                    sales                tax            to          any

          10          of        your               customers?

          11                           A.                No.

          12      .                    Q.                Any            particular                                 reason                   why            not?

          13                           A.                All            the              work               that               we          do         is       a     --             I'm

          14          not            allowed                     to         charge                     sales                   tax.                   It       is         exempt.

          15          There                 is       a         term           for                it.


          16                           Q.                Well,                how                about                   for          the             supply                   of

          17          materials                          when               you                are          not            doing                 the

          18              installation                                work?

                                                                                                                               materials'
          19                           A.                For            the              supply                     of         materials?

          20                           Q.                Yes,               for                the          supply                    of         materials?

          21                           A.                If           we      are                supplying                            materials,                               we         are

          22              always                 installing                              it,            so          I      don't                  think               that

          23              scenario                   would                  come                 up.    .


          24                           Q.                So           all           of           what               you          do             would               always

          25              involve                  some               amount                     of          labor?
                                                                                                                                                                                                                 I


                                                                                  David          Feldman            Worldwide
                  800-642-1099
                  800-642-l    099                                                        A Ventext
                                                                                            Veritext              Company                                                 vrvm.veritext.corn
                                                                                                                                                                          www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                              INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                             RECEIVED NYSCEF: 07/26/2018
                                                                                                                                                                                                       j




                                                                                                                                                                   Page.87
               I

           1                                                                      SEAN               DUNN

           2                       A.                First                 name.

           3                       Q. .              And             the          last               name?

           4                       A.                Osychenko.
                                                                                                                                                                                                   l
           5                       Q.                                          what                period                    of       time               did          Ms.          --
                                                     During

           6           what        is          her           first               name?

           7                       A.                Vika.

           8                       Q.                Is         it         okay               if          I      call              her            Vika?

           9                       A.                Yes.
                                                                                                                                                                                                   t
          10                       Q.                No         disrespect                                but           --
                                                                                                                                                                                                   I
          11                       A.                Of         course                   the              last               name            is          difficult.

          12                       Q.                So         during                   what                  period                 of          time             did           Vika

                                                                                                                                                                   roughly'
          13           have        a      debit                 card              for              this            bank               account                      roughly?

          14                       A.                I'd             say          from               when               I         opened                 it        till            a


          15           year        ago.

          16                       Q.                So         roughly                       September                            2016             to         September

          17           of       2017?

          18                       A.                Till              Ju-ly             of           '17.


          19                       Q.                And             during                   that               time,                did           she

          20           regularly                     use             the          card?

          21                       A.                Yes.

          22                       Q.                And             during                   that               time               that            she            was

          23           using            this               card,               you            were               putting                     Well              Dunn

          24           client             money                 into              that               account,                         right?

          25                       A.                Yes,              that's                      the           only              account                     I          had.


                                                                            David        Feldman               Worldwide
                   800-642-1099                                                   A Veritext
                                                                                    Veritext,                 Company                                              www,veritext.corn
                                                                                                                                                                   www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                RECEIVED NYSCEF: 07/26/2018




    .                                                                                                                                                             Page         120



             1                                                                        SEAN           DUNN

             2                      A.             No.

             3                      Q.             I          want               to          go      back                  to       the             topic                of

             4·
             4         licensure.                             Do          you           remember                           when           you             first                met

             5         Ned        and        Leslie                       Kleinschmidt                                     whether                    you           said


             6         that         you        were                  licensed                        as           a        contractor?

             7                      A.             Yes.

             8                      Q.             Did              you               tell           them                  that           you             were

             9         licensed                   as          a      contractor?

            10                      A.             Yes.                     In          Putnam                    County,                      yes.

            11                      Q.             Your                   Westchester                                 County                   home

            12         improvement                            contractor                             license                        was             revoked,                       is

            13         that         right?

            14                      A.                 To          my       knowledge,                                it          expired.

            15                      Q.             Wasn't                        it          revoked?

            16                      A.             Not               to          my          knowledge.

            17     -                               MR.               GORDON:                         I      am                                 to         mark                as
                                                                                                                           going

            18                      Plaintiff's                                  52          a     one-page                         e-mail                   from

            19                      Westchester                                  County                   pursuant                        to          a      FOIL

            20                      request                        that               we         made.                     This           is          an          e-mail

            21                      from               someone                        named               John                  McGlinchey,                              and            the

            22                      e-mail                    is          dated                  April                23,           2015.


        .   23                                         (E-mail                        dated               April                   23,          2015               marked

            24                      Plaintiff's                                  Exhibit                     52            for          identification,

            25                      as       of             this            date.)


                                                                                David        Feldman         Worldwide
                  800-642-1099                                                         A Veeitext          Company                                                  vrww,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                     INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                      RECEIVED NYSCEF: 07/26/2018



                                                                                                                                                                                                          1


    ..                                                                                                                                                                  Page         125



           1   .                                                                         SEAN                    DUNN

           2                        A.                Yes.

           3                        Q.                And                 you            see               that                on          March                2015,             you

           4          were          ordered                          to         appear                           on          April               22        to        answer

           5           charges,                  do             you             see             that?

           6                        A.                I'm                 reading                          it,               yes.

           7                        Q.                You                 see            that                    your                failure                    to      appear

           8           resulted                  in             penalties                                  of           $10,0009


           9                        A.                I         see             that.

          10                        Q.                Have                  you               done                 any               home              improvement

          11           contracting                              work                in          Westchester                                      County                 after

          12          May          2015?

          13                        A.                Yes.                      I        have.

          14                        Q.                So             that                work                    would                 have             been            in


          15           violation                      of             the            order                        prohibiting                               you          from

                                                                                                                                                         right'
          16           doing              work             in             Westchester                                        County,                     right?

          17                                          MR.                 CARUSO:                                Note                my         objection                       to      the

          18                         form.                      You             can             answer.

          19                         Q. .             Right?

          20                                          MR.                 CARUSO:                                Go          ahead                and           answer.                    I


          21                        put          an             objection                                  down,                     go         ahead.

          22                        A.                Yes.

          23                         Q.               I         want                you               to              turn                two          pages            in.             You

          24           are         looking                      at          the               right                     page.                     It       has          a


          25           photograph                          of             you            in           the               upper                   right-hand


                                                                                    David        Feldman                Worldwide
                   800-642-1099                                                           A     Veritext              Company                                                ~,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                               Page            133



           1                                                                           SEAN             DUNN                                                                                                            .


           2                           Q.                 Do         you          sign               off            on          that                  in             some                   way

           3           when            he        does                that,                do         you            approve                           it             in          some

           4           way.

           5                           A.                 I        mean           just               verbally.                                   If             he             tells

           6           me       --          because                       it      is                                       you                                            when               I'm
                                                                                            always,                                            know,

           7           short                so     I'll                   put          something                           on             my          credit                           card.

           8           He       doesn't                       have              my        credit                    card,                      so          if             he           is

               9       going                to    buy                something                          and              there                   is             no             money                 in

          10           the           business                        account,                        he           puts               it          on             the              Amex                and

          11           once            there                  is          money                in          the           business                               account,                             he

          12           pays            you        what                    he      lent.                                                                                                                                     .


     )
          13                           Q.             Why                 would                there                be          no             money                      in           the

                                                   account'
          14           business                    account?

          15                           A.                 Sometimes                            that's                    just                  the              way               it          is.


          16                           Q.                 So         in         other                words,                     you              are                 spending

          17           more            money                  that              you         have                  client                       receipts?

          18                           A.                 No,             sometimes,                              you           know,                      clients                            are
                                                                                                                                                                                                                    .

          19           late            with               payments                        and              the           jobs                  can't                      stop               until

          20           they            pay,               so         you          know,                    we       have                  to           just                    keep

          21           going.

          22                           Q.                 And             what            records                        would                      show                  which

                                                                          late'
          23           customers                          are             late?

          24                           A.                 None.

          25                           Q.                 So         do         you            end           up          using                      client                        funds


                                                                                  David        Feldman            Worldwide
                   800-642-l099                                                         A Vei'itext              Company                                                         www,veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                      RECEIVED NYSCEF: 07/26/2018




               __

                                                                                                                                                                        Page             134



           1                                                                          SEAN                DUNN

           2        from            one           customer                            to          cover                    another                     project'
                                                                                                                                                       project's

           3        expense                     when              that                customer                             is         late?

           4                        A.                  It        is          all            in           one              account.                              It         is       all

           5        one        big              pool.

           6                        Q.                  So        there                    could                   be           times              where                    let's

           7        say        you              are            working                       three                      jobs,                Job            A,          the
                                                                                                                                                                                                            )
           8        client                 is           on        time,                    Job            B,            the           client                     is         on           time,

           9        Job        C,          the               client                   is          late.                         You          would                    end           up

          10        using                the           money                  from                Client                        A     and          B        to          cover                   the

                                                                                                          right'                                                                                            I
          11        expenses                      on           Project                       C,           right?

          12                        A.                  Inadvertently,                                              yes.        .


     )
          13                        Q.                 And             that                would                    happen                   periodically?

          14                        A. .                From                time             to           time.            .


          15                        Q.                 And             do           you           keep                  any           kind             of             record                    of

          16        when            that                happens?

          17                        A.                  No.

          18                        Q.                  You            also                have                a        Barclay                    card;                    is           that

          19        a      credit                 card?

          20                        A.                  Yes.

          21                        Q.                  And            from                time                to          time,               you               will               pay

                                                                                                                                                                        account'
          22        that            out           of           your                 one           account,                            the          PCSB                 account?

          23                        A.                  Yes.

          24                        Q.                  I      am           looking                       in            particular                               on         page                 6


          25        of        12,          November                           25th?
 !


                                                                                David        Feldman                Worldwide
               800-642-l099                                                            A Veritext              Company                                                      w%rw.veritext.corn
                                                                                                                                                                            www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                               RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                                 Page            136
         )'                                                                                                                                                                                                                     I

               1                                                                                SEAN                 DUNN

               2       there              is          a         NYSEG                    bill                    payment.                                 Is        that             for              8

                                               Lane'
               3      Veschi                   Lane?

               4                     A.                    Yes.

               5                     Q.                    Underneath                                                        "MBFS.comwebpay,"                                                   is
                                                                                                           it,

                                                                                                  Finance'
               6       that          Mercedes                            Benz                     Finance?

               7                     A.                    Yes.

               8                     Q.                    Is         that                      for              the              lease                   of        a       Mercedes

                                                                                         name'
               9      Benz           car              in          your                   name?

              10                     A.                    No.
                                                                                                                                                                                                                           iI
                                                                                                                                                                                                                            I
                                                                                                                     or'                                                                                                    I
              11                     Q. .                  Who           is              that                    for?

              12                     A.                    My         ex-fiances.


    ')        13                     Q.                    Who           is              the               lessee                           on       that                 vehicle?

              14                     A.                    She           is.


              15                     Q.                    There                    are                a         number                       --          I      will            represent
                                                                                                                                                                                                                           !
              16       to      you             that               there                         are              a         number                    of          months                    in


              17       which              the              business                               was                paying                        for,               I     guess                her

              18       Mercedes                       Benz,                    is               that                 right?

              19                     A.                    Yes,                she                had                lost                   her           job,              so       I          was

              20       paying                  her              lease                    for               her.

              21                     Q.                    And           this                     money                      to
                                                                                                                            ·to             cover                her          Mercedes

              22       Benz          lease                      was            coming                            out              of          your               PCSB            account?

              23                     A.                    Correct.

              24                     Q.                    Most,                    if            not                all               of          the           money               that

              25       went          into                  the           PCSB                         account,                              came               from           your


                                                                                         David          Feldman              Worldwide
                   800-642-l099
                   800-642-1099                                                                  A Veritext                Company                                                   www.veritext.corn



                                                                                                                                                                                                                       t
                                                                                                                                                                                                                       !
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                          INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                          RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                            Page             146



           1                                                                        SEAN                DUNN

           2       your              name              to          the            Kleinschmidts?

           3                         A.                Yes.

           4                         Q.                And              LAK         ultimately                               hired             you          to       be            the

           5        general                     contractor?

            6                        A.                Yes.

           7                         Q.                When                 you           were           first                 hired,                 did          you

           8        explain                     that               there                  was           no       company                    LAK3,

            9       that's                 --          I         mean             Well                                  that's                 just              you?
                                                                                                  Dunn,

          10                         A.                I         don't               think               it           ever           came             up.

          11                         Q.                Who              else              from           Mr.            Piccarillo's                               office

          12        did          you            meet               in          connection                             with           this             project?

          13                         A.                Vlad,                   V-1-a-d.

          14                         Q.                Anybody                       else?

          15                         A.                No,              I      think               it         was            just           the         two             of

          16        them.

          17                 .       Q.                When                 you           first               bid            the        job,            did             you

          18        get-         a        copy              of          the          drawings?

          19                         A.                Yes.

          20                         Q.                And              did          you           bid           on          those             drawings?

          21                         A.                Yes.

          22                         Q.                That                 was           in       May           of          2016,             something

          23        like             that?

          24                         A.                Possibly,                               yeah.

          25                         Q.                And              then              the           drawings                     were             revised?
     >I

                                                                                  David        Feldman         Worldwide
                800-642-1099                                                           A Veritext             Company                                            www,ventext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                              RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                Page             149



           1                                                                        SEAN            DUNN

           2       $820,000                   by          LAK3,                     right?                                                                                                                 .


           3                    A.                 I         don't                  remember,                         but             it             sounds                    about

           4       right.

           5                    Q.                 $840,828.22,                                     that's                     what               you              were


           6      paid,              right?


           7                    A.                 That                  sounds                   about               right,                         I    don

                                                                                                                      recollection'
                                                                                                                      x'ecollection'
           8       recall.                    1         will                 tell            you           by         recollection                                        that

           9       almost              50          percent                          of       that               was             change                    orders.


          10                    Q.                 1         am          going               to           show             you                what           we

          11      previously                            marked                      as       Plaintiff's                                      Exhibits                         26,        27
                                                                                                                                                                                                       !
          12       and        28.             So             Exhibit                       26        is         a     document                            called                     a


          13      Notice               to          Admit,                       and          Exhibit                       27            is          an      exhibit                      to

          14       that         document.

          15                    A.                 Okay.

          16                    Q.                 And               Exhibit                      28       is         Defendants'


          17       responses                       to          those                     requests.                              I        am          going                to


          18       direct              you              to           the            last            page              of            Exhibit                        28.               Is

          19       that         your               signature?

                                                   That'
          20                    A.                 That?

          21                    Q.                 Yes.

          22                    A.                 No.

          23                    Q.                 Can               I       see           that             for            a        moment?

          24                                       MR.               CARUSO:                        We          have                to          get           --          that's

          25                                                             I      just              realized                          we          have               to          get        --
                                something


                                                                               David       Feldman           Worldwide
               800-642-1099
               &00-642-1099                                                          A Veritext           Company                                                    mww.veritext,corn
                                                                                                                                                                     www.veritext,corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                              INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                RECEIVED NYSCEF: 07/26/2018




                                                                                                                                  Page       165



           1                                                          SEAN            DUNN

           2                       Q.       How         about                exterior                  finish?

           3                       A.       No.

           4                       Q.       Was         that               installed?

           5                       A.       No.

               6                   Q.       Was         that               bid?

           7                       A.       Yes.

           8                       Q.       How         about                roofing,                  was         the         roofing

           9           substantially                    complete?

          10                       A.        It       was          ready              for          shingles.

          11                       Q.       Was         it         substantially                               complete?

          12                       A.       No.

          13                       Q.       Was         the          mechanical                        work          substantially

          14           complete?

          15                       A.       No.

          16                       Q.       Was         the           electrical                       work           substantially

          17           complete?

          18                       A.       No.

          19                       Q.       Had         you           done              any        electrical                    roughing?

          20                       A.        Just            the           service.

          21                       Q.       You         mean               bringing                   the        electricity                      to

          22           the        house?

          23                       A.        From            the           meter              to      the        basement,                 the

          24           underground                  pipework,                      temporary                     power,            all       of

          25           that         was    done.


                                                                   David     Feldman          Worldwide
                   800-642-1099                                        A Veritext           Company                                  vrvnv.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                              Page             166



           1                                                                     SEAN            DUNN

                                                                                                         that'
           2                       Q.                 Did           you          bid          on         that?

           3                      A.                  Did           I      bid         on          what?

           4                      Q.                  Electrical?

           5                      A.                  Yes.

                                                                                                         mechanical'
           6                       Q.                 Did           you          bid          on         mechanical?

           7                      A.                  Yes.

           8                       Q.                 Did           you          bid          on         the              roof?

           9                      A.                  Yes.

                                                                                                                                                         of'
          10                       Q.                 And           were             the           prices                   for            all           of           that

          11       work            included                         in        the          price                that                you            charged                      to

          12       LAK3?

    p'    13                                                                           because                        there                                                     of
                                  A.                  Partially                                                                            was           a       lot

          14       unknowns.                            So          they             got           electric                         to           code,             but

          15       there                were            no          details                   so,             for           instance,                            Leslie

          16       wanted                  to         add           a      bunch              of         items                    that,                you            know,

          17       would                 not          have               been          part              of           the           bid.

          18                       Q.                 Well,                aside              from                  the           finished

          19       electrical,                                I'm          talking                   about                  the            electrical

          20       roughing,                          the           main             conduits,                            the             main               electrical

          21       wiring,                      the          main,               the          home              run,                plus               all             else.

          22       Had        you               been            paid             for          that              work                at           the           time              that

          23       you           left?

          24                       A.                 We        took             a      small                 electrical                               deposit

          25       because                      there               was          quite               a        bit           of            removal                      because


                                                                            David        Feldman          Worldwide

               800-642-1099                                                         A Veritext        Company                                                    ave.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                                    RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                      Page            167
      jl

            1                                                                          SEAN              DUNN

            2       there                     was          a     complex                      pump                  system                    for           the           septic

            3       so        all               those              components                              had                  to          be       delicately

            4       removed                         and          stored                  to          be         reinstalled                                      so       that

            5       they                 had             completed.                                 So     we              had              taken                a    small

            6       deposit                         for          electrical                              work,                       yes.

            7                            Q.                So      your                testimony                                is          that            when            you

            8       left                 the             project                  in          June                  2017,                   your            work            was

                                                                       complete'
            9       substantially                                      complete?

           10                            A.               More            than                50         percent,                             yes,

           11                            Çt.        .      So      your                definition                                    would             be            more             than

                              percent'
           12       50        percent?

           13                            A,                Well,             I         would                consider                               substantial

           14       more                 than              50      percent.                               So             I'm           just             trying                   to          be

           15       crystal                         clear.

           16                            Q.                Okay,             got              it.               When                   you           left             the

           17       project                         in          June         of          2017,                  was                  the           house              suitable

           18       for         human                      occupancy?

           19                            A.                No.

           20                            Q.                For         any             number                       of          reasons,                         right,                 a


           21       lot             of          reasons?

           22   ·                        A.                Several.                           But                                                           in        mind              that
                                                                                                            again,                          keep

           23       the             total                  amount                 that               they                  had              paid            out           so          far,

           24       a      large                    majority                      of          that                  was              change                 orders,                      so

                                                                                                                           t'
           25       that                 doesn't                   even                apply                   to          the              bid         dollar


                                                                                 David         Feldman              Woddwide
                800-642-l099                                                           A   Veritext            Company                                                    www.veritext,oom
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                           RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                             Page             170



           1                                                                  SEAN              DUNN

           2                    Q.                Did          you            ever              obtain                        from                the

           3       Kleinschmidts                                their                signature                                on          a       written

           4       agreement?

           5                    A.                No.

           6                    Q.                So       that's                    why             you             have                 admitted                       in

           7       your         responses                         that               there                   is         no           written

           8       agreement                      between                     you              and           the          Kleinschmidts,

           9       right,              or         you           and           LAK3?

          10                    A.                Right.                      We          were               arguing                          about             the

          11       drawings.                         I     said               that               I         would                   sign             a       contract

          12       once         there                was          a       set             of         drawings                             and           they             were

          13       never             produced.                            Because                          again,                    I        can't             bid

          14       made-up                  stuff.

          15                    Q.                 So      I      want               to         make                   sure               I       have          this

          16       right.                   You          did            discuss                      a       written                          contract                        with

          17       the        Kleinschmidts,                                     right?

          18                    A.                Yes.

          19                    Q.                You           prepared                         a         written                        contract                       for

          20       them,             right?

          21                    A.                They            prepared                           it.


          22                    Q.                They            prepared                           it?

          23                    A.                And           they             gave                it           to          me,             I     signed                    it,

          24       gave         it          back,               and           then               they                  never                  signed                it              to

          25       give         it          back           to           me.


                                                                         David       Feldman               Worldwide
               800-642-1099                                                     A Ventext             Comyany
                                                                                                      Company                                                   www,veritext,corn
                                                                                                                                                                www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                 RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                    Page         195


           1

           2          SUPREME                 COURT               OF     THE        STATE              OF            NEW        YORK

                      COUNTY                OF        WESTCHESTER

           3                                                                                                                                   x

           4          LAK3,            LLC,

           5                                                                        Plaintiff,

              6                                       -against-

           7          SEAN          DUNN,               GERALD             DUNN,

                      and        WELL            DUNN             MAINTENANCE

           8          6     CONTRACTING,

              9                                                                     Defendants.

                                                                                                                                               X

         10

         11

         12                                                              May        7,          2018

                                                                         9:11            a.m.

         13

         14


         15

         16                                 Continued                    deposition                        of          SEAN           DUNN,

         17           taken            by        Plaintiff,                       pursuant                      to      Adjournment,

         18           at      the           offices                of      Gordon                 Law,               LLP,            51   Bedford

         19           Road,            Katonah,                    New          York,             before                Nancy             R.        Sullivan,

         20           a     Shorthand                     Reporter                  and           Notary                    Public             within

         21           and        for          the         State            of       New           York.

         22

         23

         24

         25



                                                                          David         Feldman        Worldwide

                  800-642-1099                                                  A Veritext         Company                                              www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                       RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                            Page        201


              1                                                                    SEAN                DUNN

           2                       A.               No.


           3                       Q.               Thank                   you.                 Did             you           do         anything

           4          between              April                     26,           2018                when            you            were           last            here

           5          and        today              to          prepare                        for            today's                     deposition?

              6                    A.               I         don't                really                     understand                           the

           7          question.

           8                       Q.               Well,                   remember                          on       April                26,          2018,               you

              9       began             your             deposition?

         10                        A.               Yes.


         11                        Q.               And              did           you           prepare                       for          that

         12           deposition                         in          any           way?


         13                        A.               Just               speaking                          with               my        attorney.

         14                        Q.               Okay.                     And              you            knew            you           were            going              to


         15           come         back             today                   May           7,           2018            to           continue,                      right?

         16                        A.               Yes.


         17                        Q.               So          between                        April                 26,            2018           and         today,

         18           did        you           do        anything                         to         prepare                        for         today's

         19           deposition?

         20                        A.               No.


         21                        Q.               When               was             the             last            time               you        spoke              to

         22           Mr.        Caruso                  --          just              don't                  tell            me          what           you

         23           discussed                     --          if          anything?

         24                        A.               When               was             the             last            time?

         25                        Q.               Yes.



                                                                             David        Feldman             Worldwide
                  800-642-1099                                                     A     Veritext         Company                                              www.veritext,corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                               RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                      Page             209


           1                                                                           SEAN              DUNN

           2       you        paid              to             your               brother,                             Jerry?


           3                    A.                   I         don't                   recall.


           4                    Q.                   Do            you            --


           5                    A.                   I         believe                        so         because                       he          was             on            the


           6       books             and             we            were                                       a                                    --          a      payroll
                                                                                       using                          company

           7                                    so             I      would                                                                        but                                 --        I
                   company,                                                                   imagine,                          yes,                               they

           8       think             part                 of          my          package                         was           they               filed                    it


           9       because                                          sent               me                         '                         '               so          I        would
                                            they                                                   1099's,                      W-21s,

         10        say        yes.

         11                     Q.                   Do            you            remember                            whether                      you             filed                    a


         12        1099         or          a        W-2?


          13                    A.                   For              myself?

          14                    Q.                   No,              no,              for             your              brother.

          15                    A.                                           at            the           time                would                 have               been                  --       I
                                                     Jerry

          16       mean         he          was                an          employee,                              so         that's                     a      W-2,                no?


          17                    Q.                   Is             that               what              you             recall?

          18                    A.                             ah,           I         recall                     that            when                  we         were                using

          19       the        payroll                          company,                          he           was            an        employee,                                 so         it

         20        would             have                 been               a         W-2.        .


         21                     Q.                   And              that                 was           in            the        2013                  time                period?

         22                     A.                   I         don't                   remember                          when               it          was.


         23                     Q.                   But              during                       the            time             that                 you             and            your

         24        brother                  were                   working                         on         the            LAK3                house,                     41


         25        Averill,                     you                were                off             the            books,                     right?


                                                                                 David        Feldman             Worldwide

               800-642-1099                                                            A     Veritext         Company                                                       www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                        RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                             Page             210


           1                                                                       SEAN               DUNN

           2                     A.              I      believe                            so,          yes.


           3                     Q.              During                       that               time                period,                      you        did              not

           4       report               any           wages                   to           the          IRS              or         the           State             of          New

           5       York,              right?

           6                     A.              I      don't                      think                so.      .


           7                                     MR.              GORDON:                             So         let's                mark              as


           8                     Plaintiff's                                  55           a     one-page                           document                    bearing

           9                     production                                 number                    1420.                    It          appears                  to          be        a


         10                      letter                 dated                      April                14,              2013              by       Mr.           Sean


         11                      Dunn            to          whom                  it          may          concern.                   .


         12                                       (Letter                          dated                April                  14,              2013,           Bates

         13                      stamped                     1420                  marked                   Plaintiff's                                 Exhibit                      55


         14                      for           identification,                                              as           of         this            date.)

         15                      Q.              You              recognize                             what                  we      marked                 as


         16        Plaintiff's                          Exhibit                            55,          right?

         17                      A.              Yes.


         18                      Q.              That                  is          a       letter                    that             you           wrote                in          or


         19        about              April             of             2013,                   right?

         20                      A.              Yes.


         21                      Q.              And              at          the              time              did           you              believe                  that

         22        the        contents                       of             what               you          wrote                   were            truthful?

         23                      A.              Yes.


         24                      Q.              And              do          you              know              why           you              wrote             this


         25        letter?


                                                                             David         Feldman          Worldwide
               800-642-1099                                                        A Veritext              Company                                              www.          veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                      RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                             Page          211


           1                                                                   SEAN               DUNN

           2                    A.               I      believe                        he         was            trying                    to          get          a


           3       mortgage                on           his             home             because                         he         was           off             the

           4       books,             he         was           having                       a     hard                 time              getting

           5       approved                because                       he            couldn't                          prove                  income,                    so


           6       his        mortgage                       broker,                        I     believe,                          was           the           one             that

           7       asked             me     to          write                  this.


           8                    Q.               And           I'm                                       but             I        think                you'
                                                                                                                                                       you've
                                                                               sorry,

           9       answered                 this               last              time                  but,              again,                   what              does               it

         10        mean         to        you           to         be        off                the           books?

         11                     A.               Jerry                 was             paid              cash.

         12                     Q.               And           that              cash                  was          not             reported                        in         any

         13        way,         right,                  that's                   what                  off          the             books                means                 to


         14        you?

         15                     A.               No,           off            the               books               to            me       means                Jerry

         16        was        paid         cash.                        He       didn't                       get             a     paycheck.

         17                     Q.               Were              any           taxes                   withheld?

         18                    A.                No.


         19                     Q.               Was           he         an           employee                          when              you           paid              him

         20        off        the         books?

         21                                      MR.           CARUSO:                            Just              note                 my       objection.

         22                     You         can              answer.

         23                     A.               Yes,              he        got                paid             for              working.

         24                     Q.               So          was          there                   a      period                     of          time              that              you

         25        were         paying                  your             brother                         for             work              that              he          did


                                                                         David         Feldman               Worldwide

               800-642-1099                                                    A Veritext              Company                                                www.veritext,corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                   Page             284


           1                                                              SEAN               DUNN

           2                    Q.             Do       you           recognize                           that          number?

           3                    A.             That's                 my         Social                   Security                       number.


           4                    Q.             This               account                    was          opened                  at          PCSB             on         or


           5       about             September                      28,          2016,                  right?


           6                    A.             Yes.


           7                    Q.             And           you          were               an         authorized                            signer,

           8       right?


           9                    A.             Yes.


         10                     Q.             That's                 your             signature                            on         this             page?

         11                     A.             Yes.


         12                     Q.             And           your            brother,                         Gerald,                    was            also              an


         13        authorized                       signer?

         14                     A.             Yes.


         15                     Q.             And           at          some          point,                    Victoria                       Osychenko

         16        was        also        a         signer?

         17                     A.             Yes.


         18                     Q.             So       if          you          go          to         the          next              page,              you

         19        will         see       in          handwriting,                                 it         says               "Removed

         20        Victoria               Osychenko                          as         signer"?

         21                     A.             Yes.


         22                     Q.             Do       you              know           or         do         you           remember                       when

         23        she        was       removed                     as       a        signer                  approximately?

         24                     A.             It       probably                       would                  have           been               July,

         25        August,              September,                           somewhere                           around                   there.



                                                                     David        Feldman          Worldwide

               800-642-1099                                                A Veritext             Company                                               www.veritext.          corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                     INDEX NO. 61510/2017
NYSCEF DOC. NO. 58                                                                                                                                    RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                           Page          285


           1                                                                       SEAN                DUNN

           2                      Q.             Of           what                 year?


           3                   A.                Of             '17.


           4                   Q.                  So         would                   it          be          fair           to         say       that              she


           5       was        an         authorized                                signer                     between                   the       time              the


           6       account                 was               opened                   on          or          about               September                       28,

           7       2016        until                    June,                  July               or          August               of         2017?


           8                   A.                       es.

           9                   Q.                Did               you             ever                meet           with              anyone               from

         10        Sierra                Pacific                        Windows                        Company?

         11                    A.                       es.

         12                    Q.                Regarding                                 this               project?

         13                    A.                       es.

         14                    Q.                       as         it          a      manufacturer's                                      rep         you           met

         15        with?


         16                    A.                  It         was              a      sales                   rep.


         17                    Q.                Do           you              remember                         how          many             times           you              met

         18        with            the       sales                      rep?


         19                    A.                Quite                    a        few.


         20                    Q.                And               you             met            concerning                            the


         21        installation                               of         windows                         at          41      Averill?

         22                    A.                Concerning                                  the              installation?

                                                              windows'
         23                    Q.                Of           windows?

         24                    A.                       es.


         25                       Q.             Did               you             ever                take           any          notes              of          any


                                                                              David        Feldman            Worldwide
               800-642-1099                                                        A Veritext            Company                                            www.veritext.corn
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 59                                RECEIVED NYSCEF: 07/26/2018

                                                        WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                          INDEX NO. 61510/2017
NYSCEF DOC. NO. 59                                                                                                                                          RECEIVED
                                                                                                                                                                 INDEX NYSCEF:
                                                                                                                                                                         NO.    07/26/2018
                                                                                                                                                                             61510/2017
 FILED    :   WE STCHESTER                          COUNTY                 CLERK               01/17          / 2018             01     : 21        PM|
 NYSCEF   DOC.    NO.      38                                                                                                                             RECEIVED           NYSCEF:   01/17/2018




                 SOPitEME             COURT          OF THE           STATE          OF    NEW YORK
                                                                                                                                                                                                    l
                 COUNTY             OF WBSTCHBSTER




                 LAK3,        LLC,                                                                            INDEXNO.


                                               Plaintiff,

                                                                                                              IAS     PART

                                                     -against-                                                JUSTICE

                                                                                                              PLAINTIFF'S                 FIRST       NOTICE             TO
                                                                                                              ADMIT           TO DEFENDANTS

                 SEAN        DUNN,         GERALD              DUNN,           AND        WELL
                 DUNN           MAINTENANCE                     & CONTRACTING

                                               Defendants.




                             PLEASE            TAKE           NOTICE           that,     pursuant      to CPLR       3123(a),         Plaintiff     LAK3,       LLC

                                                                                                                                                                     (" Sean"
                 ("Plaintiff"),        by its undersigned                attorneys,        hereby      demands       that    Defendant            Sean Duan          ("Sean")

                                                                         matters.'
                 admit     the truth      of the following               matters:



                               L          That     there       is no written           agreement       between       Plaintiff        and Sean,      signed     by Plaintiff


                 and      Sean,     concerning         the construction              of a single-farnity         residential          dwelling      place     at 41 Averill


                 Drive,      Mahopac,          New      York         (the "Project").


                              2.          That      there      is no written           agreement       between       Plaintiff        and Defendant           Gerald        Dunn


                 ("Gerald"),          signed      by Plaintiff          and Genud,            concerning      the construction             of a single-family


                 residence          at 41 Averill           Drive,     Mahopac,           New York         (the "Prqject").


                               3,         That      there      is no written           agreement       betweenPlaintiff               and Defendant           Well     Dunn


                 Maintenance            k Contracting                ("WD"),         signed     by someone          on behalf         of WD,       concerning         the
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 59                                                                                                                                                  RECEIVED
                                                                                                                                                                         INDEXNYSCEF:
                                                                                                                                                                                NO.    07/26/2018
                                                                                                                                                                                    61510/201
 FI   LE D :   WE S T CHE S TER                         COUNTY             CLERK               01     / 17/2018                      01:21                   PM|
 NYSCEF    DOC.      NO.        38                                                                                                                                 RECEIVED           NYSCEF:   01/17/2   )13




                    construction            of a single#amil'y          resideitoe      at 41 Averill           Drive,          Mahopao,        New York             (the

                    "Project"
                    "Project"),


                                  4.            That    no written      agreement         has ever        existed       between         Plaintiff       and Sean,           signed        by


                    Plaintiff         and Sean,        concerning      the Project,


                                  5.            That    no written      agreement         has ever        existed       between          Plaintiff      and Gerald,             signed


                  . by Plaintiff           and Gerald,       concerning         the Project,


                                  6,            That    no written      agreement         has ever        existed       between         Plaintiff       and WD,           signed        by


                    Plaintiff         and someone          on behalf      of WD,        concerning          the Project.


                                  71            That    WD    is a pseudonym            or trade       name       under         which     Sean has done               business,


                                  8,            That    WD    is a pseudonym            or trade       name       under         which     Gerald        has done business,


                                  9.            That    Sean furnished          work,     labor,      services,        and/ormaterials                to Plaintiff          for the


                    benefit       of the Project.


                                  10.           That    Gerald      fumished      work,     labor,        services,        and/or       materials        to Plaintiff           for the


                    benefit       of the Project,


                                  11,           That    Sean furnished          work,     labor,      services,        and/or       materials         to Plaintiff          for the


                     benefit      of the Project          using     the name"Well           Dunn          Maintenance             & Contractlng".


                                     12,        That    Gerald      furnished     work,      labor,       services,        and/or       materials        for the Project             using


                    the name            "Well    Dunn      Maintenance          & Contracting".


                                     13,        That    WD       is not a corporation,         limited         liability        company         or limited          liability


                     partnership,


                                     14,        That    WD       was not a oorporation,              limited        liability      company,            or limited        Liability


                     partnership           at any time       during     which     Sean,     Gerald         and/or       WD       ibmished            work,     labor,       services,


                     and/or       materials       to or Plaintiff       for the benefit         of the Project,




                                                                                                      2



                                                                                                                                                                                                                t
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 59                                                                                                                                                               RECEIVED         6151C/201"
                                                                                                                                                                                       !NDEXNYSCEF:
                                                                                                                                                                                              NO.    07/26/2018
                                                                                                                                                                                                      EC/201'
 |F I LE D :   WE S TCHE                      S TER             COUNTY                  CLERK               01      / 17       / 2 018            0 1 : 21               PM|                                     61510/201t
 NYSCEF    DOC.       NO.         38                                                                                                                                           RMCEIVED               NYSCEF:    01/17/2      )1n




                                   11                Tliat      Sean       khew     tliat    WD     was not a corporation,                     limited                      company,            or                                          t
                                                                                                                                                             liability


                      limited          liability         partnership         at any time          during        which        Sean,     Gerald         and/or     WD        furnished        work,

                  ·
                      labor,      services,and/or                   materials        to Plaintiff         for    the benefit          of the Project.


                                   16.               That       Gerald       knew       that That         WD      was not       a corporation,              limited       liability       company,


                      or limited             liability       partnership           at any time          during       which      Sean, Gerald               and/or        WD    furnished             work,


                      labor,      services,              and/or     materials        to Plaintiff         or for the benefit             of the Project


                                   17,               That       Sean did not have               a valid         Putnam       County          contractor's           license      during      the


                      time      that     he furnished               work,      labor,       services,       and/or        materials      to Plaintiff          or for the benefit               of the
                                                                                                                                                                                                                                        t
                      Project


                                       L Oy
                                       18,           That  &Vl44l
                                                     lll4% Gerald            did not have
                                                                             14'     LEClYVa valid                Putnam
                                                                                                                  l lllUQllL    County          contractor's             license
                                                                                                                                                                         JLVVUOV during              the
                                                                                                                                                                                                     Ills

                                                                                                            and/oi'                                            or for
                      time      that      he furnished              work,      labor,       services,       and/or        materials         to Plaintiff                   the benefit          of the


                      Project.


                                       19.           That         WD     did not have           a valid      Putnam          County         contractor's          license       iluñng      the time


                      thatSean,              Oerald,         and/or        WD      furnished        work,        labor,     services,        and/or        materials       to Plaintiff          for the


                      benefit          of the Project.

                                                                                                                                â€”':";=-
                                       20.            That        Sean was not registered                   as a horne;                          -:-:;; contractor            with    the County


                      of Putnam,                State of Row               York,     at the time          he furnished          work,        labor,      services,        and/or        materials           to
                                                                                                                                                                                                                                    I

                      Plaintiff          for       the benefit        of the Project,


                                       2L                That     Gerald      was not registered                 as a home        impmvement                 contractor          with     the


                      County            of Putnam,              State      of New       York,      at the thne            he furnished          work,       labor,       services,       and/or


                      materials              to Plaintiff          for the benefit           of the Project.




                                                                                                                                                                                                                                        \
                                                                                                                   3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 59                                                                                                                                                    RECEIVED
                                                                                                                                                                           INDEXNYSCEF:
                                                                                                                                                                                  NO.    07/26/2018
                                                                                                                                                                                      61510/201
 (FILED     :   WE STCHE                STER             COUNTY               CLERK               01/17            /2018               01      : 21          PM)                                 61510/201t
  NYSCEE'                    38                                                                                                                                                                  01/17/2)10
  NYSCEF    DOC.   NO.                                                                                                                                             RECEIVED           NYSCEF:




                               22.            TEat       WD       was not registered          as a home           improvement               contractor         with     the County
                                I

                   of Putnam,             8tate     of New        York,     at the time     it, Sean,       and Gerald           furnished           work,     labor,      services,


                   and/or     materials            to Plaintiff      for the benefit        of the Project,


                               23,            That        Sean engaged         in a home          improvement               business        within      the County          of Putnam


                   atatimewhen                he was not licensed               to do so and was not registered                        withthe          County          of Putnam,


                   State     ofNew          York         as a home        improvement         contractor.


                               24.            That       Gerald      engaged        in a home        improvement               business       within         the County          of
                                                                                                                                                                                                              I
                   Putnam         at a time         when     he was not licensed             to do so and was not registered                            with       the County         of


                   Putnam,         State      of New        York      as a home        improvement               contractor.
                                                                                                                                                                                                                  I

                               25.            That        WD      engaged      in a home         improvement                business      within       the County          of Putnam


                   at a thne        when      he was not licensed               to do so and was not registered                         with       the County           of Putnam,


                   State     of New         York         as a home        improvement            contractor,


                               26.            That        Sean held       himself      out to Plaintiff           as a licensed         home         improvement             contractor


                   throughout             the time        he famished         work,     labor,     services,         and/or      materials         to Plaintiff         forthe


                   benefit        ofthe      Project.


                                27.           That        Gerald     held    himself      to Plaintiff         out as a licensed             home       improvement


                   contractor           throughout          the tiñ1e he furnished               work,     labor,      services,       and/or         materials       to Plaintiff         for


                   the benefit            of the Project.
                                                                                                                                                                                                                      !

                                  28.             That    WD,      by Sean and/or          Gerald,        held     itself     out as a licensed              home      improvement


                   contractor           throughout          the time        he furnished         work,     labor,       services,      and/or         materials       to Plaintiff         for


                   the benefit            of the Prdject,




                                                                                                                                                                                                                      1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                    INDEX NO. 61510/2017
NYSCEF DOC. NO. 59                                                                                                                                                    RECEIVED
                                                                                                                                                                           INDEX NYSCEF:
                                                                                                                                                                                   NO. 61507/26/2018
                                                                                                                                                                                           10 / 2 0 1 7
 F ILED   :   WES TCHE              S TER              COUNTY                    CLERK               01     / 17      / 2018              0 1 : 21            PM)
 NYSCEF   DOC.    NO.    38                                                                                                                                         RECEIVED           NYSCEF:   01/17/2013




                             29.            That    Sean field            hfmself         out to Plaintiff           as a being       registered         as a home


                 improvement               contractor         with     the County             of Putnam,            State     ofNew       York       throughout         the time       he


                                   work,      labor,      services,         and/or        materials        to Plaintiff        for the benefit           of the Project,


                             30.            That    Gerald         held himself               out to Plaintiff          out as being         registered         as a home

                                                                                                                                 New'
                 improvement               contractor         withthe         County          of Putnam,            5tate     of Nevi     York       throughout         the time       he


                 thrntshed         work,      labor,services,               and/or        materials        to Plaintiff        for the benefit           of the Project.


                             30             That    WD,          by Sean and/or               Gerald,      held      itself    out as being          registered        as a home


                 improvement               contractor         with     the County             of Putnam,            State     of New      York        throughout        the time       it


                 fúrnfshed         work,      faBor,      services,         and/or        inatorials       to Plaintiff         fur the     benefit      of the Project,


                             32,            That    between           June 27, 2016                and March           11, 2017,        Plaintiff      paid     WD      the sum       of


                 $840,828.22           for work,          labor,       services,          and/or      materials        to Plaintiff        for the benefit           of the Project.


                             33,            That    the document                 annexed          as Exhibit         1 hereto      ("Exh,        1") Is a true        and accurate


                 copy   of the oiQinal                 of this     document,


                             34,            That    Sean,         Gerald,        and/or        or someone           under      the direction           and control        of one      or


                 both   of them        prepared           Exh.       1,


                             35.            That    Sean knew               that Exh.           1 was being          delivered        to one or more            of Plaintiff's


                 representatfies,


                             36,             That      Gerald        knew        that    Exb,      1 was being          delivered         to one or more             of Plaintlff's


                 representatives,


                             37.             That      Sean      intended         for Plaintiff           to rely     on the contents               of Exh,     1 at the time         it was


                 delivered         to one or more                ofPldintiff's            representatives.


                             38.             That      Gerald        intended           for   Plaintlff     to rely         on the contents           of Exh.       1 at the time           It


                 was delivered              to one or more                of Plaintiff's          representatives,




                                                                                                           5                                                                                                  I




                                                                                                                                                                                                                  I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 59                                                                                                                                                       RECEIVED
                                                                                                                                                                               INDEXNYSCEF:
                                                                                                                                                                                      No.    07/26/2018
                                                                                                                                                                                          6151C/2017
 FILED    :   WESTCHESTER                             COUNTY                   CLERK                01/17                /2018              01      : 21       PM|
 NYSCEF   DOC.    NO.    38                                                                                                                                           RECMTVED             NYSCEF:    01/1'//231




                             39.           That       Sean did not maintain                    workers           compensation              insurance         during      the tithe        that                         r


                 he rendered          work,        labor,     services,         and/or        materials          to Plalntiff        for the benefit          ofthe      Project.
                                                                                                                                                                                                                   I

                             40.           That       Gerald         did not maintain               workers            compensation           insurance         during      thetime


                 that he rendered             work,         labor,     services,        and/or       rnaterials          to Plalutiff        for the benefit           of the Project.


                             41.           That       VD      dia not maintain                workers           compensationinsurance                       during      the time      that       it


                 rendered       work,        labor,     services,           and/or     materials         to Plaintiff           for the benefit            of the Project.


                             42,           That       Sean represented                to one or more                   employees         of the County           of Putnam,           State
                                                                                                                                                                                                                   I
                                                                                                                                                                                                                   (
                 ofNew        York,        in connection              with     the Project,          that       WD      maintained          workers         compensation


                 insurance.


                             43.
                              ~ ~          That       Gerald         represented
                                                                       l                 to one or more                  employees
                                                                                                                            l   4           ofthe
                                                                                                                                                "      County V ofPutnam,              ) State


                 ofNew        York,1n          connection             with     the Project,          that       WD       maintained         workers         compensation
                                                                                                                                                                                                                   I
                 insurance.
                                                                                                                                                                                                                   i
                              44.          That       Seari'knew             at the flme        thathe          and/or      berald       represented          to one or more


                 employees          of the County               of Putnam,            State     of New           York,      in connection            with     the Project,         that     WD

                 maintained           workers         compensation               insurance,          that       this    representation             was false.


                              45.           That      Gerald         leew      at tho time          that he atid/or             Sean represented              to one or more


                 employees           ofthe         County       ofPutnam,             State     of1Vew           York,      in connection            with     the Project,          that    WD
                                               .                                                                                                                                                                       .
                 maintained           workers         compensation               Insurance,          that       this     representation            was false,


                              46.            That,     in connection             with     obtaining             one or more             building      permits         for the Project,


                 Sean represented                  to the Buildlng             Department             of Putnam             County,        State     of New       York      (the


                 "Building          Departnient"),              that    WIThad           a vtilid     home             improvement           contractor's         license     and/or         was


                 registered         with      Putnam          County,         State     of Now        York,            as a home        improvement             contractor,




                                                                                                            6
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                  INDEX NO. 61510/2017
NYSCEF  DOC.WESTCHESTER
             NO. 59                                  COUNTY                  CLERK                                                            : 21
                                                                                                                                                                   RECEIVED
                                                                                                                                                                        INDEX NYSCEF:
                                                                                                                                                                                NO.    07/26/2018
                                                                                                                                                                                    61510/2017  1
 (FILED   :                                                                                     01       /17       / 2018               01                 PM|
 NYSCEF   DOC.   NO.      38                                                                                                                                     RECEIVED            NYSCEF:    01/17/201




                              47,'
                              47             That,    16 connection           with       obtaiillhg        one at more           bhilâlhg        permits       fõr the Pï·oject


                 Gerald       represented            to the Building          Department               of Putnam          County,        State    of New         York      (the


                 "Bullding           Department"),             that     WD    had a valid           home         Improvement            contractor's          license      and/or         was


                 registered          with    Putnam           County,      State     of New        York,         as a home        improvement              contractor,


                              48,            ThatW             õhtained      one or more              building        permits      from      the Building          Ùepattnent              in


                                      with                                               the representation                       And/oi'            Gerald      to the
                 connection                    the Project         based upon                                             by Sean and/or                                      Building


                 Departtnent           of Putnatn          County,        State    of New          York,       that      WD     had a valid       home        improvement


                 contractor's          license       or wasregistered                with    Putnam            County,     State        of New     York,       as a home


                 finprovement               contractor.


                              49.            That     Sean knew           the building         permitthat             he and/or         Gerald     obtained        from       the


                 Building        Department             for     the Project        was      based      on the false        representation            that     WD    had a valid


                 honte      improvement               contractor's         license       and/or        was registered            with     Putnam        County,         State     of New


                 -Yofk,      as a home          improvement             contractor.


                               50,           That     Gerald      knew       the   building           permit      that   he and/or        Sean     obtained        front      the


                 Building        Department               for the Project          was based           on the false        representation              that   WD        had     a valid


                 home        improvement              contractor's          license       and/or       was registered            with     Putnam        County,          State    of New


                 York;       as a home          improvement               contractor,




                                                                                                         7
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                       INDEX NO. 61510/2017
NYSCEF
 FILED
       DOC.
         :
            NO. 59
           WESTCHESTER                       COUNTY   CLERK         01/17            2018    01   : 21
                                                                                                                 RECEIVED
                                                                                                                      INDEX NYSCEF:
                                                                                                                              NO.    07/26/2018
                                                                                                                                  61510/2017
                                                                                                         PM|
 NYSCEF   DOC.    NO.      38                                                                                  RECEIVED   NYSCEF:   01/17/201   8




                 D'atedï   Katonah,    New    fork
                           October    25, 2017




                                                        GordonLaw          LLP




                                                                     'bhael      lt¶ordon




                                                        Atton1eys                 ·            LLC
                                                                       ox Plaing    LAK3,
                                                        51 Bedford         ad Suite 10

                                                        Ratonah,  NewYork     10536
                                                        Telephone      914,232.9500
                                                        Fax                   914,992.6634
                                                        Email                 mgordon@gordonlawllp,com




                                                                                                                                                    I
                                                                                                                                                    I



                                                                                                                                                    )




                                                                       8
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                     INDEX NO. 61510/2017
NYSCEF DOC. NO. 59                                                             RECEIVED
                                                                                    INDEX NYSCEF:
                                                                                            NO.    07/26/2018
                                                                                                61510/2017
 FILED:          WESTCHESTER    COUNTY    CLERK   01/17/2018   01:21   PM|
 NYSCEF       DOC.   NO.   38                                                RECEIVED   NYSCEF:   01/17/2018




                                         EXHIBIT               1




          I
FILED: WESTCHESTER  COUNTY CLERK 07/26/2018 01:21
                                            05:10 PM                                                                                                                                            INDEX NO. 61510/2017
 FILED: WESTCHESTER                         COUNTY          CLERK         01/17/2018                                                                                                       INDEX     NO.       61510/2O17
                                                                                                                Pli
NYSCEF DOC. NO. 59                                                                                                                                                                   RECEIVED NYSCEF: 07/26/2018
 NYSCEF   DOC.   NO.     38                                                                                                                                                    RECEIVED         NYSCEF:        01/17/2018


                 Kl.51NSCHMIDTAPPUCATIONAND CERTrBCATEFORPAYMENT                                                                                              Applicatiorl No.
                 Ownet Ned & Lesley iOeinschmidt                                                                                                              AppEcation Date:                        5/4/17
                 Project 41 Averill Dr-% Mabopac NY 10541                                                                                                     PeriodTec                               5/4I17
                                                                                                                                                              Project No.
                   A                               B                              C               D             E                                  H
                                                                                                                                                   ll                   iI                                 K
                                                                                                  wear comu-ree      massu.s     wou.
                                                                                                                     PRESENTLY COMMECED                          2AL.ANCE!
                  rIEM                         DEscmPnON                       SDiEDULEti     ROMPREVIODS             STORED MtOSTCSED              %            TOFpasH   SETaD3GE                  COMusqIs
                   NCL                                                          VA1JR         E'PUCAaW    'WysPERIDD (NOTIN     70DA'IE            LGq             p.G                                 72.gs
                                                                                                 fo•a                 OORB      43•EMM                                                                PERIOD

                   1     Genec4 Corrditions{with supervision}                       50%00          30,00D                          30,l]00              60%                  20400
                         GL & WC Insurance                                                                                               0                          -            0

                   2     Silework                                                   40400          4D,000                          40,000           100%                          0

                   3     Demo‰c                                                     60,000         60,000                          60,000           100%                          0.

                   4     Coacrete/Masonry                                         150,000         130400                          130,000            87%                     20.000

                   5     Steel                                                     10 DO           67A00                           62 000           620%                 -51000

                   6     Wood Frarning Material                                    30400           S0,000                          SOADD            100%                         0
                   7     Wood Framing 1.abor                                       40,000          40400                           40460            100%                         0

                   8                                                               80,000          30400                           3GA00       '    38%                      50,000
                         Recding
                         Stucco and Trim                                           50;000          22J12                           22,712           45%                      27288
                   9     Gutters&Leaders                                           16,000           4400                            4400            25%                      12,000

                         insulation                                                254D0                                                   0             ~"
                                                                                                                                                        G%                   25,000

                  11     Drywall                                                   35400                                                   0            0%                   35ß00

                  12        .
                         Windows & ExteziorDoo:=                                  150A00         140,73Er                         140,738           S4%                       S,263

                  13                 ~ -~ hardware
                         Interior Doocsand                                         30,000                                                0              0%                   30,000

                         NIñsh Carpentry Wlaterials(wfs   s & RsTIEngs)            60400          20800                            20400            33%                      40400
                  15              ~
                         Enish Carpentry labor (wfstaim &railings]                 35,000         10,000                           10,000           29%                      25,000

                  16     Paint                                                     32,000                                                0              0%                   31000

                  17     Wood Hoors(1.abor & Materials)                            30,000                                                0              0%               30,000
                  18     ceramic Tile inszafatian                                  30450                                                 0              0%               30,000

                  19     Speciahies                                                11,376         11;S78                           n,378                11                      -T

                         HVAC                                                          .I I
                                                                                  10S400          80,000                           80,000           76%                  25400

                  27     Plumbing                                                   ~
                                                                                   6DA00          50,000                          50,000            83%                      10,000

                  22     Hecaric                                                   75,000         20D00                            20,000           27%                  55AO0
                  23     Change.Order forbasementslab                              19750 I        13750

                 M       TOTAL PAG5 1-
                                                                            IRK
                                                                              1~       Y?8        em~
                                                                                                 840AQS                a
                                                                                                                      'O    me
                                                                                                                           04IQ   840~              55%
                                                                                                                                                        -'~m-:-I~   423&0              43e-Pl         %%F
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 60                                RECEIVED NYSCEF: 07/26/2018

                                                      WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
'1
NYSCEF   C
      ~ DOC. NO. 60                                                                                                                                                                      RECEIVED NYSCEF: 07/26/2018
  l,g
  rg     ~r                                                                                                                                                                                                        yk
              I
              1

        SUPREMB                    COURT                   OF THE                STATE           OF      NEW YORK
        COUNTY                 OF WESTCHESTER


         LAK3,           LLC,                                                                                                             Index         No.           61510/l017

                                                                                                               Plaintiff,
                              -again            -
                                                                                                                                          DEFENDANTS'
                                                                                                                                                                                   RESPONSES
         SEAN           QUNN,               OBRÁLD                       ÒUNN,             and     WELL            DUNN                   TO      PLAINTIFF'S                            REQUEST                        FOR
         MAINTENANCE                                     &    CONTRACTING,                                                                ADDRESSES                          OF DEFENDANTS


                                                                                                         Defendants.




                                                                                                                                                                                                                                      I
                       Defendbnts                    respond              to plaintiff's               Request          for    the    Addresses                  of    Defendants,           j dated        October                           . .
                                                                                                                                                                                         ~                                                ~             ~
                                                                                                                                                                          ~                                    r                  ~
                                                                                                                                                                                             ~       ~     ~
                                                                                                                                                                        ~     ~                                   ~~
                                                                                                                                                                                           ~~
        25,     2017         (the'3teqtiest"),                      as follows:                                                                                                      ~                     ~
                                                                                                                                                             r                                                      ~                               ~       iI
                                                                                                                                                                                                                                                            I
                                                                                                                                                                  ~
                        1.           . I efendant                   Sean         Dunn:           (a)    P.O.      Box         1161,       Yorktown                    Heights,       New         York              10598


        (post      office          address);                 and    (b)     8 Veschi             Lane,        Mahopac,               New     York            10541          (residence              address)                  .


                       2.                Defendant                  Well         Dunn       Maintenance                   &     Contracting,                 P.O.         Box      1161,      Yorktown



        Heights,            Neiv         York            10598          (post     office         address).



                       3..               .Defendant
                                          Defendant                 Gerald          Dunn:              2719      Strang         Boulevard,               Yorktown                Heights,           New             York



        10598          (residence               and          post       office     address).


                       Defendants                        specifically             reserve         the     right      to       supplement,               amend,              and/or       modify            all. of         the
                                                                                                    r


        foregoing             responses.


        Dated:          Carmel,            New               York

                       Febraary             9, 2018                                                                                                                                                            .



                                                                                                                    .         WB      J    JAM          A.        SHILLING,                  JR.,        P.C.




                                                                                                                              8y.
                                                                                                                              Py.
                                                                                                                              By:_
                                                                                                                                                        Michael             V.     Caruso
                                                                                                                               122    Old      Route             6                                         .        .

                                                                                                                              Carmel,         New            Yorkl0512

                                                                                                                              (845)        225-75Ò0



                                                                                                                              Attorneys           for        dafandcmts
                                                                                                                                                             defendcmts



                                     t
                                     i
                                                    lf
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC. NO. 60                                                                                                                                                RECEIVED NYSCEF: 07/26/2018
  Ii                                                                                                                                                                                   'r.1.




                                                                                                                                                                                   .           .


                                                                                         VERIFICATION


         STATE           OF NEW             YORK                    )
                                                                        ) ss.:


         COUNTY              OF PUTNAM                              )


                        SEAN         DUNN,            being         duly         sworn    deposes         and.says:                                       .                            .

                                                                                                               Defendants'
                        I am       a defendant           in this           action.       T have     read                          Response               to Plaintiff            s Request


         for     Addresses           of    Defendants               and          my response        to the      request.       1 am      familiar         with       the        contents            of


                                                                                                   Defendants'
         both.          Based        .on
                                      on        my ·personal                .knowledge.                                    Response:       to       Plaintiff's            Request
                                                                                                                                                                           .Request                .for
                                                                                                                                                                                                    for


         Addresses            of    Defendants                are        true     and    correct     insofar          as I have        provided           partial,         or     complete,


         responses          thereto.




                                                                                                          .e                 SEA'0''        '        '
                                                                                                                             SEA     0



         Sworn          to before          me     on this
         9th     day     of February,             2018




         Notary         Public
                              v-'
         /wMi            t            ~».
                  . /     .. O2.L/f        L.5(,[/2Ld



                           rgb~                  ~l
                                           ~P'~
                                      ~~p                V      «/<




                                                                                                      2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                       INDEX NO. 61510/2017
rNYSCEF DOC. NO. 60                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018
  'r                                                                                                                                                                                          b
           ~,
           b~
       4        I




                                                                                            VERIFICATION


                STATE           OF NEW              YORK                  )
                                                                          ) SS.


                COUNTY              OF PUTNAM                             )


                              GERALD                DUNN,          being        duTy sworn         deposes        and    says                                                                             . .


                                                                                                                Defendants'
                              I am        a defendant             in this       action.     I have     read                         Response                to Plaintiff            s Reqùest


                for     Addresses           of Defe.ndants                and        my response       to the     request.      I am          familiar        with      the        contents        of


                                                                                                      Defendants'
                both.         Based           on    my       personal            knowledge,                                  Response            to      PlaintifFs           Request             for


                Addresses            of     Defendants              are       true    and   correct     insofar         as I have         provided           partial,         or     complete,


                responses         thereto.


                                                                                                                                          /



                                                                                                                                    '':
                                                                                                                                E                 DUNN



                Sworn         to before            me   on this
                9th     day     of February,               2018




                Notary        Public
                                       y'C'
                /~Mr
                         , A)     . Dz.cWgzc~(g~


                                               ~xp/' p/'
                                               l.~




                                                                                                        3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 60                                RECEIVED NYSCEF: 07/26/2018

                                                      WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                        INDEX NO. 61510/2017
'1
NYSCEF   C
      ~ DOC. NO. 60                                                                                                                                                                      RECEIVED NYSCEF: 07/26/2018
  l,g
  rg     ~r                                                                                                                                                                                                        yk
              I
              1

        SUPREMB                    COURT                   OF THE                STATE           OF      NEW YORK
        COUNTY                 OF WESTCHESTER


         LAK3,           LLC,                                                                                                             Index         No.           61510/l017

                                                                                                               Plaintiff,
                              -again            -
                                                                                                                                          DEFENDANTS'
                                                                                                                                                                                   RESPONSES
         SEAN           QUNN,               OBRÁLD                       ÒUNN,             and     WELL            DUNN                   TO      PLAINTIFF'S                            REQUEST                        FOR
         MAINTENANCE                                     &    CONTRACTING,                                                                ADDRESSES                          OF DEFENDANTS


                                                                                                         Defendants.




                                                                                                                                                                                                                                      I
                       Defendbnts                    respond              to plaintiff's               Request          for    the    Addresses                  of    Defendants,           j dated        October                           . .
                                                                                                                                                                                         ~                                                ~             ~
                                                                                                                                                                          ~                                    r                  ~
                                                                                                                                                                                             ~       ~     ~
                                                                                                                                                                        ~     ~                                   ~~
                                                                                                                                                                                           ~~
        25,     2017         (the'3teqtiest"),                      as follows:                                                                                                      ~                     ~
                                                                                                                                                             r                                                      ~                               ~       iI
                                                                                                                                                                                                                                                            I
                                                                                                                                                                  ~
                        1.           . I efendant                   Sean         Dunn:           (a)    P.O.      Box         1161,       Yorktown                    Heights,       New         York              10598


        (post      office          address);                 and    (b)     8 Veschi             Lane,        Mahopac,               New     York            10541          (residence              address)                  .


                       2.                Defendant                  Well         Dunn       Maintenance                   &     Contracting,                 P.O.         Box      1161,      Yorktown



        Heights,            Neiv         York            10598          (post     office         address).



                       3..               .Defendant
                                          Defendant                 Gerald          Dunn:              2719      Strang         Boulevard,               Yorktown                Heights,           New             York



        10598          (residence               and          post       office     address).


                       Defendants                        specifically             reserve         the     right      to       supplement,               amend,              and/or       modify            all. of         the
                                                                                                    r


        foregoing             responses.


        Dated:          Carmel,            New               York

                       Febraary             9, 2018                                                                                                                                                            .



                                                                                                                    .         WB      J    JAM          A.        SHILLING,                  JR.,        P.C.




                                                                                                                              8y.
                                                                                                                              Py.
                                                                                                                              By:_
                                                                                                                                                        Michael             V.     Caruso
                                                                                                                               122    Old      Route             6                                         .        .

                                                                                                                              Carmel,         New            Yorkl0512

                                                                                                                              (845)        225-75Ò0



                                                                                                                              Attorneys           for        dafandcmts
                                                                                                                                                             defendcmts



                                     t
                                     i
                                                    lf
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC. NO. 60                                                                                                                                                RECEIVED NYSCEF: 07/26/2018
  Ii                                                                                                                                                                                   'r.1.




                                                                                                                                                                                   .           .


                                                                                         VERIFICATION


         STATE           OF NEW             YORK                    )
                                                                        ) ss.:


         COUNTY              OF PUTNAM                              )


                        SEAN         DUNN,            being         duly         sworn    deposes         and.says:                                       .                            .

                                                                                                               Defendants'
                        I am       a defendant           in this           action.       T have     read                          Response               to Plaintiff            s Request


         for     Addresses           of    Defendants               and          my response        to the      request.       1 am      familiar         with       the        contents            of


                                                                                                   Defendants'
         both.          Based        .on
                                      on        my ·personal                .knowledge.                                    Response:       to       Plaintiff's            Request
                                                                                                                                                                           .Request                .for
                                                                                                                                                                                                    for


         Addresses            of    Defendants                are        true     and    correct     insofar          as I have        provided           partial,         or     complete,


         responses          thereto.




                                                                                                          .e                 SEA'0''        '        '
                                                                                                                             SEA     0



         Sworn          to before          me     on this
         9th     day     of February,             2018




         Notary         Public
                              v-'
         /wMi            t            ~».
                  . /     .. O2.L/f        L.5(,[/2Ld



                           rgb~                  ~l
                                           ~P'~
                                      ~~p                V      «/<




                                                                                                      2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                       INDEX NO. 61510/2017
rNYSCEF DOC. NO. 60                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018
  'r                                                                                                                                                                                          b
           ~,
           b~
       4        I




                                                                                            VERIFICATION


                STATE           OF NEW              YORK                  )
                                                                          ) SS.


                COUNTY              OF PUTNAM                             )


                              GERALD                DUNN,          being        duTy sworn         deposes        and    says                                                                             . .


                                                                                                                Defendants'
                              I am        a defendant             in this       action.     I have     read                         Response                to Plaintiff            s Reqùest


                for     Addresses           of Defe.ndants                and        my response       to the     request.      I am          familiar        with      the        contents        of


                                                                                                      Defendants'
                both.         Based           on    my       personal            knowledge,                                  Response            to      PlaintifFs           Request             for


                Addresses            of     Defendants              are       true    and   correct     insofar         as I have         provided           partial,         or     complete,


                responses         thereto.


                                                                                                                                          /



                                                                                                                                    '':
                                                                                                                                E                 DUNN



                Sworn         to before            me   on this
                9th     day     of February,               2018




                Notary        Public
                                       y'C'
                /~Mr
                         , A)     . Dz.cWgzc~(g~


                                               ~xp/' p/'
                                               l.~




                                                                                                        3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 61                                RECEIVED NYSCEF: 07/26/2018

                                                       WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                           INDEX NO. 61510/2017
NYSCEF
   I   DOC. NO. 61                                                                                     RECEIVED NYSCEF: 07/26/2018
                                                                                                                                    l
I
    I
        s       I'




                       From:    Ned Klelnschmidt     anidelnschmidl@rpaadvisora.com>
                           To: Bean Dunn <wendunnone@aol.com>
                           Co: michael   gordon    <mgordon@gordonlawilp.com>

                     Subject    Averl
                        Date:   Man, Jun 19, 2017 226      pm
            Attachments:        Well Dunn Terminallon     081917.pdf   (32241Q, ATT00001.htm   (182)


            Please    see attached.




            Ned Kleinschmidt




                                                                                                                                I




                                                                                       I




                                                                                                            ~00646
                                                                                                            "006~>6
    FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
    NYSCEF DOC. NO. 61                                                                                                                                                      RECEIVED NYSCEF: 07/26/2018

I
           1




                                                                                               LAK3,        LLC
                                                                                             41 Averill         Drive

                                                                                 Mahopac,           New York              10.541



                                                                                                                                                                                          2017'
                                                                                                                                                                             June     19, 2017




               BY     EMAIL                AND       CERTIFIED                  MAIL,
               RETERN                 RECEIPT               REQUESTEi)


               Mr.      Sean       Dunn
               Well-Dunn               Maintenance
               P.0       Box       1161
               Yorktown              Heights,        New       York           10593


                                             Re:         NOTICE                OF TERMINATION


               Dear         Sean:


               This  is to inform     you that we have                            elected       to terminate·the               role.of        Well-Dunn           Maintenance                and
                               ("you"
               Contracting               or "Well-Dunn'')                              on the.óonstruction                    of our single-family               residence            at 41
               Averill         Drive,   Mahepac,    New York                          (the "Project")            in respect          of which        you       have     been        acting      as
               General          Contractor.    This termination                         is effective-immediately.
                                                                                                                                                                                                               L


               As more             fully     explained        below         in Section          A, this     termination              is for      cause.


               As     more         fully     explained         below          in SectionB,because                   you       have       taken      monies       from        us that      you
               represented                 to us were       intended          for subcontractörs¶nd                     scplifiers        who       or, that     furnished           work

               labor,        services,         and    materials         to and for the benefit                   of the 14bject,              yon    are subject            to the
               provisions             of the New            York       Lien      Law,.including     without    limitation    Article                           3-A      thereof,       which
               concerns             Lien     Law     Trust      Funds.           Section    B below   contains    certairulemands                               based        upon_the         Nev/
               York         Lien      Law.


               Finally,         Section          C contains           a demand.that,               if you   have        not     already       done        so, you      immediately              take
               all    steps     to preserve             and not        destroy        or delete       all documents               and:things,          whether          paper
                                                                                                       or'
               electronic,            or otherwise,            having          any    relevance        or possible             relevance          to the Project.


               A.              Notice         of Terminsition


               You          are being terminated                    because,         despite       repeated       warnings,           notices,       and       opportunities            by us
               for    you       to cure


                        •      You                           failed     to furnish           the                                                                      and     materials         for
                                           repeatedly                                               services,      work,         labor, supervision,
                               which         we have         paid     you      aver  $80.0,000,   resulting                   insubstantial     d6lays                in Project
                               completion             and    additional           and unnecessary     Project                    costs;



                                                                                                                                                                                            000667     „'7
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 61                                                                                                                                                             RECEIVED NYSCEF: 07/26/2018
                                                                                                                                                                                                                         1




                                                                                                                                                                                                                                 I

                  You     abandoned               the Project               without             notice;


              *                                    supervision..and                      materials           youfurnished               to and         for     the benefit              of the
                  The.wõrk,             labor,
                  Projecthave              been         (a)fnaterially               deficient,            (b) not in compliance                       with      the Project
                                                                                                                                                                           design
                                                                                                                                                                           ».-.-i~ ~
                  (but you        bid     on and          agreed           to comply              with,      (c) not in tompliance                      with -good
                                                                                                                                                               good ccñstradlan  .»
                                                                                                                           -' '"'"--".--.:              â€”.=-
                  standards    and practices                      (d)       violative             of manufacturer        epecifiericss,                     and in some cases
                      4Qzardoiis,'
                  (6) bazardotis;


              •   Based         upon      the     govemment                  records            we have                          you appear                   to be in material
                                                                                                                 reviewed,
                                                                                                                        ..:-'!-==":-t-
                  violation        of State         and Putnam                 County              registration        requirements      (it                 also       appears         that        Well
                  Dunn    is notlecogaiiéd-by                              the State of New                   York        as an existing               entity        with       the capacity
                  to enter into a contract);


              *   tou     have         diverted          Lien     Law            Trust                     and
                                                                                            funds;


              •   You               deceived                          us as to your                                                            and                           to serve          as
                       materially                                                                  qualifications,               ability,               capacity
                  General  Contractor     for                    the Project                and     your       compliance.With                  State         and      Putnam           County
                  registration           requirements.


         As   a consequence             of this     termination:                                                                                                                                                             I


                          1.     You       are forbidden                   to return            to the Project            site    without        our         written         consent           for        any
                                 reason.          If you        desire           to return          to the project            site     as it relates            to the       subject           of
                                 Point       A.3        below,         concerning                 off-site       stored       materials         and          the retrieval              by you
                                 and/or          your      subcontractors                    of tools and materials    not purchased   with Project
                                                                                                        hours'
                                 monies,           you        must      provide             at least 48         notice   to us of the date and time                                                      you
                                 wish       to return           and        it must         be an acceptable                 time        to us or our             representatives                     who
                                 will     meet          ybu     on site.            If you         do return         to the Project             site     for     any        reason       without
                                 ourwritten               consent,           you         will     be trespassing;

                         '2.'
                         2       On or b6fore                 June         21,    2017,          you      must     identify          to us, by name,                   address,.telephone
                                 nutub.or,         and        emails         address,             all subcontractors                   and    suppliers             of all      tiers    that        have
                                 furnished              or have         been        contracted               to furnish          any    work,        labor,         servious,           and/or
                                 materials          to or for              the benefit             of the Project;


                          3.      On or-before                  June        21, 2017,   you               must    (a) identify    to us all                     off-site        stored
                                                    that        you        have  purchased                   or contracted     to purchase                                     Project         monies
                                                                                                                                                                 using
                                 you.
                                 you have.received                         from         us, including              the location              of such         off-site          stored
                                 materials,             (b)     arrange           for     the inspection             of such materials   (by us or pur
                                 representatives)                    off     site       to determine             if they are to be accepted,
                                                                                                                                               delivery   of such
                                 materials     to the                Project         site       no later       than   June  26, 2017, between    the hours   of
                                  8am      and      3pm,         and        (c) arrange             for      the retrieval           of all tools            and       other      materials               not
                                 purchased               with     Project     monies   by you and/or your subcontractors.                                                        You      must
                                                   at least            hours'
                                 provide                          48            notice   to us of the date and an approximate                                                        time           of
                                 such       de'livery           of off-site              stored        materials       and retrieval              of tools             and      materials                not


                                                                                                                                                                                                         RA(~
                                                                                                                                                                                                         nr   r~ I'.<
                                                                                                                                                                                                                 i'..I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 61                                                                                                                                                             RECEIVED NYSCEF: 07/26/2018
                                                                                                                                                                                                                       j

  )
         I




                                            purchased              With.Próje.ct         nlonies            80 that        our representatives               can cogent,              meet           you
                                                                    ean re-inspect                                  safe                                      we accept;             and
                                            on site         and                                andkeep                       any returned           items


                                   4.       After      we      have        received          the infonnation                 demanded         by this        letter     and     after      we have

                                            concluded              the·investigation                 we have            begun    into      the circumstances                  of how        you
                                            have       handled           the·Project,          we will           (a) furnish       you      with     a statement             of account
                                                            the     0.verpayment              you     have        received       froni      us and        demanding             the, return            of
                                            stating
                                            suchfo.verpayment,                       and@advise                   you    of any other actions.youmust                             take      and.

                                            payments               you    rudest mary           tor undo,           to the extent possible,    the damage                          you      have
                                            caused
                                            .cau'sed        to us.


             B.           Lien          Law       Requii·ent6nts


             As    discussed              above,       you        are boulid)by     the teguiternents    of tháRew     York     Lien law      and, pursuant
             to Article          3-A       the.reof,.are            a tcistee   dirdohits     that  we havesphid   to you   for   the benefit    of

             subcontractors                 and      suppliers           y/hifâhd·tharfurnished                         work,     labor,     services         and/or         materials           to and
             for   tire   benefit          'of tire Prbject.               Phisuant          to1      on Law
                                                                                    §§ 75-77., we hereby       demand      that,                                                        on or
             before   July          5,.2017,           you        provide;us
                                                                     (g) an           with
                                                                             opportunity     to inspect,  at.a   location    within
             Putnatn    County,   New     tork      State,  the  bodks   and  records    you   have  maintained,       if any, relating                                                                    to
             the New York'Lien        Law      trust that exists as a matter        of law with respect      to the Project      (the
             "Trust"
             "Trust")    arrd (b) copies.of      all Trust-related·books        and records.


             C.            Document                  preservation


             Given        that     this     Notice          of Termination.stems                          from      events      that.have      given         rise     to claims      by us
             against       you,         and given            the likelihood             that       this    Notice          of Termination            will     lead      to litigation,    we

             hereby        demand             that     you        imruediately          preserve            all documents,               tangible         things      and      electronically
             stored       information                relevant         und putentially                relevant           to the Project.            This     demand           pertains           to
             Well-Dunn              and Sean.Dunn              ifidividually                   and any other individual    who                            owns       or operates           or is

             employed,             contracts           or subcontracts       by               or for Well Dunn    Maintenance                             and       Contracting.                This
             obligation           to preserve               covers·all         inforthätioñ               related       to the Project         whether             in paper,       electronic                   or
                      other      tangible            form     and        includes,                   of example,    computerized      and                             electronically                 stored
             any                                                                         byýay
             accounting            records,           plans,         drgWings,          specifications,     purchase   orders,   invoices,                              emails,          text

             messages,            correspondence,      Project  notes                              and logs,        photographs,            and videos.               To the       extent
             anyone        who       is bound   by this preservation                                demand          has      or uses an automatic                   deletion         device           or

             function,           that     device        or function            should          be disabled              immediately.




             We expect             your        complete             and     timely       compliance                with      the foregoing.               Should       you     wish       to discuss

             any      aspect       of the foregoing,                     you   or, if you           have         retained       counsel,      your        counsel,          should        contact
             our attorney,                Michael           R. Gordon,             at GordonLaw                   LLP,       at 914.232.9500.                Mr.       Gordon's           email
             address          is mgordon@gordonlawllp.com.




                                                                                                                                                                                           '006"9
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                           INDEX NO. 61510/2017
NYSCEF DOC. NO. 61                                                                                                                RECEIVED NYSCEF: 07/26/2018


       I   ~




                                                                                                                              matter'
               This   Notice   of Terrninatiott.is   vithout   py.ejifdice     to airy other          rights   we have   as g mattør    of law.



                                                                        Very       truly     yours,




                                                                         LE,          U      C




                                                                         By

                                                                                       'ed       itedu          c        W
                                                                                                                              )

                                                                                      k5         /PP~ed<M



                                                                                                                                                                I




                                                                               4
                                                                                                                                         <'99K)   50
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 62                                RECEIVED NYSCEF: 07/26/2018

                                                        WORKING COPY
    FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                            INDEX NO. 61510/2017
    NYSCEF
     2/19/2018 DOC.
                  ., NO. 62                                                                                                 Entity Information                                                       RECEIVED NYSCEF: 07/26/2018
                     '
I               J




       NYS                        Department                                              of           State




       Division                        of      Corporations




       Entity              Information



       The          information              contained              in this      database            is current           through           February                 16,     2018.



                                      Selected             Entity      Name:           WELL            DUNN              MAINTENANCE                                 4 CONTRACTING                               CORP.
                                                                                              Selected          Entity          Status      Information

          Current                 Entity           Name:            WELL         DUNN               MAINTENANCE                             &       CONTRACTING                                 CORP.

                          DOS         ID      #:                    3998427

        Initial           DOS         Filing          Date:         SEPTEMBER                       22,    2010

                             County:                                WESTCHESTER

                         Jurisdiction:                              NEW YORK
                         Entity        Type:                        DOMESTIC                   BUSINESS                   ÒORPORATION
          Current                                  Status:          INACTIVE                  - Dissolution                       Proclamation                   / Annulment                      of Authority
                                  Entity                                                                                   by                                                                                        (Aug               31,    2016)


             Information                   to reinstate             a corporation               that      has     been       dissolved              by     proclamation                     or annulment            of     authority                by
                           proclamation                 is available             on the         New        York          State     Department                   of    Taxation                 and   Finance       website              at
                                                       www.tax.ny.gov                    keyword            TR-194.1                or by          telephone               at (518)             485-6027




                                                                                          Selected          Entity          Address            Information

                            DOS            Process           (Address           to     which           DOS        will     mail        process             if   accepted              on        behalf     of the        entity)

                            SEAN         DUNN
                            P.O.       BOX 1161
                            YORKTOWN                          HEIGHTS,                NEW           YORK,             10598

                                                                                                            Registered                   Agent

                            NONE



                                                                        This         office      does      not      record         information                  regarding                 the                                      ..         I I
                                                                               names          and      addresses            of    officers,          shareholders                    or
                                                                         directors             of nonprofessional                        corporations                 except          the
                                                                         chief         executive           officer,         if provided,                 which         would              be
                                                                      listed     above.          Professional                   corporations                must           include          the

                                                                      name(s)            and     address(es)               of    the     initial         officers,           directors,


     httped/appext20.dos.ny,gov/corp~ublic/CORPSEARCH.ENTITY                                                INFORMATION'/p                 token=FFASFD35AC18885AE9DSFT8ADEA3CE1EC9DSFEQD7...                                                            1/2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                             INDEX NO. 61510/2017
NYSCEF
 2/19/20,18 DOC. NO. 62                                                                                           Entity·Inforrnation                                              RECEIVED NYSCEF: 07/26/2018
                                                                      and      shareholders                 in the         initial     certificate            of

                                                        incorporation,                   showever           this        information             is not        recorded
                                                                     and     only         available          by     viewing           the      certificate.



                                                                                              *Stock          Information



                                                                     of Shares               Type       of    Stock             $ Valueper                 Share

                                                                  200                        No Par Value


                                               *Stock       information                  is applicable              to    domestic            business             corporations.



                                                                                                     Name           History



                         Filing         Date       Name           Type                                                               Entity        Name

                       SEP        22,    2010      Actual                      WELL             DUNN              MAINTENANCE                            & CONTRACTING                          CORP.



     A    Fictitious         name         must     be used           when          the     Actual        name            of    a foreign          entity       is unavailable            for    use        in    New      York
         State.    The     entity        must     use       the   fictitious             name        when          conducting            its     activities           or business        in New            York        State.


                                    NOTE:         New         York         State     does       not     issue           organizational               identification            numbers.


                                                                                     Search           Results             New         Search



                  Services/Progragg                     |     Privacy          Policy            |     Accessibility                 Policy          ]     Disclaimer               |   Retum         to        DOS
                                                                                          Homepage                        Contact         Us
                                                                                                                    (




 https://appext20.dos.ny.gov/corp~ubiic/CORPSEARCH.ENTITY                                       INFORMATION7p                   token=FFASFD35AC1B86SAEQDSF78ADEA3CE1EC9DSFB9D7...                                               2/2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 65                                RECEIVED NYSCEF: 07/26/2018

                                                      WORKING COPY
FILED: WESTCHESTER COUNTY CLERK. 07/26/2018 05:10 PM                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 65                                                                                                                                          RECEIVED NYSCEF: 07/26/2018




                                           PARTIAL             RELEASE               AND        WA1YER            OF LIEN          RIGHTS


               THE     STATE              OF New          York}           KNOW            ALL       MEN BY THESE                   PRESENTS:
                                                                                                                                                                                                   ..

               COUNTY             OF Putnatn}




   OWNER:             Lesley          4   Ned       Kleinschmidt             &Well        Dunn        Maintenance          &   Contracting
   PROJECT:           Kleinschmidt                  Residence,          41 Averill        Drive,        Mahopac          NY    10541




           The undersigned            acknowledges          receipt     of the sum of $820,828.22                  representing        full payment       due and payable        for

   all labor performed         and/or      materials      provided,      less any retainage,           through    the period      5/4/2017      on the above Project.
   Description    of services          and/or    materials     provided       including     but not limited         to the following:        masonry,           framing,
   plumbing,          excavation,               windows           and    HVAC.

           In consideration  of such payment, the undersigned    hereby fbrever waives, relinquishes    and releases all claims of
   every  kind against   the Property or the Owner, its agents, successors, assigns, construction    lender and sureties, including   but
   not limited to all liens and claims of liens, which the undersigned    has or may have, as a result of or in connection     with the
   performance   or furnishing    of labor or materials through the date hereof.


           The undersigned         does hereby represent and warrant that all persons or entities who have furnished labor or materials
   to the undersigned         in connection  with the Work performed   through the date hereof have been paid all amounts to which
   they have become           entitled,    excepting        agreed retainage         not yet payable          and due.


          The undersigned   hereby agrees to unconditionally  indemnify    and hold harmless the Owner, the Owner's construction
   lender, and their successors, assigns and sureties, against all loss, cost, damage, or expense by reason of any and all manner
   of lions, claims, or demands which anyone may have for labor performed,         or for material or equipment furnished to the
   Pmject by, through or under the undersigned     through the date hereof.


           The person        signing      this document                  ents that he or she is duly authorized                to do so on behalf          of the undersigned.
                                (~~
   EXECUTED           this        7         day of                      Ak                                       , 201 7.


                             COMPANY                NAME:                                  8|nnnhm                 Sti      nGACf          ~n         C    nf

                                           By:
                                           Name:                                                                                   t
                                           Title:                                ÔfÉo           /


        . SUBSCRIBED                  AND SWORN              TO BEFORE           ME on this                      day of                                     , 201_         to certify
   which    witness    my hand and official               seal of office.




                                                                                     Notary         Public,   State of



                                                                                     Printed        Name      of Notary
                                                                                     My     Commission           Expires:
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 66                                RECEIVED NYSCEF: 07/26/2018

                                                       WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                             INDEX NO. 61510/2017
NYSCEF DOC.
        I   NO. 66                                                                                                                    RECEIVED NYSCEF: 07/26/2018
          ,t
            I
         'I




            nt                Egniagge fReduce
                              â€”                           â€”Imag
                                                        Check


                              e c rsvtY' ' r r      ~        0 el ~   ~      ~ was' gw            ' dip    w   aea ~~ ae,l        a
                                                                                                                                  a
                                                                                                                          1011
     .                                                LAK 3 LLC
                                                        1SEPrthrA'
                                                     t &a       C
                                             Y¹(fO'trit aaEaGast'8,
                                                              AYttt'rph8e%>                                                  h


         'w      s           ~Q-         ~anat,             ~(~hatt't),                                        .t $ tlat   /tDt
                                                                                                                                  t

     j
     t
       -cM.                  44aitut&
                         CHA5E O
                                                   < dsnt
                                                               )
                                                                      (no~        44kdtvvdtrret                    ~       h ==

                              (hsae dA
                         tteWhea
                         w p'wnevlese, r


                                     eD0 60) he     i:0 a 60000      2 hi:          ?38     0809    5<


                                                 NepAbe)p      p1Io2ng.91.n3y10s          thitshaqB2




           ck                  EniggeJBedäLe            [hejilmaft




                     „rt i                                                                                          r'
                     n           t

                                                 N_esed_hejp_prjnnag
                                                       hetp                  or saving    this   check?




                                                                                                                                             PLAINTlFFS
                                                                                                                                               EXHIBlT




                                                                                                                                       $ 5    ///tt




                                                                                                       1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC.
        r
            NO. 66                                                                                                                                       RECEIVED NYSCEF: 07/26/2018
                                          7                                                                                                          7
 I
                                                                                                                                                     N
                                                                                                                                          1015
                                     CÎ       LAK 3 LLC
                                                BEEKMAN
                                             1943     C
                                      , YORKTOWN     NY1059867
                                               HEIGHTS,                                               ...
                                                                                                            f.                I@I         tie
                                                                                               DATE_..           . ..
                            I
                                      '"'~'       LK.                         ~c
                  (hr62                                                                                                 lk        IC7t   I~&

              CHA5E


     (,,   &~Not'h              +~4                                  ..dN:                       (WCY~.-
                          n'001Ô          5      40 210000        2 It:            738 40809Gn'
                                                                                                                                                 j

                                          Need    help_printing           or savina   this   check?




                   Enlarge)Reduce                 Check    Image




                               II7
                            I,
                            P."
                            r'
                                                                          l                                                   r

                           :f                                                                                                iN
                                I
             'I                                                                                                          ,nl,
                    r                                                                                                     ~,




                                                                                                      2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 66                                                                                                                                RECEIVED NYSCEF: 07/26/2018
  t


                                                                                                                                   1016




                                                                 ~
                                                    LAK 3 LLC
                                                   1943
                                                      BliEKVAN
                                                             CT
                                              YORKTOWN           5287
                                                           NY19598
                                                     HEIGHTS,                                                                       *2.
                                                                                                     DATE        .

           !i!;::l.lktLD                               r                                                                    nn,m          +
                                5EO
                        trkofgllipr~I~geol'9o
                   II~ ~weltthetecofn         ~            ~~        I     I~        ~~                      ~
      â€”â€”
          COII                                                                                           ~~~~ ~~           ~
                                               II
       .                       .n•O0 10 &En' t:O 2 LD000 2 D:              736 LOBO9Eu•
                     ~      ~~ ~   I ~~ ~  ~~~~
                                          ~~~ ~   ~I~
                                                  ~~~~      ~
                                                        ~ ~~I~
                                                            ~  ~I~~~~~
                                                        -n=tgnooing.=.~"  ~i ~.~rm~t
                                                                         ~~       ~                              "Wreg 1~
                                                                                                             ~~ ~~       I
                                                                                                                        'Wenpep.-oeeontt

                                                       help_printing             or savina   this   check?




       Back                Enlarge|Reduce                  Check         image


             Itr O rto,' .                                 I                                                          '
          HNIOPA'rCj) i                                    lI                                                              g
                                                                                                                                              t
           26 $97 1        /16                      01: 29 PM
       nl        .f Ref
                                                  90,000        00
                                                                                                                      ,4"
                                                                                                                           ,Q
                                                                                                                          .g,
                                                             I
                                                                                                                          rp

                                                             I
                                                             I

       te,.t rro    btpe f


                                                             i




                                                                                                         3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC.
       I1
            NO. 66                                                                                                                                            RECEIVED NYSCEF: 07/26/2018
 I
              -~"p                   ~esc,c           ~,c'       tasaasf ~kaakk             " ~ME~a'»-cp»

                                                                                                                                        1018
                                         LAK 3 LLC
                                        :933BEEKMANCT                                                                                                 (
                                                NY1C598
                                   YORUCWNHEIGHiS,   6267
                                                                                                     ~~ ~ ~ ~ Ztrth               ~~
     ~IIIII(                                      ~                                                                                    ~               ~
     I!
     ~ TOTilE
          ®Y~
              ~ ~
        DRDEROF
        I
                   L
                             I~
                                  --
                                   ~~         -       ~I
                                                       -     -       u~
                                                                 - -.-~
                                                                                              ~
                                                                                                      ~
                                                                                      . --- ~ ~ ~ - ~~~

     ~ Ip~1~ .._95L --~ -                 .... ~ .. -    ~       ~~
                                                                        ~
                                                                      ~ ~                                     ..
                                                                                                              ~
                                                                                                                                    Ai
                                                                                                                                    ! "-.
                                                                                                                        ---.DOLLAf~ 9
                                                                                                                                          ~1"I
                                                                                                                                       w~~~
                                                                                                                                          ~~ '~
                                                                                                                                       P.',».
                                                                                                                                       ~~~     !I
                  CHA5E        O~NA
                   JrMorga1Che1e
                              pent,                                               I                                                                   p
        ~~     ~ terre
                   »»Cociccon
                      Ctkeccrn       ~ ~ ~ ~ ~~                   ~I          ~                                                                 ~I
     (I
     )                                                                                                                                                !
           ~
          ~~
        ~EOR
          »                    ~                             ~~            ~            ~/                                                 ~~
                         ii~00 h0 i Bu' 1:0  II
                                                 2 10000 2 hie            38 60B0% ll'
                                                                        738
     I                                                                          ~~~ l ~~ ~                                                            ~I! '
      ~
     ~~          ~~ ~~~~         ~ ~ ~ I~
                                  I~ ~
                                                   ~~   ~~~ ~    ~~ ~ ~~ ~
                                                                 ~                                            ~~~~~ I      ~~a ~       ~I~~~~~~      ~I
                                                        ~ ~     creecing~th'   ~
                                       Need help_printing       or savingjhjs       checks




          k            EnlargeJRed-u5e      Check            Image



          l~nr
          r~np    r.
             ll -'~I L".I.
          ~



                                                                                                                            ~tn
                                                  I                                                                        rcrp
                                                                                                                            IrtCs
                                                                                                                               rh
                                                                                                                           rjtt
                                                                                                                             „Vl
                                                                                                                               ct
                                                                                                                            f,a
                                               t                                                                              rZ
                                         OZII)
                                         opsia I
                                                                                           00 000'OPT
                                                                                           00'OOO'OFT
                                                                                            W TTI TT
                                                                                            III/                         9T e 0/T197T   02t
                                                                                                                             cl
                                                                                                                             Vl
                                                                                                                             T .
                                                                                                                             0'30dDHEIH
                                                                                                                                    39d0Ht/H
     n»                                                                                                                    I III
                                                                                                                             Ill

                                                                                                check'
                                    Need      help
                                              he)p printing               or saving      this   checks ?




                                                                                                          4
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC.
        1
            NO. 66                                                                                                                                         RECEIVED NYSCEF: 07/26/2018
                    '
                   Iâ€” ~
                      Macle        ~'    c'Msmea
                                         d tetnec                           c=GPaeC=.;scWr.=-.~:.OC:-~=:-Cnvmacrke
                                                                                           m      rO        rA+%a"npa4ecepa-
                                                                                                                        c-&WC:m
                                                                                                                   ccgmnecr
                                                                                                                         ceeC
                                                                                                                                                       I

                                                                                                                                      1019
                                                        LAK3 LLC
                                                                 CI'
                                                       1943BEEKUANCT
                                                  YORKTOWN     NYl959962O7
                                                          EIGHTS                                                                       r-2.
                                                                                                                                         N
                                                                                                                                         H
                                                                                                              il ))-7 )Qjt
                                                                                                  BATE           j   jI
       ,::.';„.,             'ZAIRE                        4~4lhA,                                                     I       IIIO   903
                                                                                                                                              gt


                                                                                                    ...                                  '-':..'
                                                                                                                                      g~,â€”..
                                                                                                                                      6
                                         4L&hdgrcH=OIQ                       .4',F7                                          maw                   I
                             CHA5
                                   Chat
                                      ~C
                                   Chal
                                        O tl.iL
                             PMarpan
                             SEC!ale       ttA
                                       lant.
                                         art.
                             «Frv.cteas
                                    ccm
                                                                                                                                                   I
  L       raa
          FOR
                                                                                                                 ~~a
                                      I'OO10   icicle 1:0 210000     2 hi:            7381080     iL»e
                                                                                                  Sutta
                                                                          e"-~p        .a~pena--3ssEt",»..~.~                                 I
  !t                                                                                                                            tJzxs~~zoazt==

                                                  Need   help_printing      or saving     this   check?




       Back                     EAarge]8educe            Check     Im_age

  I
                               I= I                                                                                                                0
              II        "I




                                                                                                                           c


                                                                                                                              VI
                                                                                                                              Vt
                                                            I                                                              I=.-s
                                                                                                                           raaal
                                                            I                                        ~                      c~m
                                                                                                                            cmrn
                                                                                            00 000'06                       c Cr

                    g                                                                       Nd £I‡E003 05             9T       T/TT £1   T T
                                                                                                                               m
                    5                                                                                                                QVdOHVff
                                                                                                                                     39dQMVM
                                                                                                                               m
  I




                                                                                                          5
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                INDEX NO. 61510/2017
NYSCEF DOC. NO. 66                                                                                                                          RECEIVED NYSCEF: 07/26/2018


                                                                                                                             1021
                                                   LAK3LLC
                                                  1943     GT
                                                     BEEKMAN
                                              VORMTOWN   NY105DS-8267
                                                    HEfGHTS,

                                                                                                                      y(j0T'lp'
          I„"I,":.,        lA~                      ~       UI       4           c                           0



                           C        5E    C
                           -.c-a

          FOL
                                    900   10 2 in'       O 2 hO000   E LC        d3B     k080%r


                                               Need      help_printing      or saving    this   check?




                      ''
                               Enlarge{Reduce            Check    image


                                                                                                             I a
    [I,
                                                                                                                                        0
                                                            I                                                ' rn r                 0
                                                                                                             'tl                        0
                                                            I

     asl¤PCSB B                    X-RINurn=>221970980<-TranDl=12/20/16.TlrlD=126Br


                                                                                                                 iii

          . Ed3 --             M                                          +lnsÓPCSE                    16.WIDfB
                                                                                   BAWRNge>22W0990<-TanDr12
            . 7a                                                                         4242Pit
                                                                          .Tkl942â·StertTm=2                 iE‡
                                                                           lhslkvmBccgtgc02IIc                               L
                                                                            I                                    -i

                                                                                                                             ri+
                                                                                                                        gg

                                               ht       > e- e     t et              ~   sLt     ~   t sl




                                                                                                     6
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 66                                                                                                                             RECEIVED NYSCEF: 07/26/2018

    C   ~ ~~      r           <W r~'~See             ee ~C~          Cmg hhm L.rrgnt
                                                                                                                                1024       t
                                  ;.        LAK3LLC                                                           'l
                                  " -      1943     CT
                                              BEEKMAN                                                                                      I
                                      YQHKTOWN    NY10590-0267
                                             HEIGHTS,                                                                           M
                                                                                                             0     2otb
        ICAY

         i
                                                                                                                                       "
                      _.___                                                                                             DOU,ARS
                                                                                                                              9,'"=
                      C      SEQ .
                      frMorgsD  UM Els.
                            chute
                      nnn.gelt
                            ~corn

        ree.                                                                             ',               rrIICt4I77
                              001O        2his   I:0 2 LD000    2 Li:~               38 h0809     n


                                           Need    heIn   printing       or saving     this   check?




    Back                 Eng.arge/Reduce           CheckImage


                                ,J'                                                                                         g
                                                     r



                                                                                     ---'-
        st:PÙSB BA I  Nuin=>22.1970080cTlrlD=120B                         =1 ·"·"÷-- â€” -
        a ( 2l '1.@klCmNum=54401620125f
                                                                                                                            1
               'I I                                                                                                    "n
                                      '                              •InstapCSB
                                                                              BANK·Rtimm•>221970960*•TrmDIG7/1G-TltlD
                                                                      TIrl 1202$tacTm*
                                                                                   247(4PM
                                                                      hemgurn844016204261                '1Q



                                                                                                                          nl




                                                                                                      7
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                       INDEX NO. 61510/2017
NYSCEF DOC. NO. 66                                                                                                                 RECEIVED NYSCEF: 07/26/2018


                                                                                                                     1025
                                           AK3LLC
                                         1943
                                            BEEKMAÑ
                                                  CT       '
                                    YORKr0WN}
                                            EIGHTS,NY
                                                   10596
                                                       6267                                                              R
                                                                                                       20\


   tl
                                                                                                             ' COLLARS
                                                                                                                     9
                  C A5EQ
                  jFMorgu
                       thestDa
                             A NA                                                    ,

        FOR                                                               _.
                           *OO10251s.-l:0    2 10000      E Li:    ..     ? 38 1080%ii'


                                                                                                  I'
                                    Need    help_printing         or saying   this       check?




    Back               EnLarge/Reduce       Check     Image



                                                                                                               Ie              0



             7!
                                               I;t'~
      st:PC B BADDTK.RNUITT=N227970960(-Tlr(0=1268rd1
                                              -TlrfD=126Br:1
                                                                                                                             >~9



   -¶anDt30j/
    Tjsrt       / |-l liers76U!Ttm6440 1641161 4
                                                                                                             'r.(l
                                               I
                                                                                                                rn
                                               I
                                                               -lptaPCSB
                                                                      BAIM-R84umo2219703804.Trenot=DV24/17.Th1D=l2
                   i                                           -TMD-128.51acm=
                                                                      6ledTms
                                                                           S25.69
                                                                                PV                  r-
              -                                                 llemNom=54401641·.614             I O
                                                                                                           'r'-r
                                                                                                  #126 AN i4=,,21



                                    Need    help    printinn      or savInn   this       check?




                                                                                              8
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                     INDEX NO. 61510/2017
NYSCEF DOC. NO. 66                                                                                                                                               RECEIVED NYSCEF: 07/26/2018


                                                                                                                                            ·.1026
                                                                                                                                              1026
                                                 LAK3 LLC
                                                   BEEK¥AN
                                                1943      CT
   'I                                      YORKTOWN      NY10598·0267
                                                  Hl!|GHTS,                                                                                     â€”
                                                                                                                                                "Na
                                                                                                                        zQi         l
   !: .';"l„.„'QI1It
      '"'.         (III(93l.~~Qttt~             .   ~Qnn.tin«
                                                                     Id'                                                                -'-'
                                                                                                                                     ta 4
                                                ,Ia,                          'd«K,,                                          Galena 9
                           ASE Q                                                       .
                             chare
                     ~laaaoraas     NA
                                 Basta
                      ewndrs
                      Intra(ram
                            racern
                              aem

         ron                                        -...                                      ...      .-....                                         as
                                  PDO LO 2 Lu• •:0 2 10000 2 W                            738 1080%
                                %a... I-'va.n-'-:   ~~...,Pc%                             a- mrmpRL~
                                                                                     am...s=.                -.,~m ~vW~rn~
                                                                                              ra . T~~'n, AaM;*Kda .c~vaz~tn                          Km

                                            Need           help-printina          or savina         this   check?




    Back                       Enlarge/Reduce              Check     Image



                rl       rr'                                                                                                   U
                     :                                                                                                         0                           O
    rl                                                                                                                                                     m
                                                                                                                             .r d                          4(
                                                                                                                                                           II
                                                                                                                                                           .I
                                                                                                                                                           I1
                                                                                                                                                           ur
                                                              I                                                                                            L1
                                                                                                                                                           rrl
                         n                                    I                                                                                            9
     6,;
     Il                                                                                                                                                    rn
                                                                                                                                            Q
   .Itt
   .(n>(cPCSB
   dhst:PCSBB          K.RINum->221970980 e.TirlO=126Br=1
   -             4 7.IIemNum=544016411UT5
  ~ ranD 0,1
          l ' oatRtln-,                                                                                                        0

               II                                                                                              ';li P
                                                                                                                    9
                                                                                    BW4R(9umo221870950-..TrenOPD104'17.ThlD•
                                                                             .lerPCSB                          $$0rn
                                                                                                               2(!Sm
                                                                                          2a pl/
                                                                             .ThD=128-SlaaTm=125.50            i   -m
          .    ..                                                            -Natanan=5406W616                    6
                                                                                                                                        Q
               -'3." !i
                                                              I
                                                                              I
    I                                                                                                           61» J~N ~~    â€”:,
                                                              I                                                               Ilr

                                            ha- - ..E
                                                  J> L - E- - ..Em
                                                                 ag- - ..., --. 8â€”
                                                                                   - &L t- - L - - b-es




                                                                                                                9
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 66                                                                                                                                            RECEIVED NYSCEF: 07/26/2018
           I1
                                                ~
 I       ~~
        I~                                 ~~~ ~~~~     ~I~~~                   ~~                      ~~ ~~
                                                                                               ~~ ~ ~~~~~
                                                                                         ~~~I~~I~                  ~~~ ~ ~~~ ~ ~~~~ ~       ~~
     ! ~ ~ 4~ ~w
     ~                                           ~              ~ ~~I ~   m~

     ~ ~
             ~                    .
                                            ~
                                                 ~
                                               . i' .
                                                 ~                          '
                                                                            ~
                                                                              ~
                                                                                 ~
                                                                                   I~~ . ..    ~
                                                                                                  ~
                                                                                                                          ~ !
                                                                                                                           ~
                                                                                                                             t.
                                                                                                                          ~ ~~I~
                                                                                                                                    .       1027
                                                                                                                                            ~         !
     i~~                                                       LAK 3 LLC           I
                                  ~           ~ ~      ~~       ~
                                                              1943DEEK MANOT  '                          ~~               ~- ~
                             ~         ~                                           J                                       ~      ~   ~       ~
                                                   ~~IYORKTOWN
                                                  ~~~
                                                  l.;           HEIGHTS,NY 10593·6267.                                                       â€”
                                                                                                                                             "013Ie
                                                                                                                                                SR
                                                                                                                                                IV»
                                                                                                                                             tlb
                                                                                                                                             210
                                                                                                             D/42E
           P/[Y                                    'I 4


                                                                                                                                        8r
                                                                                                                                  DDLLRRB
                                                    .
                                 CHA5EO
                                 /Pllarge
                                 ltl     ~ChgadinkHAI
                                     lernlnchlle  N/0
                                              banrt
                                 rrretCllaaaacm I1
                                 Hm[004[ecem                                                         /
                                  (/
                                  U                     I
           FOR
                                                                             '
                                           il'OO LO 2 711' i:0 2 1O O00 2 D:~ I                 7 38 1 80       Gli'



                                                            Need   help    printing     or savina    this   check?




                      -'
                                      EnlargefReduce               Check     Image


                                                                                         I
       4        n                                                     Ir                                                           r0p
                                                                                                                                    0                 t(
                                                                                                                                                        m
                                                    l                                                                                                   sra
                                                    I'
                                                                                                                           I
                                                   I
                                                   1                                                                                                   ,Ir
                                                                                                                                                       X
                                                                                         I                                 [     Isee
                    A' .'
              ' 8. ÑK-RENume>221970980<-TtriD=120B
       n t PUSB                      r/0960                                              E1                                      GE
      - a 0.t 2 .-.iS -HemNum 0 544016218002
                                                                                                                                 10
                                                   Ir                                      [                                  t' u,
                                                                                                                  0)
                                                                                           I,                                 >:
                                                                                                                               :CI
                .                                  V                 I
                                                                                      -Inlt=PCSS
                                                                                       TIrl 20.5tenTm=©i013PI
                                                                                       Its
                                                                                                    -'10
                                                                                      -liamm<544016218002
                                                                                      -Aem
                                                                                                                0:.
                                                                                              65BAv<-rdNum=>221970960
                                                                                      -Inat=PCgg                     2 5fthmDrtr/Bm
                                                                                                                              3//gm
                                                                                                                                 m        r .'I
                                                                                                            I q;/
                                                   rI
                    '--'r'                                                                                             I
                                                                                                                                  r:r




                                                                                                                                                                                            !




                                                                                                                  10
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                     INDEX NO. 61510/2017
NYSCEF DOC. NO. 66                                                                                                                                               RECEIVED NYSCEF: 07/26/2018
                    I
    I
I
            rp                             -~      ~                                                                       r
                                                                                .                                                              1028
                                                             LAK3 LLC
            !                                                       CT
                                                               BEEKMAN
                                                        YORMTOWNHE!GHTS
                                                                   NY10598
                                                                         5267                                                                  1-2
                                                                                                                                         V-H'   ""



            a
                    :orn,            IAIEIJL      ~
                                                 ~Q
                                                                 ~M
                                                                   0
                                                                                          ;                 on



                                                                                                                               .
                                                                                                                                   8
                                                                                                                                     Wtw
                                                                                                                                     20(


                                                                                                                                         rEI

                                                                                                                                       OpuARS8 9.        r
                                    . CH SEO
                                      JPMo.gmthutBank,NA.
             !~                            rM
                                      Inrn.Crt
                                             ~ssm
                                      teen,Chat
                                              tarn                                     ~                                                                ~~i
             ~
            ~!                                     ~
                                                                                                                                                      /,
              '
            , FOR.
                ~               ~           - ~
                                    ~ ---~ ~L
                                                     ~        II~         ~
                                                                               ~~ I~~            ---..-~ ~~~ .--- -    ., ..---...-------.
                                                                                                                          ~~                      ~ ~
                                                                                                                                          ~~I .. ..,.
                                                                                                                                 ~                       I!
                                                                                      ~                                                             ~
                                              IPOO LO 28 ! I ~0 2 L0000 2 Li:~I   ~ :           ? 38 L080%M !
                    ~                           II
                ~~ ~ ~                  ~ ~ ~ ~I ~ I ~ ~ ~~
                                                          ~ ~~ 1~cI ~ ~~I ~~~~ ~~     ~       I ~ ~ ~~ ~ ~~~ ~~ ~~ ~   ~ ~I ~ ~~   ~      ~~ ~~~~ ~~~
                                                                                                                               ~ ~~ h ~ ~I~              i i'I

                                                        Need    help_printing         or saving     this   check?




            Back                         Enlarge/Reduce         Check     Image
        [

                                                                                      L.                                             cDt                 (7
                                                                                      I                                                                  V
                                                                                                                                    "J
                                                                    I                                                                                    CI
                                                                    I                                                                                    X,
                                                                                                                                                         rll'
                                                                                                                                                         te
                                            I                                         I                                            ;i.'rH
                                                                                                                                   ' W                   m
              'Y'                                                                                                                  II)rn                 I:
            III&:Iisn ' @!T"LIITC!tftjfffw>'
                          '       bJW4% fiML   /
                                                 09804T5r10-12181†1
            yfII     "-II        MH0fiN IthbSWVFl6318
                     -oy.";:/6;,cft!                  f 26         1
                                                                                                                              : 'Jr
                                                                                                                                 al
                                                                                                                                 LI
                                                                                                                              l,m     89.
                                     b                                               bs PG55 BAN(·RNxa=>22:97008D<-TrnDt=02·27h7-Th1D-
                                                                                    .IastIPC88                               r276re'
                                                                                                                               TEr'
                                                                                             EArt+16rrtrmae221870680<7ranttt-02'27117
                                                                                             Bh'ltSttluma>22:070030crra>
                                                                                                                  P0227DT7t1
                                                                                                                         1>ID=?
                '                                                                    TlrlDal21 7m* 03'2dR/
                                                                                    .TfdQ=121.SWtim=5                         Q¡9
                        c                                                           .ger>!gem
                                                                                            664016818126                      $:o
                                                                                                                              I,
                        I.I
                                                                                                                                   I r
            i'r
                            }




                                                                                                                 11
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                         INDEX NO. 61510/2017
NYSCEF I DOC. NO. 66                                                                                                                                 RECEIVED NYSCEF: 07/26/2018

                     '-h ~~~'-
                â€”.~hi                     e   m    - nr r   ~r        .:"~e'
                                                      .    . . .                                                                         1030
                                                                                                                                        .1030
                                                         LAK 3 LLC
                                                      -.1943
                                                       ,1663     CT
                                                           BEEKMAN
                                                - YORKTOWN      NY105911.6267
                                                          HEIGHTS,                                                                       I2
                                                                                                       ,„,„3       I( Zot~
                FAY
                OS05Of
      I

                               C A5E
                                                                                                                                  MRS   ~
                       ·       IPIh  Chue
                                  eagan lank,NA.
                               wmrCumcom

                FOR                                                                             _....          ----.
                                        P00 10 30t* .40
                                                     I'0 2 10000         2 14                38 &DB0%n
           L                                                  m

                                                   Need   help_printing          or saving     this   check?




          Back                    Erdarge]Reduce          Check        Image
  i


                                                                                                                              0                 0
                                                                                     I                                                          m
                                                                                     I                                       Nr0
          I:'     r rp 5-P rnN                                                                                                            K)    0
                                                                                                                             ;nr                re


                 NPC B Ai K-RINumñ22197098                    <.Tirj      6%     r
                an {   S -IlemNum¤544016620


                           "a
                                                                             ·Inst=P
                                                                                  C$BBA'W                          265ro'
                                                                                                          6'17.1lrl8"
                                                                                         AtVemn>221676666oTrsn81=638
                   ;       ·                                                 -TIrlDai20+SteitTma10:05
                                                                                              02AM
                                  c                                          -Itemflum254401662D235          .     .';,0

                                  k:'                                                                                        I'
      rr




                                                                                                           12
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 67                                RECEIVED NYSCEF: 07/26/2018

                                                      WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEFr   DOC. NO. 67                                                                                                                                                                    RECEIVED NYSCEF: 07/26/2018
          l

   st          +C
               +s                                                                                                                                                                                   r
                                                                                                                                                                                                        'I                  '~




              SUPREMB                    CÒUllT              OF THE            STATE             OF     NEW YORK                            .

              COUNTY                   pF       WESTCHESTBR


               LAK3,             LLC,                                                                                                       Index       No.      61510/2017                                   .

                                                                                                               Plaintiff,
                                      -agáiñst-
                                                                                                                                            DEFENDANTS'                                                                -
                                                                                                                                                                                      ANSWERS
               SEAN15UNN,                            GBRALD                DUNN,           and      WELL             DUNN                   TO      PLAINTIFF'S                          FIRST
               MAÏNTEÑANCÊ                                 & CONTRACTING,                                                                   SFgT       OF       INTERROGATORIES


                                                                                                         Defendants.



                                                                                                                                                                                                                                         !
                            Defe            dants       answer         and      object         to plaintiff           s First         Set of Interrogatories                          to Defendants,                       dated
                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                         i

              Odtobef25                  2Òl7, 7 as follows;


                                                                                      GENERAL                      OBJECTIONS

                                                                                                                                                                                                                                         !
                                1:.          . Defendants                  objects        to     Plaintiff          s interrogatories                   to     the       extent           said          intenugatory


              resph                   can       be     are    derived           or    ascertained              from          public         records,           as     the     burden             of          deriving              or


                                          the     response            is                              .the
                                                                                                       the     same          for      Plaintiffs         and        Plaiñtiffa            have          a reasonable
              ascertaining                                                   substantially



              oppoitunity               to.examine             and         inspect        such     public          records          and    make        copies         of the          same.



                            2.                  Deféndants             object        to each        and       every     intenogatory                   to the       extent        that     said         interrogatory


              calls       for         consultatiári.           with          and      disclosure              of      documents                 from         persons             or      entities             other          than


              Defendaifts..



                                3.              Defendanis             object        to each         and      every     interrogatory                  to the       extent        that      said        interrogatory
                                                       I

              seeks       disclosure              oÓnfounation                  and       documentation                that         is notmaterial              to the        allegations                of Plaintiff's


              complaint               and       any and       all     other      pleadings            had     herein.


                  .                             Defendants             object        to each         and                                               to the        extent       that      said
                           . 4.                                                                               every      interrogatory                                                                  interrogatory

                                                                                      '
              seeks       infotinatioã                 and    docume                                                               to Plaintiff         and     in      its   possession                     custody             and
                                                                                                   I ~I 'I


              coritrol;
              control;
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                           INDEX NO. 61510/2017
     , ~ DOC. NO. 67
NYSCEF                                                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018

   ,/    'C




                     5.                  Defendants               object        to the            interrogatories                  as unreasonably                      cumulative              and         duplicative


        and     to the     eitent          that     said     interrogatories                      seek          information              that       is obtainable              from     other         sources        more


        convenient            and        less     burdensome                  than        requiring               Defendants                 to provide           a response               herein.


                     6.                  Defendants               object        to    the         interrogatories                  to the           extent       that    they         seek     any        information


        or documentation                     that      is the       subject          of attorney-client                        privilege.


                             -'
                     7,                  l)efendants              object        to the            interrogatories                  to the           extent       that    they         seek     any        information


        or documentation                     comprising                 attorney               work           product.


                      8. .              . These      General               Objections                  will      be deemed               to be continuing                     throughout              the     responses


        that    follow            Whether           or not        referred           to therein.                  The        stating         of    additional           or other           specific          objections


        below      shall          not     constitute             a waiver           of these              General            Objections.


                     9.                  Ijéfendants              reserve           the        right      to alter,          amend,          or supplement                 these       responses              as may         be

                                  or'
        appropriate               or necessary.



                                                                 SPRCIFIC                      OBJECTIONS                         AND             ANSWERS


                         Without            waiving              any       of the     foregoing                   objections,            Plaintiff           answers            as follows:



                      1.                 Identify          the         person(s)                who            provided           information                   use      in     the     preparation                 of    the


        Defendants'
                                    answers          to    these           interrogatories,                      indicating            for        which      interrogatories                 each         such     person


        supplied          inforntation.                .


                                                                                                          '
                      Answer              to Interrogatory                    No.         1:      .              Sean        Dunn.



                      2.                 Identify          all     natural          persons               who       have        knowledge                 of the        facts      alleged           in     the   verified



         answer       with         counterclaims                   filed      in this           action.
                                                                                                                                                                                                                                     !

                      Answer              to Interrogatory                    No.      2:                        Ned         Kleinschmidt,                    Lesley            Kleinschmidt,                     Michael



                      Piccirillo,            and       Vladimir              Levin.             Town            of Carmel              Building           Department               staff      including,           but       not



                      limited            to-Michael               G. Carnazza.                        Phil      Spagnoli.              Mark         A.    Day,      P.E.




                                                                                                                         2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                     INDEX NO. 61510/2017
NYSCEF DOC. NO. 67                                                                                                                                                                               RECEIVED NYSCEF: 07/26/2018
 jt
 dt       tI
               I
               d

                                                                                                                                                                                                             'I




                            3.                   Identify          all     representatives                      of    WD       that     had      any     communications                    with         plaintiff            or Ned


               Kleinschmidt                     or Lesley                Kleinschmidt                       regarding           the      construction               of    the                                       residential
                                                                                                                                                                                  single-family

                                                                                                                                                         "Project"
      .        dwelling          at 41 Averell                    Drive,         Mahopac,                   New        York         10541        (the    "Project").


                           -Ansvter               to Interrosiatory                        No.      3:                 Sean         Dunn.


                           4.                    Identify          all witnesses                    from       whom           you      intend      to or will        adduce            testimony            in this          action.

                                                     Interro'
                           Answer                 to Interrogatory                          NoÑ:                       Sean         Dunn,        Gerald        Dunn,           Phil     Spagnoli,             Rado            Goga,


                          - Marlt           A.                                 Slim                             and                   Zouaoui.
                                                   Day,      P.E.,                           Zouaoui,                   Mary

                                        '
                            5       .                              all natural                 persons         and      businesses              who      or that     furnished            work,          labor,          services,
                                                 Identify


               and/or      materials                  o or for           the     benefit            of the       Project.



                            AffsweÊ                    Intexro
                                                       Interro
                                                      ·Interrogatory                        No.      5:                Well         Dunn         Maintenance               &     Construction,                    Sean        Dunn,


                            Gerald               Dunn,        Michael                      Piccirillo,         Vladimir               Levin,      Phil       Spagnoli,            M&S            Iron       Works,             Gady


                            CdhtráÒt                  ig,.First           Class            l)lumbing            &     Heating,          Vival         Construction               Co.     Inc.,     Weed             &       Duryea,


                            Arul            fe     tural     Building                      Components,                 Brothers            Construction              Services             1 Corp.,                Rado        Goga,


                            C,A             Cóheritino,              Hauptman                       Enterprises,            Ed        Kuck       Enterprises,             Ed     Kuck,           Mass         Construction



                            NY          Corp.,          MPCA,              L.L.C.,                and      Weigold          Electric.



                            6.                   Identify           all    natural               persons         and businesses                  who      or that        submitted           request              for    payment



               to any      of Defshdants                     for         work,             labor,         services,       and/or         materials           furnished           to or for          the      benefit           of the



               Project.                     .
                                                  I

                                                                                       '
                            AnsWeit                to Ititerrogatory                        No.      6:                 M&S             Iron      Works,                          Contracting,                      First       Class
                                                                                                                                                                    Gady



                            Plumbing                   &    Heating,                  Vival          Construction                Co.     Inc.,     Weed         &    Duryea,             Architectural                   Building



                            Components,                           Brothers                     Construction                   Services,            1     Corp.,           C.A.          Cosentino,                      Hauptman



                            Enterprises,                    Ed Kuck              Enterprises,                  Mass       Construction                  NY    Corp.,       MPCA,             L.L.C.,              and       Weigold



                            Ele6ific?




                                                                                                                                3
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                             INDEX NO. 61510/2017
    (
NYSCEF DOC.
        1
        )
            NO. 67                                                                                                                                                                           RECEIVED NYSCEF: 07/26/2018

          \




                                    "
                                -
                    7.                    5       te the         amount           of payments                 that       each    natural           person          or business               identified         in answer


        to interrogatory                   No.         6 requested                payment.


                    AnsweÈto                      Interrogatory                   No.        7:                  M&S          Iron         Works,           Gady         Contracting                ($10,900),              First


                    Class               Plainbing               &     Heating           ($12,500),               Vival      Construction                    Co.      Inc.     ($5,000),            Weed         &    Duryea


                    ($      26,1              2.75),          Architectural                   Building               Components                    ($119,l           15.75),          Brothers            Construction


                     5ervice                    Ï Corp.           ($ 4,000),             C.A.            Cosentino            ($45,000),              Hauptman                 Enterprises             ($28,500),               Ed



                    KuclÓ                  nterprises                  ($69,585),                  Mass          Construction                    NY         Corp.           ($55,000),              MPCA,                L.L.C.



                    ($46,ÒÒÓ),                    and       Weigold              Electric               ($8,000).


                     8.                   Identify              all    natural          persons            and      businesses              to whom               or that           any   of Defendants                   made


        payments          for           work,          labor,         services,         and/or            materials         that       such       natural         persons            or businesses               furnished


        to or for     the       Benefit                of the         Project.


                     AnsWe                  tb Interrogatory                      No.        8:                  M&S            Iron         Works,               Gady          Contracting,                First          Class



                    . Plumbi               ig    &      Heating,            Vival          Construction                   Co.      Inc.,      Weed           &     Duryea,            Architectural                 Building


                    .Compunents,
                     Components,                            Brothers                Construction                      Services               1      Corp.,            C.A.           Cosentino,                 Hauptman



                     Enterprises,                      Ed     Kuck        Enterprises,                   Mass        Construction                NY         Corp.,       MPCA,            L.L.C.,         and       Weigold



                     Electric.


                     9.                   . State       the      amounts            of the           payments             identified             in answer             to Interrogatory                   No.       8.


                     Ans                dr to Interrogatory                       No.        9:                  Please         refer       to Answers                to Interrogatory                    No.     7, above.


                     10.                .. Identify             and      describe             by        category          and    location             all    documents                that        Defendants              intend



        to rely     upon            to support                  its claims          and           defenses          in this     case.


                     Answer'
                     Answer                   to Interrogatory                    No.         10:                   Comn1unications                       reflected            in    emails         and     attachments


                                                      but     not      limited          to        invoices,          statements,                 plans,        and       specifications                relating            to     the
                     including,

                                                                                                                                                                                                   "WellDunnOne."
                     Project               are         located          and       stored           in     Sean      Dunn's           AOL           account            identified             as            I~




                                                 ..
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                  INDEX NO. 61510/2017
          I NO. 67
NYSCEF DOC.                                                                                                                                                                                        RECEIVED NYSCEF: 07/26/2018
 II'   I


                                                                                                                                                                                                               I               '~




                      Co                unications                  including,                but         not      limited        to    text       messages,                 SMS          data,     and     mobile           phone


                      correspondence                              relating            to the         Projcet           stored          on     Sean        Dunn's             Apple          iPhone         6 plus.           Plans,


                      drawings                     and      specifications                    generated                by    Michael              Piccirillo            Architecture,                PLLC,           which          has


                      an office                located             at 345            Kear      St,        Yorktown             Heights,              New         York         10598.          Invoices,            statements,


                      billinglecords,                            and        delivery          receipts              maintained               by      Well        Dunn          Maintenance                 &       Contracting


                                             its     office            in    8 Veschi               Lane,          Mahopac,                 New       York         10541.                 Accounting               and    payroll


                                             contained                 in    Quickbooks                    files      and      data         stored     on        a desktop            computer             maintained                by


                      Well'Dann                          Maintenance                   &      Contracting                located             its office           in 8 Veschi                Lane,        Mahopac,              New


                        Yorle.10541.
                                .1


                        11.       4          State        all     steps        that        Defendants                took      to locate             documents                responsive             to Plaintiff's             First


           Request        for   Prollúction                      of Documents.


                      Answer                 to Interrogatory                         No.      11:                    Defendants                  searched             all     Well         Dunn          Maintenance                 &


                        Contrac               ing        offices,           files,     file    storage             systems           (physical            and     electronic),               and     electronic           devices



                        including,                   but         not        limited           to     computers                 and          mobile          phones.                 Defendants              also         searched



                        intei½etWased                           -email           platforms                  used         and           maintained                 by         Well          Dunn        Maintenance                    &


                        Contracting                      and      Sean          Dunn          including,               but     not      limited        to AOL.


                        12..      ''.        State         the      last               any          of    Defendants,                  or    any      of their          representatives,                   were       inside         the
                                                                              day


           house     being        constructed                       at 41 Averell                   Drive,          Mahopac,                New        York        10541.



                        Ans           er'to          Interrogatory                    No.          12:                Approximately                       early        to mid-March,                 2017.



                        13.                  Stath          whether                  any      of         Defendants               removed              any         building               materials,           tools,        and/or
                                                                                               .
           equipment'
           equipmeñt            frbni              the     side        of the         Project             after      June        1, 2017           and,     if    so, list          the     items      removed             and       the



           date    such       iteinÉwere                    removed.




                                        ..                                                                                   5
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                          INDEX NO. 61510/2017
NYSCEF    DOC.I         NO. 67                                                                                                                                                                                          RECEIVED NYSCEF: 07/26/2018
 l
           I
     I'          Ig




                             Ani            e         to Interrogatory                      No.         13:                    Septic               system          controls           were         removed                    from         the    Project


                             siteebut                  Well            Dunn           Maintenance                        &     Contracting                    restored            said           property                to     the        Project          site



                             shortly                 after.PlaintiiTs                     request            for    the        same.


                                            '        State
                              14.                                  whether              any       natural                person                or    business             who          or        that         furnished                work,
                                                .                                                                                                                                                                                                     labor,


               services,        and/                r materials                to or for           the        benefit              of     the       Project          removed                any                                 materials,            tools,
                                                                                                                                                                                                        building


          . and/or           equipment                      from         the     side      of the         Project              after           June     1, 2017            and,        if so,           (a)     list     the        items         removed


           the        date    suchiterns                        were      removed,               and         (b)    state          whether             any         of Defendants                    directed                  or instructed                such


           natural           persoñ(s)                     or business(es)                     to remove                 such            materials,            tools,        and/or              equipment.


                             Answei        fo interrogatory
                             .An'swei'to'Interro                                            No.         14:                    None.


                              15.          '. '. Describe                   in     detail         all        efforts           undertaken                     by      you       to       preserve,                     collect,            search,          and


           produce             all         eledtronically                        stored        information                     response                to     defendant's                   request              for          the     production               of


                                                                                         "Requests"
               documents              in            this        action         (the      "Requests").                         Specifically                   provide:              (a)       the         name            of         each     and       every


               person        who           is or Was                 a custodian-of                     electronically                      stored           information                 responsive                      to the         requests;            (b)


               name        of each                     d every            person           who          is a was              responsible                    for    the      preservation                      of electronically                      stored



                                                (c)         a    detailed             description                   of       all        email          and         text      messaging                        software                presently             and



               previously            úied              by       each       such         custodian              and           the     dates           of use,        including               but         not      limited             to the        name        of


               the    software,              ofpieces                    of hardware               which             such           software             was        used        (for        example,                   cell     phones,            laptops,


               desktops),            iri                   version         number              in use         during               the     relevant            time       period            of this            litigation;             (d)     a detailed


               description             ef all efforts                     undertaken                by        you        to ensure                  the preservation                   of relevant                     electronically                 stored



               information,                  including                   the      issuance              of     any           litigation               hold         notice;        (e)       a detailed                    description                 of    any


               parameters              or limitations                          applied          to the         collection                  of electronically                     stored            information                       for     review          and



                                       this           litigation,              including                without              limitation                the     application                  of     search              terms,          the     limitation



               of searches             to certain                    mailbox            file      folders,           and           imposition                 of time          limitations                    on electronic                   collection.




                                                                                                                                           6
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC.
          I NO. 67                                                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018
 I'       I
              I
      4
                                                                                                                                                                                                                 d




                               Ans               r to Interrogatory                       No.     15:                (a)        and        (b):      Sean        Dunn             and       Gerald                                  Short
                                                                                                                                                                                                             Dunn;           (c)
                                                                                                                                                                                                                                                     I'

                               lviessage               Service                 (SMS),           Multimedia                 Messaging                   Service              (MMS),              and          Apple           iOS;        (d)


                               defendants                  have         retained          in their         custody          all      electronic              devices            containing             such     electronically


                               stoied.information                              referred         to herein;          and         (e) Defendants                      are unaware                 of    such      parameters                or


                                                           thät     would           apply        to this      litigation.


                                         '
                                16.      2                           all       purported           experts        whose                                      Defendants                  seek    to present             to the        trier
                                             yfdentify
                                                .Identify                                                                            testimony

                                                                                                provide·
              of        fact   in this           matter           and      for    each,         provide:          (a)     all       education,             experience,                   credentials,           and          any    other


              backgroùnd                 of       my       qùalify             such       individual          to proffer               opinion             testimony;               (b)     eight       list    of     all    cases         in


              which            sucli     iridividual                    has      testified         under          oath,         whether              by      written             submission,                 deposition,              trial



                  testimony,           or otherwise;                     (c)     detailed         description              of the          opinion           they      will        present           their     testimony;              and



                  (d)    the   basis     for        said      opinion,             including             a list     of all          documents,                methods,               articles         and      other         materials


                  in which        they           relied,


                                Answër              to Interrogatory                      No.     16:                   (a) Mark             A.     Day,       P.E.        of M.A.           Day        Engineering,                 P.C.,


                                3 Van                ÿcic     Lane,            Suite_2,         Wappingers                Falls,       New           York       12590;             and      (b)-(d)          Defendants              have



                                preliminarily                     consulted             with      Mark       A.      Day,           P.E.      and     will      supplement                   and      amend          this      Answer


                                         its'
                                and      its        acedrnpanying                       document              production                   upon           receipt          of     responsive                 information               and




                                17.          -     Identify             any      nón-testifying               or consulting                       expert      retained             by     any        of Defendants                  in this



                  action.


                                AnsWei·
                                                    tò hiterrogatory                      No.      17:                  Defendants                  have       not         yet     consulted            with         or retained                 a



                                ndn-testifying                     expert          in this       action,       but       specifically                reserve          the        right      to do       so and         supplement


                                this     Answer               accordingly.


                                 18.               Identify             the      damages           sought         by      the       Counterclaim                    this     action.




                                                                                                                                7
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                        INDEX NO. 61510/2017
          1 NO. 67
NYSCEF DOC.                                                                                                                                               RECEIVED NYSCEF: 07/26/2018
 4
       I
                                                                                                                                                                      e




                       Answe1'to           Interrogatöry             No.   18:           Defendants              object         to    this   interrogatory            as   irrelevant


           and   moottecause           Defendants               withdrew         the   Counterclaim              with        prejudice.


                       Defendants            specifically            reserve     the   right     to    supplement,                amend,       and/or        modify        all   of     the



           foregoing       answers.


           Dated:      Carnist,     Neiv       tor1
                                                       '
                       Febžuafy       9, 2018


                                                                                         WILLIAiVI                A.     SHILLING,                 JR.,   P.C.




                                                                                         By
                                                                                                                 Michael             V.   Caruso
                                                                                          122    Old     Route           6

                                                                                          Carmel,        New           York       10512

                                                                                         (845)        225-7500



                                                                                         Attorneys         for      Defendants




           To:         lviichael      R.     Gordon,          Esq.
                       GordonLaw              LLP
                       51 Bedford            Road,          Suite     10

                       Katonah,        New        York         10536



                       Attor'neys      for      plat'ntig




                                                                                                 8
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                          INDEX NO. 61510/2017
     h
NYSCEFl DOC. NO. 67                                                                                                                                          RECEIVED NYSCEF: 07/26/2018
     n I




                       I                                                                       VERIFICATION

               S"I'A.I'L'
               STñTE                OF NEW YORK                             )
                                                                              ) ss.:
           -              OF PUTNAM
       .        COUNTE
               .COUNTYOFPUTNAM                                              )

                       .'
                                . SEAN          DUNN,            being     duly        sworn       deposes        and   says:


                            '   I am         a defendant              in this      action.         I have    read    the   annexed         answers    to plaintiff's        first   set   of

               interrogatories                  propounded               to Defendants,              know         the contents    thereof,      and    the   same      are true     to my
                                            except         those      matters       that     are    stated       to be alleged    upon       information        and    belief,      and   as

               to those              natters,        I believe         them        to be true        upon        my own    investigation        and    knowledge




                                                                                                                                 SEAN       DUNN

               Swom             to before            me      on this
               9th    day           of    February,           2018




               Not~'Public
               Notary     Public
               ///     . j'.Q                   Q~~
                      .;/I/b              02cg
                                         '02cg.ggQ ggg~)gg)gd

                                                                              C.
                                           «c'Q'
                     C:m
                     CI         /           TS+       .
                                                          8N/,~
                                                          d~.'~.,l~       e)~«/»~
                                                                          'I/~y/g)




                                                                                                             9
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 68                                RECEIVED NYSCEF: 07/26/2018

                                                      WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                   INDEX NO. 61510/2017
NYSCEF
2tl9/2 8 DOC. NO. 68                                                                                                                            Well Dunn -                                                       RECEIVED NYSCEF: 07/26/2018
            y' ~
               I




                                                 We                                                                                        IDunr
                                                  Maintenance                                                                                   &              Contracting

                                                                                                                                                          dunn..."
                                                                                                                   "For         a job          well



  PO Box                 1161
     Yorktown                 Heights,                NY       10598
  ph:         (631)         903-0329                                                                                                                                                                                                                          .

     re!1dunaone@a91mm


              •      Home
              •      Photo         Gallery
              •      Testimonials
              •      Contact           Us
              •
                     EA_Q
                                                                                                                                .      .




     g-      Is      Well     Dunn              licensed            in       my area?
     A-      We        are licensed                   contractors                in       all        of Westchester                                                                             and       all     of     Connecticut.
                                                                                                                                           County,        Yonkers,             Putnam,


     Q- Do you                 give      free          estimates?                                    .
     A-      Yes       we do.
     Whether                you     have           a big        project            or      small               job,     we always                give     free       estimates.


     Q- I want                to renovate                    my kitchen                    and            bath,         but     I have          no      idea     what       I want         or     where            to start!          Can    you      help?
     A-      We have              no     problem                                      you            through              the       entire                                                         and                          you    ideas.
                                                                guiding                                                                        process,          offering             advice,                   giving
     However,                 we have              several             clients            that            need         more         than      a helping          hand.         If this     is you,         we strongly                 recommend                  you
     use       a designer.               We are affiliated                            with               an excellent                designer           whom         for       a small      fee    will          do     all     the   work      for   you.
     Regardless                   of your             involvement                     or input,                  we are there                 with      you      every         step      of the    way.


     Q-       Where           are      you         located?
     A-      We are based                       out        of Yorktown                                                in Westchester                                 New         York.
                                                                                          Heights,                                                    County


     Q- Do you                 have             references?
     A-       We have                                 of     clients         and        customers                      that     would          love      the                               to   share           their         experiences          with      you.
                                   plenty                                                                                                                        opportunity
 .                            you        and          your                         will             become              one     of     our     references!                 .
     Hopefully                                                   family

                                                                                                '
     Q-                                                                Dunn?
              Why should                    I    use         Well
     What             separates             you        from            the    rest?
     A-       We are a family                         owned            and       operated                      business.
     Now           I know           what          your         thinking....so                            are    several         other         companies.
     What            makes          us unique                  is every            one              of    our         customers              deals      with     either         Jerry      Dunn         or Sean               Dunn.     No      salesman,
     no       third      party         representatives,                       just         us.
     It's      the     only        way          to give          you         and        your              family          a job        Well     Dunnit

hnp;ftwww.welldunncontracing.conWaq                                                                                                                                                                                                                                     Il2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                      INDEX NO. 61510/2017
NYSCEF
2/19/2018         DOC. NO. 68                                                       Well Dunn -   RECEIVED NYSCEF: 07/26/2018

    I




    Copyright             2011       Well     Dunn.      All   rights   reserved.

'
    Web         Hosting       by     Yahoo!


    PO Box           1161
    Yorktown              Heights,          NY   10598

    ph:     (631)     903-0329
    welldunnone@aol.com


    close




            .




                                                                                                                                S
                                                                                                                                5




http: //www.welldunncontracting.corn/taq
      //www.welldunncontractin9.corn/taq                                                                               2/2
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                RECEIVED NYSCEF: 07/26/2018

                                                      WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                            RECEIVED NYSCEF: 07/26/2018


  McGlinchey,                     John                                                                                                  g g

 From:                                                 McGlinchey,    John
 Sent:                                                 Thursday,   April 23             2015       9:51     AM
 To:
 Subject:                                              RE: Westcheste                County        Consumer.Protection




 Sean       Dunn          did     not     show        for     his scheduled             hearing          on 4/22/2015.             As a result,        a $10,000            penalty      has    been

  assessed            and        his Home           Improvement               license      will     be revoked.             As    we     are not    a court,       this       agency     does       not   have

 the      authority          to make           findings         of fact       or order        a vendor            to resolve     a complaint.          Instead,         our    role    is limited         to

 mediation.               Although             we are successful                  in settling                      cases    through       mediation,       not        all   disputes      can be
                                                                                                     many
 resolved          in this         manner.           Please       let me know            if I can         be of further          assistance.



  Respectfully,


 John       D. McGlinchey
  Inspector

  Westchester                   County        Consumer               Protection
  148      Martine           Avenue,           Room         407
 White          Plains,          NY 10601
  914-995-2163                    (office)
  914-995-5259                    (fax)
 jmmd@westchestergov.com




  From:
                                                                      Aivi'
  Sent:      Tuesday,             Apri       21, 2015         9:55    AM
  To:  McGlinchey,  John
  Subject:    Re: Westchester                         County         Consumer        Protection


  Hi     John     -



  Just     writing          to    check       in    and     see if there          is anything             else    you     need   from     me in advance               of Sean         Dunn's      scheduled

                   or whether                you     have      most      of what        you       need      for    now.     Thanks                 much     - I am of course
  hearing,                                                                                                                                very                                             very
  interested           to hear          how        it goesl




  On Tue,          Mar           31, 2015          at 3:21      PM,                                                                                       wrote:
  Hi     John     -



  Thank         you.        What          does      that    mean        for   us?




                                                                                                                                                                  $         PLAINTIFFS
                                                                                                                                                                               EXWSO
                                                                                                                   1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                           INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                RECEIVED NYSCEF: 07/26/2018




                  DEPARTMENTOFWEIGHTS-
                                                    APPEARANCE              TICKET                      8     018409
                                    MEASURES
                  CONSUMERPROTECTION                                                                     COUNTY OF WESTCHESTER
                  148MARTINE    - ROOM
                           AVENUE     407
                  WHITE     NEWYORK10801
                       PLAINS,

   TO:   WELL   DUNN     MAINTENANCE        & CONTRACTING
                                                                                        NOTICE: Upon your failure to appear as directed
         PO BOX   1161                                                                  herein a finding may be entered against you on the
         YORKTOWN   HEIGHTS,        NY 10598                                            stated charge on default and further appropriate
         C/O SEAM M. DUNN               .                                               legal action may be commenced against you.

   YOU ARE HEREBY NOTlFIED TO APPEAR PERSONALLY IN THE OFFICE OF THE DIRECTOR OF WEIGHTS-MEASURES,
   CONSUMER PROTECTlON, 148 MARTINE ÄVENUE - ROOM 407, WHITE PLAINS, NEW YORK 10601
   ON      AUGUST 22nd, 2013        at 01:00PM
   TO ANSWER A CHARGE OF OPERATING      A HOME IMPROVEMENT        BUSINESS  WITHOUT    A LICENSE                                             .   .



   COMMITTED IN THE     VILLAGE  OF                 LARCHMONT                 COUNTY OF WESTCHESTER, .
   STATE OF NEW YORK, ON THE 22nd   DAY OF                                at 12:00PM
                                                         MAY, 2013
   IN VIOLATION OF ARTICLE   XVI   SECTION              B63.313    SUBDIVISION
   OF THE LAWS OF WESTCHESTER COUNTY.
   ISSUED THIS  th   DAY OF    AUG                 13      AT WHITE PLAINS, NEW YORK.




                            Officer's Signature




                                                                                                                         PLAINTIFFS
                                                                                                                           EXHIBIT
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                   RECEIVED NYSCEF: 07/26/2018
 'P




                                      StCI'
                               -i
                                    OV,COm


        Robert P. Astorino
        CountyExecutive

        Department          of Consumer        Protection

        John P. Gaccione
        Acting Director
        and County Sealer




       [vlay    11., 2015


       Dear     Municipal           Building      Official:


       Please      be     advised       that    the    following         contractors          have     had      their   application     for     a Westchester

       County       Home        Improvement              License         denied,        revoked        or suspended:


                   A.N.C.                             Co.               St.      NY- Marcus                     Applicant
                                Contracting                    Inc., Albans,                        Lester,
                   C&M                    West                         NY-
                                                                     Mark (Markeen)                        Applicant
                              Paving,             Nyack,                                      Cousar,
                   Croton     Point     Construction         LLC, Croton        on Hudson,         NY- Edward          Walther,       Applicant
                   Dream      Team       Construction                              NJ-    Kenneth                        Applicant
                                                              LLC,    Passaic,                          Chalmers,
                   Essence        of Life, Yonkers,          NY- Glenn                 Applicant
                                                                             Smith,
                   JAG                        ,Services
                                               Services                           NY- Michael                         Applicant
                           Coritracting                      Corp.,    Bronx,                         Pa[umbo,
                   JDR Windows            and Doors         Inc., Bronx,      NY-Brunilda         Memaj,      Applicant
                   Jim's    Lawn                    North                NY- James        Buccefate         applicant
                                      Service,                Salem,
                   Landmark          Construction        of                                       NÝ- John Saraiva,             Applicant
                                                             Yonkers,      Inc., Yonkers,
                   Leidlynch                                  NY-    James                Applicant
                                    LLC, Scarsdale,                            Lynch,
                                                                 NY- Charles                      Applicant
                   Lowden,        Charles,      Mahopac,                            Lowden,
                   Molina                            Port Chester,        NY- Jose                    Applicant
                              Landscaping,                                               Bonilla,
                   MSR Construction                                      NJ- Mohammad                           Applicant
                                                 Corp.,     Dumont,                                Sarwar,
                   N & 0 Lawn                     Dobbs                NY- Noe                     Applicant
                                        Care,                Ferry,                 Orellana,
                               Hills Once                                                          NY- Genaro                       Applicant
                   Rolling                       Landscaping          LLC, Port Chester,                               Partida,
                   Well Dunn          Maintenance         & Contracting,                          NY-   Sean     Dunn,      Applicant
                                                                                 Yorktown,


        As a result         of these       actions,       these        contractors          are   no   longer      allowed      to operate        a home
        improvement             business         in Westchester               County.


        The   following         contractor(s)           have       had    their      Westchester          County        Home      Improvement            License        issued
        or reinstated:


                    Sheetmetal            Services                     Norwalk        CT-     Jonathan                   Applicant
                                                            LLC,                                                Teed,


                                                                                         (OVER)                                              PLAINTIFFS
                                                                                                                                               EXHIBIT




                                                                                                                                                                                    per v(p
         I tM Mnrtine Avenue. l?onm 107
       ," ',!It) I'Ittina, .~)ea' Yttt'k It)III) I 'I't it)i)htttun t!) ) I)!)))n-'> I >St I'nx: (i)1 I)!)!))-:) I IS   0 t baize: waa'a't    a!el)tate)La)v t'ttm 't'ttttettmet'
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                          RECEIVED NYSCEF: 07/26/2018
 1




       In addition,   you may check                   on-line         to see     if a particular      contractor     holds    a current    Westchester
       County     Home   Improvement                       License.       This   information         can   be obtained       by going     to the     Westchester
       County         web      site    at www.westchestergov.com/consumer.


       Should         you     have      any    questions        in this     matter,     I can      be reached      Monday     through      Friday,     9:00   a.m.
       to 4:00        p.m.,     at (914)       995-2215.


       bly
        ery                 yours,



       Tho       as    G,     Kramer
         eputy        County          Sealer


       TGK/gg




        I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                         RECEIVED NYSCEF: 07/26/2018
 4               l4



                                        QStCI'

                                        QV,COITl
                                           t



       Robert P. Astorino
       County Executive

       Departinent              of Constuner           Protection

       JohnP. Gaccione
       Acting Director
       and County Sealer



     May         6, 2015


     Sean         Dunn
     Well        Dunn        Maintenance                 & Contracting
     PO     Box.1161
     Yorktown,               NY    10598


     Dear        Mr.      Dunn;


     This        is in reference             to your         license          (License           # WC-26450-H13)                  to engage        in the       home
     improvement                  business             in Westchester                  County,      New York,             pursuant       to Article       Xyl    of the
     Westchester                  County          Consumer                Protection            Code,     a copy        of which      is enclosed.


     Based            upon       your     failure        to appear            to answer           charges         of violations        of the     Westchester         County
     Consumer                Protection             Code         and      your     failure   to pay the outstanding                     $10,000.00          in penalties
     assessed              on     March          27,    2015,        the     Seáler       has determined    it is not                in the     best   interests        of-the
     citizens          of Westchester                  County             to allow       Well     Dunn      Maintenance              & Contracting     to operate                as   a
     home         improvement                    contractor            in Westchester.                  Therefore,    based           on Article   XVI, Sections                 863.317
     and     Section             863.316(1b              & a),      your      license           has     been revoked.

                                                                                              responsible;"
                      Section           863.316          (1a);      "is not    financially
                                                                                                                                                                 business;"
                      Section           863.316          (1b);      "is    unqualified     to engage     in the              home        improvement


     In addition,            as    per     Article         XVI,      you are here-by                  ordered       to supply        to the     Sealer,     in writing,       a list      of
     home         improvement                    contracts          in existence.and/or                   jobs  currently        being        performed         as of this       date.
     Attached             is a form         to be completed                      and     returned         to the Sealer         within    5 business            days.


     Re           c       Ily,




          hn P. Gaccione

          ting        Director      and

     County            Sealer


     JPG/tgk
     Enclosures


 - Cc:




                                                                                                                                                                                       Q©flLff
     148 Martine Avenue, Room 407
     White Plains, New Yorlr 10001-3311                           Telepbone;                                     Fsx:                           Website,' westchestergov.corn
                                                                                       (914) 996-9166                   (914) 996-3116
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                              INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                   RECEIVED NYSCEF: 07/26/2018
 I




     CURRENT          CONTRACTS/              JOBS
                        .                                               .

     Contractor:          Sean    Dunn
                          Well    Dunn    Maintenance   & Contracting
                          PO Box       1161
                          Yorktown,       NY 10598



     Consumer                         Address                               Contract   date   Contract      amount     Balance     owed




     Signed                                                                                          Date
                   Sean   Dunn,    Applicant
                                   Appticant
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                             INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                                       RECEIVED NYSCEF: 07/26/2018
 J




          Westchester                     County
          Department                   of Consumer                     Protection/Weights                                        and          Measures
          --------------------------..-----..---------------------------

          in the       Matter            of     a Proceeding                        to    Revoke            the        Home            Improvement
          Contractor               License              of    Sean            Dunn             d/b/a      Well         Dunn            Maintenance                       &
          Contracting
          ------------------------..-----,-------------------..,--1------------------



                                                        NOTICE                      OF         COMMENCEMENT                                              OF
                                                               REVOCATION                                     PROCEEDING
                                                                                                       AND
                                                                                               CHARGES



          To:             Sean         Dunn
                          d/b/a        Well          Dunn          Maintenance                         & Contracting
                          PO       Box         1161

                          Yorktown,                  NY      10598




          PLEASE            TAKE              NOTICE            that          pursuant             to Westchester                           County             Administrative                   Code

                 863.317           a proceeding                      is hereby     commenced                                  against              you      to     revoke          your
          Westchester                  County           Home          Improvernènt     License                           upon          the       following          Charge:


                                                                                           Charge                 One

          That       on     March              27,     2015         you        were            ordered            to    appear               on     April         22,     2015          to   answer
          charges            against             your         company.                   You       failed         to    appear               as     ordered              and      the

          previously               assessed                  penalties               in the        amount               of    $10,000.00                    upheld.             Additionally,
                                       Workers'
          failed
         .failed      to    carry                                  Compensation                           insurance              for        the      company.                  Based          upon

          the.     violations,                your      failure          to    appear              and      your         failure            to    maintain               insurance,             the
          Sealer           has     determined                      you        are        "unqualified              to        engage               in a home               improvement

          business.",


          PLEASE               TAKE             FURTHER                       NOTICE               that      pursuant                 to     Westchester                     County
          Administrative                      Code           5 863.317                   you      are       required             to        answer           the         above       Charge             in

          writing         within         ten         (10)     days.


          PLEASE               TAKa             FURTHER                       NOTICE               that      pursuant                 to     Westchester                     County
          Administrative                      Code           5 863.317                   a hearing            will       be      held         on     the       above            Charge          at

          9:15       A.M.         on     May          6, 2015            before             John          P. Gaccione,                      Deputy             Director/           Sealer         of

          Weights            8     Measures,                  or    his       designee                  at the         Offices             of the        Department                     of
          Consumer                 Protection/Weights                                and        Measures,                    Roorn           407,        148       Martine           Avenue,                .

          White        Plains,           New           York         10601.
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                RECEIVED NYSCEF: 07/26/2018




            PLEASE           TAKE       FURTHER                 NOTICE       that    pursuant           to     Westchester              County
            Administrative          Code         5 863.317           that   at said        hearing           you       may     be   represented       by
            counsel        and    may    offer        evidence        on    your     own      behalf.


            WITNESS,             THOMAS          G.      KRAMER,            Deputy         County            Sealer,         at White     Plains,    New
                                 22nd
        .   York      on   the          day      of    April,     2015.




                                                                                                TH              AS      G.    KRAMER
                                                                                                             UTY        COUNTY           SEALER
                                                                                                  (914)         995-221         5




                                                                                                                                                           I
  FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                                         INDEX NO. 61510/2017
  NYSCEF DOC. NO. 69                                                                                                                                                                                                                        RECEIVED NYSCEF: 07/26/2018
                                                                                                                                                                   r

                                                                                                                                            - .ester
                                                                                                                                                      V.'CO&i                                                                                    M 1 III,

                                                                                      Robert       P. Astorino,            Westchester                   County                Executive                                                         t


                                                                   DEPARTMENT                                    OF        CONSUMER                                        PROTECTION
                                                                                                    148 Martine         Avenue,   Room 407
                                                                                                              White Plains,  N.Y. 10601
                                                                                                               Tel. # (914) 995-2211
                                                                                                www.westchestgrgov.com/consumer
                                                                                                                         .


                                                            APPLICATION                                 FOR           A HOME                     IMPROVEMENT                                        LICENSE


                                                                       ALL        INFORMATION    MUST BE ACCURATE                                                           AND COMPLETE
                                                                                    Please Type or Print All Requested                                                     Information
                                                                                                       Please         use           Black             or Blue                  Ink

                                                  Please         read the enclosed                            instruction                   sheet      before              completing                 this       application
                                                         (s)tr
  ) Type        of Ownership:               .            (        Individual                            . (      ) Partnership                                         (        ) LLC                        (       ) Corporation


  ) Name
 .')             of Company:                                     d..                             y                              n           £nrance                                             a          n
                  Trade,        or Display           Name:             (if same            as #2, enter                                 -
  ) D/B/A,                                                                                                             N/A)


  ) Business          Address:                   P        O                      p )c-//4                                                                                                           Phone         #: ( $3 /)                90       )
                                                                                                                                                                                                                                                         - D
                                                                                                                                                                                                                                                             I2
                                                                                                              A/)yy
   Gity:              f         Grgyt                                                     State:                                    Zip Code:                              0              [            Fax #: (                     )

                                                                  or Owner)                -
 5) Name          of Applicant:             (President                                                                                                        rt
                                                                                           râ€”
   Date         of Birth:                                                       Drive        License             Number:                                                                                              Title:            D
   Home          Street        Address                                                                                                                                                         Home          Phone         #: (


   City:                                                                                 State:                                 Ziri Code:                                                          Cell     Phone         #:
                                                                                                                       I

   Eirnail       Address:                                                       nm       (Ÿn      g                        f.-.             6     x                                   .


6) List        EACH       ADDITIONAL                 responsible                       individual         involved                with          the company.                         Include          Owners,     Officers,                  Partners          Managers,
   and         Salespersons:             (A_n...y individual                    authorized             to estimate,                     negotiate,             and/or                finalize         contracts).


       Name                                                                     Full     Home          Address                                                         Title                                         Phone          #                          · Date     of Birth




(7) This       company           engages           in the following                      work:         (Check         ALL               that     apply)


       Carpentry          (          Chimney              Work             (      )        Kitchen/Bath                (            )        HVAC         (            )         Landscaping                     (     )        Masonry              (    )    Painting      (

    Tree        Removal          (      )       Paving      (          )        Pools       (      )     Roofing            (           )       Siding        (            )    Tile          (()          Windows              (       )
                                                                                                                                                                                                                                                                                     r
       Alter     a ive                                                                Yease       Specify
                                       El ED
                              EEEC1fESTER COUNTY
                                                                                                       FOR       OFFICE                     USE        ONLY

                               DEC          f   I 2013

Date      Re eiv           .-nrn           ,     ,_ A                      ou     t Paid:                                                    Check       #:                                                            License              Number
                               o._, m u mG4T ur
                          nn I. ) ),tr):R tyt nTCn fnai
 FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                  INDEX NO. 61510/2017
 NYSCEF DOC. NO. 69                                                                                                                                                                                              RECEIVED NYSCEF: 07/26/2018
8) Is this company        licensed                  in any other              jurisdiction?              .....     ....................,...........................................                                            (N     Yes          (         ) No
    If Yes, list jurisdiction(s)                    AND license                number(s):

                                                                                                                        F'c                   ~»
9) Does          the company            or any            affiliate    ar ange          or facili        ate the financing                    of home             improvement                 contracts?                 ... (       ) Yes                   ) No


0) Has the applicant     or any principal   in the company                                           ever           been        convicted             of a crime?               ...........................„,.„„„(              (    ) Yes         (          ) No
   If Yes, list the individual(s)   crime(s),   jurisdiction(s),                                            year(s)          and disposition(s);




1) Has this company,    any other current  or previously                                              owned company                        or any principals  had a
                                                                                                                                                                          '
   Trade   License Denied,  Revoked    or Suspended?                                                ..................................,................            ....................                                         (    ) Yes         (       NNo
       If Yes,     list the company                 name(s)3           individual(s),            type of license(s),                   jurisdiction(s),   and reason(s):




2) Is/Are        there any outstanding      unsatisfied                               business           related Judgment(s)                          against the business
    listed       on this application   or its principals?                               ..........................................................................                                                   ..c...     (    ) Yes                     No
                                                                                                                                                                                                                                                   (¼
       If Yes,-list         the business            name,          individual(s)            and date and location                           of the filing(s);




13) is/Are there any outstanding          unsatisfied     business    related Judgment(s)                        against any other
     current   or previously   business(es)        or corporation(s)?      .......................:..........................................                                                                                   (    ) Yes         (           No
     If Yes,- list the business/corporation          name(s)    and date and location                    of the filing(s):




14) Has        there    ever been a.bankruptcy                          filing by this company,                           any other current                      or previously
                   company     or its principals?                       ..........................................................................................                                                   (    ) Yes                   ()()        No
       If Yes,     list the company     name(s),                        individual(s)           and provide                  the date,            index        number               and location           of the filing(s):




15) Please         supply        copies          of the Vehicle              Registration(s).                    Must       indicate            the      number             of decals             needed....                   # (                                    )


16) Dpes your business     involvelandscaping,                                      gardening,   tree                    care       or other           similar work?    ........................
                                                                                                                                                                        ...„...,.„......„..„(                                   (    ) Yes         (X)         No
    If Yes: I hereby affirm that I ain aware                                     of the requirements                         of §863.327               (1) of the Westchester                County
       Consumer              Protection           Code        (Leaf     Blower          Law),     and am in compliance                                with its provisions.


17) Does         this company               engage           in the application               of pesticides?                    .........................................................                                       (    ) Yes             ()0     No


       If Yes,     list the NYS             D.E.C           certification         number(s)                                                                                                 AND       provide            a copy          of certification                 .


       Affidavit/Verification                     by the        applicant             for   the company.                       This       application                   must          be signed           in the          presence            of a
       Notary         Public.


       I hereby        acknowledge                that     false      statements-made                     in this       document               are punishable                       as a Class          A Misdemeanor
       pursuant            to §210.45           of the     NYS        Penal     Law                  .

                                                    or'
       Under       the       penalty        o       er       ry, I hereby             swear       that           all of the         information                  on this            form     and       any       attachment(s)                   is/are
       true     and.           urat     .


1.8)                                                                                                                 L4f n
                                   uthorizedSignature                                                                                      Print Narne                                                                        PrZntCompany Tllfe


                 cribed       and Swo            n to befor                    this                                                                                                                                             , 20/3                 -     in the
19) 8                                                                  me,                                                     Day of                      C        \

         o            of
                                                                                                                                       - State of New Y                        rk
                                                                                                                        Notary Public
                                                                                                                                NO. 01AR6239109
                                                                                                                               .NQ.
                                                                                                                           onatified in Putnam 0
                                        Signature cr iNctaryPublic                                                        Commission Explrea                                                                                                           5/21/13
                                                                                                                    My
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                              RECEIVED NYSCEF: 07/26/2018
  I




                    '             '"
                         'wBE»G-6k+»'»»»»
          ,.":»»i»a»»'»»»»»»                   ' " ' ' ~li4gitQ~i~~~~c68ikM~~'
                                        " ' '~KHAN<»8»ekiiiii»L22»i         <h6" E~&X ii'"Ja~»"=-'>0k &a»'~ 'i 'D' "kiwi'l»»»
                                                                  ': '-"-'-»»»)
                      '~Fr&iakhi                                                                                             AD -"-i8&k»'ii»»i»»a
                                                                                                                   "kSMhKfi49kSGL~SSiMR~M~~,j




                VVet                                                                                        Dunn
                   Maintenance                                                                              5            Contracting
                                                                    ~~'Pw~~...,.MME~~~~,,;.                              -~~~g~qFPi=,vPP~~gg~W~~~~,~P,,                                =,~r ',-




        Gilda   Strudwick,


                   I am writing            this    letter     acknowledging               the     fact   that   I have     an outstanding           bill with       New    York

        State   for old employee                  taxes.    I am working           to come          up with      the money         as quickly       as possible.          Please

        understand           that   work      is very       slow,     and the      weather           has made       it even      more   difficult      to accomplish           work.

        I anticipate     being       able to pay the                bill for    roughly         $1,600.00       within     the   next   6 weeks.       Thank        you    for your

        patience       and     understanding.




                                                                                                                                    Sincerely,


                                                                                                                                                 Sean        Dunn




                                                                                                                                                 Owner/Operator




                                                                                                                                                                   ; ()
                                                                                                                                                             ~i N'f $8'
                                                                                                                                                        . -'(L«.)'

                                                                                                                                                      e-'=

                                                                                                                                                                      v
                                                                                                                                                                                  qo
                                                                                                                                                                                   6<~gg&

                                                                                                                                                                   o<'~~@'
                                                                                                                                                                cpj~-'


                                                               Well      Dunn      Maintenance              & Contracting
                                                                                      (631)903-0329
                                                                               . WellDunnOne@aol.com
                                                                               WellDunnContracting.com
                                                                                          PO Box 1161
                                                                          Yorktown          Heights,        Ny
                                                                                                            NY 10598
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                    RECEIVED NYSCEF: 07/26/2018
 I



                                     c@cT'
       ' 8                        ''OVCOm

                                                                                                                                                                                            E

       Robert P. Astorino                        .                             ,
       County Executive

      Department          of Consumer Protection

       JohnP. Gaccione
      Acting Director
      and County Sealer



     December             30,     2013




     Sean        Dunn
     Well     Dunn           Maintenance             8 Contracting
     PO      Box      1161
     Yorktown,            NY      10598


     Dear     Contractor:


     Enclosed           is a copy         of a letter         that     was      previously    mailed    to you.   To   date,   we    have   not   had      a
     response           from  you       concerning              this       matter.     Please   forward     the   requested         documents         to    my
     attention           within       10 days.     Failure              to do so      may result   in the revocation   or denial   of your
     Westchester                County         Home         Improvement            License.   Please    attach  a copy of this letter   to the
     document            (s).


     Should        you        have    any      questions         concerning           this   matter,   I can   be reached      Monday       through        Friday,     .
     9:00     a.m.      to    3:00     p.m.,     at (914)        995-2176.

                                                                       I

     Very     truly      yours,


                      Struduack


     Senior        Inspector
     Encl.




                                                                                                                                                                 r~%       REWCE
                                                                                                                                                                           RNSE
                                                                                                                                                                           RECYCLE
     148 Martine Avenue, Room 407
     White Plains, New York 10501                     Telephone:        (914) 995-2165         Fax: (014) 995-5259     Website:     www,westchestergov.com
     /consumer


                                                        I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                            INDEX NO. 61510/2017
                                             /
NYSCEF DOC. NO. 69                                                                                                                                  RECEIVED NYSCEF: 07/26/2018
             4




                                 COCCI'

                             ~
                                  -:venom



     Robert P. Astorino
     CountyExe cutive

     Departments of ConsumerProtection

     John P. Gaccione
     Acting Director
     and County Sealer




   December           17,     2013




   Sean      Dunn
   Well      Dunn     Maintenance              & Contracting
   .PO
    PO    Box     1161
   Yorktown,          NY      10598


   Dear      Contractor:


   A background              investigation           being     conducted           before       the   issuance     of your       home      improvement
   license       reveals         the   following       judgment(s)          as    unsatisfied:


                                                                                 See    Attached


   Please        respond          in writing       as to the    current           status     of the    above     judgment(s).           If any of the judgment(s)      are

   satisfied,       please         provide     proof     of satisfaction.              Please     attach    a copy     of this    tetter    to the document     (s).


   Respectfully,


   efda           Strudwich


   Senior        Inspector

   (1)




                                                                                                                                                            OllE
   148 Martine Avenue, Room 407
   White Plains, New York 10601     Telephone:                  (014) 995-2155             Fax: (914) 995-6259        Website:
   www.westchestergov,corn/consumer
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                INDEX NO. 61510/2017
NYSCEFPrint
        DOC. NO. 69                                                                       RECEIVED
                                                                                                Page NYSCEF:
                                                                                                      1 of 1 07/26/2018
          4



     Judgment           DetailS
      index Number                           839-12 View FIIIngs
                                                                                  P

      Defendant                             OUNN SEAN M DBA
       Defendant Address                    1646 CENTRAL ST
                                            YORKTOWN H NY 10598                       .        .
      Defendant         .                   WELL DUNN MAINTENANCE 8 CONTRACTING
                                            1646 CENTRAL ST
      Defendant Address
                                            YORKTOWN H NY 10598
      Plaintiff                             NEW YORK STATE DEPARTMENT OF LABOR
                                            STATE OFFlGE BLOG
      Plaintiff Address
                                            ALBANY NY 12240


      Judgment Amount                       $1662.91
                                            PRO SE
      Attorneys                             XXX
                                            XXX NY 0
      ,   ---.--,-----.------.--,.----------,--------«-----
      Docketed                              2012/12/04 04:56 PM
      When perfected                        2012/12/04 04:56 PM
      Where perfected                       WESTCHESTER SUPREME
      Transcript flied in


      Date/time filed                       2012/12/D4 04:56 PM




                                               O




      http;//wro.westchestercierk.            corn/print/print.htm                                 i 2/16/2013
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                RECEIVED NYSCEF: 07/26/2018
     Department             of Consumer                  Protection         Complaint          Form                                                                             Page     1 of 3




                                   Appearance                     Ticket
                                   Department              of Consumer             Protection
                                                                                            "Submit''
         Change           necessary            information            and     click the                      button       at the     bottom      of this       form.


         Erie ¹:                               !18409

         Violation         Type:               ' B - WESTCHESTER                    COUNTY          "'g'

         Issuance          Date:                     5/2013

         Issuance          City:                   LARCHMONT
                                                                                                                                      ) Munic:      V;::-:„":I)
         Inspector          Name:            . I          N MCGLINCHEY

         Issued            To;
         Name:                                     WÈLL      DUÑN       MAINTENANCE                 & CONTRACTING
                                                                                                                                                     J

                                               L
         Street         Address:                     O BOX        Ï61

         Add'I         Address:                    C/O    SEAM        M. DUNN

         City:
                                               ,I,YORKTOWN              HEIGHTS

         State:                                                                   10598
                                               ) NY7g            Zip Code:

         Violation:

         Violation         Date:               f5/       /2013                                        12 0
                                                                            ) Violation    Time:                M
                                                                                                                      )



         Violation:          -
                                                    OPERATING           A HOME            IMPROV.       BUSINESS          WITHOUT          A LICENSE              I".;-,',I

         Full Violation:                           OPERATING            A HOME            IMPROVEMENT            BUSINESS             WITHOUT
                                                   A LICENSE                                                                                               ...


                                               Update         Full Violation,        Article   and Section       using         the Violation     fields;       No        â€”::~it'I
                                                                                                                                                           )
         Article:                                  XVI

         Section:                                  863.313

         Sub-Division:

             comments:




         Appearance:

             Appearance            Num:

             Appearance            Date:           8/22/2013                                               01:00PM         i
                                                                            I Appearance        Time:

             Company:

             Company        Rep      #1: '        BSENTI
                                               rABSENTtA
                                               I.
              Title:                           j                                                                                                      1
                                               l




     http:    //cww/Consumer                       Ticket/TicketModifySubmit.asp?                          ID=18409                                                              12/16/2013
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                         INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                   RECEIVED NYSCEF: 07/26/2018
     Department                 of Consumer                Protection      Complaint              Form                                                     Page   (of
                                                                                                                                                                  >~of   3

                                                                                                                                                                             ]



                                                         -------
              Company           Rep #2:

               Title:
                                                I                                                                                                                                  r

              Company           Rep #3:

               Title:


              Company           Rep #4:                                                                                                                .
                                                [                                                                                               !

                                                l..
                                                                                                                                                ~n
              Company           Rep #5:                                          .

               Title:


              Company           Rep #6:                                                                                                         !
                                                I
               Title:
                                                I.                                                                                          J
              Company           Rep #7:

               Title:                           I


              Company           Rep #8:

               Title:
                                                                                                                                                !
          .
              Company           Rep #9:


                                                                                                                                            .1
                                                                                                                                             1

              Company           Rep      #10:
                                                ~                                                                                               J
               Title:


      .       Department

              Dept.      Rep #1:                        JOHN       MCGLINCHEY-            NSPECTOR

              Dept.      Rep #2:
                                                    I                                                                                           .I
              Dept.      Rep #3:

              Dept.      Rep #4:

              Dept.      Rep #5:

              Hearing:

              Hearing                                                                                                                       PM
               pe     D ate:                        ] 8 22 20                Open         Time:     I
                                                                                                        01:30P
                                                                                                                     ~ Closed   Time:   1

                               Officer                                                                           '
              Hearing
                           '                            THOMAS        KRAMER
              Name:                                        ..- .            ..              -.-                                                 ]

                Title:                                  DEPUTY       C               SE    L

              Hearing          Location:                IN PERSON

              Hearing                                   $1000
              Disposition:
                                                                                                                                 4A




     http: //cww/ConsumerTicket/TicketModifySubmit.asp7ID=18409
           //cww/Consumer         Ticket/TicketModifySubrnit.asp?                                                ID=18409                                   12/16/2013
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                          INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                    RECEIVED NYSCEF: 07/26/2018
       Department               of Consumer          Protection         Complaint             Form                          Page   3 of 3


   4



               Penalty:

               Penalty:                          1000.00                                                     0
                                                                             .
                                                                                   i Balance         Owed:


                  „';,".Subrgit-Cga         golgi.- ..'
                                                                   '.",.„-:,jPeyet";.=-;,;,


                 Add      an Appearance            for this Violation                                             I


                 ViewlModify          Existing     Appearance(s)          for this Violation


                 Make          a Payment    on this Violation


                 View/Modify          Existing      Payment(s)       on this Violation


                 Print     a Ticket


                 Print     a Conference           Report


                          ta    Subpoena


                 Return         to Home




       http:     //cww/ConsumedI'icket/TicketModifySubmit.asp?                                         ID=18409             12/16/2013
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                                                 RECEIVED NYSCEF: 07/26/2018
  t




              ,.-,      e:t.              ester
                                        gOVCO111



        RobertP. Astorino
        County Executive

        Department of Consumer Protection

        JohnP. Gaccione
        Acting Director
        and County Sealer

          .                                                                                                                                                                                    .          .
      July  19, 2013(July                   12, 2013)                                                                                        NOTE:
      (July 2, 2013)(June                       28, 2013)                                           You        MUST          print     out     and      bring   THIS LETTER,
                                                                                                  your         Driver's        license         and      a pencil   to the exam.
      Sean           Dunn                                                                         Applicants                                 after     their      scheduled                 exam
                                                                                                                            arriving
      Well       Dunn            Maintenance              8 Contracting
      Po Box            1161
      Yorktown                 Heights,      NY      10598


       PRINT            YOUR            APPLICATION                 PACKET         AT:
      http:          //consumer.westchestergov.com/images/stories/pdfs/HI                                                                             app        052113.pdf


      Dear   Applicant;
       Applicant    Name                                  Drivers    License        4            Exam      Date                 Time                    Location
      Sean Dunn                                                                                   08/02/2013                   9:30am                   148  Martine                 Ave       Rm 400A
                                                                                                                                                        White            Plains,        NY 10601
         You           must      check       in 15 minutes           prior      to the exam            time.     If you cannot        keep this test date, you must contact                                            this
                               office     at least     24 hours         in advance          of your       test date           at 914-995-2211    in order to reschedule.
                                                           Your     failure       to do so may          cause   a delay in reschedulinq1
                                                                                                                       rescheduling'
              Please            keep      in mind      that due to the high             demand         for this exam, rescheduling     and/or failing                                          to show          on the
                                            above         date    may    result     in your       next exam date to be in excess         of 30 days.
                      NOTE:                 YOU           MUST          ATTEND              THIS         EXAM               ALONE.                   There            will      be     no      exceptions.


              ANY         company   that engages                        in Landscaping/Gardening                               and/or         Lawn/Tree                 Services            MUST         take    and
         complete            the "Approved    Turf                      Management       Course".                    The       course          will     be given               on the       day      of the      exam.

                                                                                                                          days"s"
              NOTE:             Once      you     pass the exam,              the results        are valid       for "180 da      from                  the date             of the exam.
                                          You    may       submit       a completed          license       application               at any time            within           that    period.


      Please   be advised     that advertising,                               soliciting      work for,              or performing      home                          improvement                  services       in
      Westchester      County    prior to this                            office     acceptirig    your              completed     application                           for        a Home         Improvement
      license   is a class   A misdemeanor.                                 You may be subject                       to                                      i                              or  ei               e of
                                                                                                                                               pgpLti@yyy)                               r ment
                                                                                                                                                                                      pgnat
      your           vehicle(s)           and    tools.
                                                                                                                                             Consumer                   Protection

      Respectfully,
                                                                                                                                                 RT               I                 COPY
      gM               MM
      Inspector/               Exam       Coord        ator                                                             Y            . .                                               Date          .
      914-995-215
      Exam            Grade                                                        Pass      (    L)              Fail (         )                   Exam#        ___/
      Exam            Supervisor




                                                                                                                                                                                                                              EUSE
                                                                                                                                                                                                                              ECYCLE
      148 Martine Avenue, Room 407
      White Plains, New York 10601-3311                             Telephone'                                   Fax'                                                   www.westchestergav.caro/consumer
                                                                                        (914) 995-2166                      (914) 995-3115            Website
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                 RECEIVED NYSCEF: 07/26/2018

    Sean M. Dunn
    Yorktown    Heights,         N.Y 10598
.   631-903-0329
    WellDunnOne@aol.com




    EMPLOYMENT HISTORY

      Owner, Operator                                                                                         .                                                         2008-current
      Well Dunn Malntenance            8e Contractlng,
                                                     Long Island & Westchester, NY
            •      Owner operator       of my own company- licensed and Insured for all residential                    and commercial          maintenance        and
                   construction
            •      General Contracting                                                                                                                                     ol'
                                             experience In all phases of commercial and residential                   construction;        completed      the erecting     of two
                   luxurious residential     homes in the last 8 months from the ground up
            •      Ran all job sites personally; overseeing all trades and inspections; negotiated                         all contracts     with all tradesman;          completed
                   both homes ahead of schedule to the customers complete satisfaction



      District Maintenance      Supervisor                                                                                                   2005-2008
      Abercrombie 8eFitch, Long island 8 Manhattan,         NY
            •                                                                                                            region-
               Responsible for all maintenance        and construction  of 13 stores, 5 different     brands, within my          completed scheduled
               daily walkthroughs      to.Identify any issues, safety-hazards,    violations,   or general  needs
            •  Responded to anywhere from 75-100 email work order requests                  per day, 7 days a week; responsible for filtering these
               ernails and prioritizing     work order requests- delegating    them to sub contractors      or my in house crew consisting of 6
               employees
            •      Responsible for distributing my budget properly within                rny region,   prioritizing        money going       to stores,     negotiating
                   contracts  and bids, and completing work as I saw fit
            •      Was in charge of the flawless construction                                                          "           Hicks" launched       In Long Island;      then
                                                               and grand opening                 of new brand              Gilly
                   flown to 4 other major cities to ensure the same



      Resident       Manager/    Superintendent                                                                                                                           2000-2005
      Fairfield    Properties Inc ,Long Island,          NY
            •      Personally in charge of 3 luxury           properties   consisting   of over 300 townhouse              style units including       the company's        flagship
           -                      Gables"
                   location "The
           •       Responsible      for general maintenance         and upkeep of all properties,    getting vacated units ready for rentals, completing
                   maintenance       and repairs on occupied         units all while maintaining  a level of service and quality beyond the tenants
                  . expectations
           •       Responsible      for taking all maintenance        requests
                                                                       from tenants, prioritizing  them, and distributing the work orders to my
                                   myself,   and sub contractors
                                                             for completion
           •       Winner of the companies "Superintendent              Year"                              and 2004 which is based on overall
                                                                of the        award for 2001,2002,2003,
                   condition and upkeep of properties,  customer (tenant) satisfaction,      and budget control.



      Job Forernan/    Site Supervisor                                                                                                                        .            1996-2000
      P.A.M Construction Inc, Long Island                NY

           •       Started     out as laborer,   worked       my way up to jab Foreman       In 2 years running            my own crew of 6 to 10 men twice                 my age.

           •       Company purchased homes and renovated them for purpose of rental or sale. Personally oversaw                                        renovation       and upkeep
                   of over 40 homes ranging from Section 8 rentals to multimillion dollar homes in the Hamptons.

           •       Personally responsible for maintenance   on all rental homes in the Hamptons.                            All high pri     Ity tenan            my cell phone
                   number for direct cont'act and immediate   response 24/7




                                                                                                                                    i2/r         3
                                                                                                                      ~)



                     1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                          INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                                    RECEIVED NYSCEF: 07/26/2018



                                                                                                                                                                            000425731
                                                                          Westchester            County Clerk
                                                                                                 C'
                                                                                  Timothy        C Idam

                                                                             g~                   l   o       l

                                         BUSINESS                         CERTIFICATEREGISTRATION
            SE
                           I HERÈBY     CERTIFY                            ther.I a-2 conductag or ransaccag bescess m V'es-chester Cocru,
                  p£scera to Seomon 130 ofúeNew                            Yo± St-ce General Bt.scess Lm, edér the asme or destgnanon
                  and at the address of                                                                                      (Plars F-v.r Lne)
           --          =                                                                                                                                                                       ,l

        Bus2ness M±ess             l.ff0...e.....:,«:-4>
                                   f'o           Sox          ////
                                   %                   ~    me                                                                        FILED
                 'I r)z fal nrm.     and pJwe of resurgence>s
                                                                                                                                           WCR=e46~
         ™S                                      Û
       A.ddrcts
                                   P7
                                                                                                                                     ~~
                                                                                                                                      e©UtfTY
                                                                                                                                                           0, eaNl
                                                                                                                                                           CL~K
                                                                                                                                                     'INEffQHSSl%t
                                                                                                                             CCNglY            OF



                                                                     I

     IFURTRER          CERTWY            that.I am successorininterest               to
                                                                                                      offormerownerofbunne.n ifoppitcable)
                                                                                                 (Mouse
     I FTJRTHEIt CERTTWY that I em ~3yecrsyears of age (Ifunder                                   13)
        . desxwni.e the L3pe ofbminm
    Please                                                                          .

                           V. Consultant             Semces                                                                  â€”
                                                                                                                  ¤Medical-Home                Care Service.
                           f~2 Educational             Services                                                   CProfessionaloriel -I'echnicalSemces
                                                                                                                                                   Services
                           U    Entenamment-Recreahon                                                             GReal Estate Sexwces
                           lQ Tinance¬Insurance                      Semces                                          Retail Trade
                                               hnprovement               Semces                               g      Wholesale     Trade


                           8    Odier      __.


           IN '" ' f NL           " :-0 RT O"                        ½. up                                                        ~                              Û
                               9 V,        Q           T he                   0m ddr        9we           e            d y ct     Ãt¾¾V¼O                   f




        . ACF-NOV/IEDGLvENT                       ENNEW YORK STATE (RPL 309-a)

          S ateof ev y oa                                            }ss                                , .. .                .                            - --         -
          Cx:     7' ,-:c _r..-                     .
                                                 f2, oioJ >                                                                                                                 " - ~.,FrrI
                                                                                                                                                                                     .Trv
                                                                                                                                                                                        l~ CTTS.F
                                                           a±e -:c, re c:c                                                                                                               .~ ra im 0994L
                                                                                          r-:,
                                                                                                                                           I        ) r.        F. II         . "jj'tj,ar                CE
                                                                                                                                                                                               SEFICISEICOjj"'.
                                                                                                          IICjjfej j' '
                                                      c on on arus of                                                                                                             a I II' '     p           s . * „C.L
                                                                                                                                                                                                                   CL
                -
         â€”.-Iree      " "C F C-          '     " F-to v.eaeaa. e S
                  r
                                                                                                                                                                             I       "j~.i''        I   I
                                                                                                                                                                i~           .-
                                                                                                                                                    i(
                                --:- at cf .               e st , c_11ze a                                                   . , 'LERK0FTHS.                                                                  CC'"
                                                                                                                                                                               WESTC
                                                                                                                                                                        TY COURTS.
            I.
                           rF

                   '
                                           JOSEPH $AM MAZZA
                                             Pubho, State of New York
                                         Notary
                                             No 01MA6045640
                                     Quahfied in Westchester   County
                                    Commission    Expires July 3t, 2010
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM          INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                    RECEIVED NYSCEF: 07/26/2018




    ~




                            FILED
                             JAN    2 9   2013

                          MTHY       C, IDONI
                           00UNTYcLERK
                     CABBY    OF
                                   WF8TCHE8~




                                                 +p
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                  RECEIVED NYSCEF: 07/26/2018
 I

                                    CERTIFICATE                     OF     LIABILITY               INSURANCE
      THIS CERTIFICATE IS tSSUED AS A MATTER OF INFORIVIATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
       CERTIFICATE DOES NOT AFFIRIIATlVELY OR NEGATIVELY AhllEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
      BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE (SSUING tNSURER(S), AUTHORIZED
      REPRESENTATlVE OR PRODUCER) AND THE CERTlFICATE HOLDER.
      IMPORTANT': lf the certificate holder is an ADDITIONAL INSURED, the pottcy(tes) must be endorsed. If SUBROGATION IS WAiVED, subject to
      the terms and conditions of the poticy, certain pollctes may require an endorsernent, A statement on this certificate does not confer rights to the
      certificate holder in lieu of such endorsement(s .
     PRODUCER                                                                    coNTAcr
                                                                                             Joy Arxaga
                  Albert   Palancia    Agency,   Inc.                            AIC NoEsl (914 699"13T3                       "AICfto, (914j696-0125
                  PO Box 26                                                      ADDREBS.     Oy@palanctalnsurance.corn
                 Marnaroneck,       NY 10543                                                              S AFFORDING
                                                                                                    INSURFR         COVERAGE                             NAICII
                                                                                   uisURERA: ARCH SPECIALTY INSURANCE CO PAN
                                                                                   IHSU~RBr UTIGANATIONALINSURANCE       ROUP
                 WELLDUNNMAINTENANCE6,                     CONTRACTING
                 SEAN DUNN
                 'l 646 CENTRAL       ST
                 YORKTOWN         HEIGHTS,      NY 50598%704                  F,'
                                                                        INSURER
      COYERAGES                       CERTIFICATE NUMBER:    00006244-0                            REYtSION NUllhBER: 12
       THISISTO CERTIFYTHAT THE POLICIESOF INSURANCEI ISTED BELOWHAVEBEENISSUEDTO THE INSUREDNAMEDABOVEFORTHE POLICYPERIOD
       INGICATFD.NOTWITHSTANDINGANY REQUIREMENT,TERM OR CONDITtONOF ANY CONTRACTOR OTHERDOCUMENTWITHRESPECTTOWHICHTHIS
       CERTIFICATEMAY BE ISSUEDORMAY PERTAIN,THE INSURANCEAFFORDEDBY THE POLtCIESDESCRIBEDHEREINIS SUBJECTTO ALL THE TERMS,
       EXCLUSIONSAND CONOITIONSOFSUCH POLICIES.LIMITSSHOWNMAY HAVEBEEN REDUCEDBY PAIDCLAIMS.
     INSR                                ADDLSUBR                             POLICYEFF POLlCY EXP
     LTR                                        0        POLICYNUMBER         MMrDD     MMIDD
          GENERAL
                LIABIUlY                          AGL000759-00               06/14/2013 05/14/2014  EAcftQccURREHCE      S 'I 000 000
                                                                                                         GETQRENTED
          X CQMMERCIAL       LIABILllY
                       GENERAL                                                                      PREMISESEao     ce   S     I 00 000
                CLAIMS-MADEX OCCUR                                                                  MEDEXP(Anyoneperson) S       90 000
                                                                                                                    PERSQNAL8
                                                                                                                           ADVINJURY S                I Ooa 000
                                                                                                                    GENERALAGGREGATE S               2 000 000
         GEN'L
             AGGREGATE
                    LliMIT
                         APPUES
                              PiER:                                                                                       â€”
                                                                                                                    PRODUCTS
                                                                                                                           CQMPIQPAGGS               2 000 000
         X POLICY                    LOC                                                                                                      S
         AUTOMOBILE
                 LIABILlliY                                                                                                          '
                                                          4533035                         05/14/2013   06/14/2014   Eeaccident              s        1 000 000
            ANYAUTQ                                                                                                 BODILYINJURY
                                                                                                                               (Perpemon)
            ALLOWNED        ~    SCHEDULED                                                                          BODILYINJURY
                                                                                                                               (Peraccident)S
            AUTOS           X    AUTQS
                            se   NQN-QWNED                                                                          PROPERTY DAMAGE
          X HIRED
            8   AUTOS       Jk   AUTOS                                                                              Peracddenl
                                                                                                                                            S
             UMeactJALtAe          OCCUR                                                                            EACHOCCURRENCE            S
             EXCESS
                  LIAB             CLAIMS-MADE                                                                      AGGREGATE                 S
             DED       RETENTIONS                                                                                                             S
         WORKERS CQMPENSAlloN                                                                                           VtCSTATU-     Qrft-
         AND EMPLDYERS' LIABIUTY          ~Y™
         ANYPRQPftilETQRIPARTNER/EXECUTIVE                                                                          E.L.EAcHAcclDENT       S
         QFFIGERIMEMBER
                  ln NHI
         (Mandatory
                        ExcLUDEDY          ~  ft I A
                                                                                                                              - EAEMPLOYE
                                                                                                                    E,L,DISEASE
         Ifyesdescdbeunder
         DESCRIPTION OFQPERItTIQNSbetrsrr                                                                                     - POLICY
                                                                                                                    E.L DISFASE      LIMIT S




     DEscRipltoftoFopERATioNs
                            I LQDAltoftsI YEHIGLEs
                                                 (AttachADORD
                                                            tot, Add'rllonal
                                                                          Remarks
                                                                                schedule,rTmorespacele required)
     RENOVATION CONTRACTOR
     EXCLUDING ROOFING




     CERTIFlCATE HOLDER                                                             CANCELLATION

                                                                                      SHOULDANYOFTHEABOVEDESCRIBEDPOLICIESBE CANCELLEDBEFORE
                 WESTCHESTER           COUNTY          DEPARTMENT                     THEEXPIRATIONDATETHEREOF,NOTICEW!LL BE DELIVEREDIN
                                                                                      ACCORDANCEWITHTHEPOLICYPROVIStQNB.
                 OF CONSUMER           PROTECTION
                  548 MARTINE       AVENUE,   ROOllll      407
                 WHITE      PLAINS,   NY 10604

                                                                                                      g.    V    IP~.
                                                                                                  c 1988-2010 ACORD CORPORATION.              All rights reserved.
     ACORD 26 (2010/06)                           The ACORD name and logo are reg!stored         marks of ACORD
                                                                                                                    Printed by MJA on May 20, 2013 at 11:68AM
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                        INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                      RECEIVED NYSCEF: 07/26/2018

                                                                 Certificate              of    Attestation           of    Exemption
                                                                                                         Workers'
                                                               From        New     York        State                       Compensation
                                                               and/or       Disability           Benefits      insurance          Coverage
              aaaaa.
                                                                                               workers'                                                                                party.**      '
                       **This       form     cannot      be used        to waive     the                     compensation         rights     or obligations                 of any
 The applicant   may            use this        Certificate      of Attestation          of Exeinption        ONLY         to show    a government                entity        that New      York       State
          workers'
                            compensation              and/ordisability  benefits                 insurance     is not required.       The     applicant           may NOT             use this      form
 to show      another      business         or that business's   insurance   carrier                that such insurance         is not required.

 Please provide this form to the government     entity from which you are requesting   a permit,                                                   license    or contract.             This   Certificate        will
 not be accepted by government    officials one year after the date printed on the form.

                        In the Application                of                                                                  Business    Ap           lying For:
         (Legal Entity Name   and Address):                                                                                     Contractors             icense
 SE«i M, DENN
 BBA:      L UNN MAINTENANCE & CONTRACTING                                                 From: WESTCHESTER                 COUNTY          DEPARTMENT                     OF CONSUMER
 PO BOX 1161                                                                               PROTECTION
 YORKTOWN, NY 10598
 PHONE: 631-903-0329 FEJN: XXXXX7074




                                                                                                                                                       ..    .-     -       -    ..
 Workers'
                Compensation               Exemption          Statement:
              The above named business                    is certifying     that it is NOT REQUIRED                   TO OBTAIN             NEW YORK                STATE             SPECIFIC
                          WORKERS'                                                        for the following reason:
                                                          COMPENSATIONINSURANCE                                 COVERAGE
 The business is owned by one individual  and is not a corporation. Other than the owner, there are no employees, day labor, leased
 employees, borrowed employees, part-time   employees, unpaid volunteers (including  family members) or subcontractors.




 Disability     Benefits        Exemption          Statement:
              'Che above named              business     is certifying      that it is NOT REQUIRED                   TO OBTAIN             NEW YORK                STATE             STATUTORY
                            DISABILITY                BENEFITS
                                                   INSURANCE           COVERAGE          for the following    reason:
 The business MUST              be either:
                                  1)   owned  by one  individual;     OR  2)  is a  partnership   (including    LLC, LLP, PLLP, RLLP, or LP) under
 the laws ofNew York State and is not a corporation;        OR 3) is a one or two person owned corporation,              with those individuals   owning
 all ofthe stock and holding all offices of the corporation     (in a two person owned corporation          each individual   must be an officer and own
 at least one share of stock); OR 4) is a business with no NYS location.           In addition, the business does not require disability        benefits
 coverage     at this time since it has not employed                      one or more individuals             on at least 30 days in any calendar                   year in New York                State.
 (Independent      contractors         are not considered             to be employees          under the Disability      Benefits Law.)


I, SEAN M. DUNN, am the Sole Proprietor with the above-named legal entity. I affirm that due to my position with the above-named business I have the
knowledge, information and authority to make this Certificate of Attestation ofExemption.         I hereby affirm that the statements made herein are true, that I
have not made any,materially false statements and I make this Certificate of Attestation of Exemption under the penalties of perjury, I further affirm that
I understand that any false statement, representation or concealment will subject me to felony criminal prosecution, including jail and civil liability in
accordance with the Workers' Compensation Law and all other New York State laws. By submitting this Certificate of Attestation of Exemption to the
                                                                                              workers'
               entity listed above I also hereby affirm that if circumstances change so that            compensation insurance and/or disability benefits
                                                                                                                         workers'
           is required, the above-named legal entity will immediately acqu e appropriate New York State specific                  compensation insurance and/or
                                                                                                                              Workers'
disability benefits coverage and also immediately furnish proof of           co erage on forms approved by the Chair of the            Compensation Board to
the govemment entity listed above.

 SIGN
                 Signature:                                                                                                                Date:        5/<Ii
 13ERE                                                                                                                                                                      $         /3
                                                                                                                                                                                       d
      Exemption                 e     ifigate      Number
                                         r
                 20                              37
                                                                                                                                                            M j'j       '
                                                                                                                                                                                        On
                                                                                                                                      NYS          Wo                                      sation        Board




CE-200 12/2008
     FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
     NYSCEF DOC. NO. 69                                                                                                                                                                RECEIVED NYSCEF: 07/26/2018
                      I

                                                                                 Child                Support                             Certification
                                                                                Westchester             County        Office            of Child        Support         Enforcement

                                                                                The       Licensing        Agency:             Departrnent                     of     Consumer                     Protection




                                       LICENSE           BEING        APPlJED           FOR    -    HOME             IMPROVEMENT                                    LICENSE


                                  THIS     FORM MUST BE FULLY COMPLETED                                 BY APPLICANT                    FOR APPLICATION                 TO BE VALID



 AST NAME:                                                                                                       FIRST NAME:


 iOCIAL SECURITY NO:                                                                                             DATE OF BIRTH
                                                                                                                                               N       M        D      D          Y        Y

 iOME ADDRESS:


MTY/STATE/ZIP:



 ,               ~                                           V7                                             , being          duly          sworn,           make       the      following             statement:


 Choose                              "X"
                  1 or 2, and put an                 in the box in front            of whichever        is appropriate)

3 1. I am ent under a court or administrative                              order to pay child support.           OR
12.      I am under an obligation                to pay child support.            My child support        account        number          is (if applicable)

                                                  "X"
         (if you chose           #2, put an              in front      of the applicable           statement)

                 A. I do Do.1owe arrears             equal to 4 months           or more of child support            payments.
                 B. I have arrears         equal to 4 months            or more of child support          payments,          and one of the following                   statements             applies    to me
                    (check       the appropriate            boxes):

                          I am making        payments        by income        execution    or by court agreed            payment/re-payment                  plan or by a plan agreed to by the parties.
             -
                    0     My child support         obligation       is the subject       of a pending     court proceeding.

                          I am currently        in receipt of Public Assistance               or Supplemental            Security        Income.        My case number                is
                                                                                                                                                                                                                "B"
         O       C. I have       arrears     equal      to 4 months           or more     of child     support       payments              and none          of the     above      statements              in         apply
                    to me.


I hereby   do solemnly     swear                     that     the     information         provided        by me          in this         certificate         is true       an              curate     to the      best       of .
my   knowledge.    I  acknowledge                           that    this     statement        is under      oath.



Sworn before me this                                 day                                                    X                                                                                                           .
                                                                                                                 SIGNATURE
3f,                                         )    O
                                                                                                                                                                      GlLDA·STRUDWICK
                                                                                                                 (   g             ((              (
                                                  Câ€”                                                                                                                                     State      Of New          YOrk
                                                                                                                                                                       Public,
                                                                                                                 DE                                         otary
                                                                                                                                                                                 018T6209310
             Pu lic
state of                    --      T .                                                                                                                                       in Westchester                    County
                     g                                                                                                                                  Qualified
                                                                                                                                                           Commission                 EXpires            July     27,       20f     7
rHE INTENTIONAL SUBMisS1DN OF FALSE WRITTEN STATEMENTS FOR TI-{E PURPOSE OF FRUSTRATING OR DEFEATING PAYMENT OF
SUPPORT IS PUNISHABLE PURSUANT TO SECTION 175.35 OF THE PENAL LAW. PERSONS WHO ARE FOUR MOMIHS OR MORE IN ARREARS IN
CHILDSUPPORT MAY BE SUBRCT TO SlfSPENSION OF THEIR BUSINESS, PROFESSIONAL AND/OR DRIVERS LICENSE.


                                                           DO NOT WRITE             BELOW          THIS LINE - FOR OFFICIAL                            USE ONLY


      Inforrnation         verified,       or status       of case     unknown        to OCSE.                  0    Information             is at variance            with     OCSE           records.


lerifylng
v'erifying       Section     8 Supervisor:                                                                                                                           Date:
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                 INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                                                   RECEIVED NYSCEF: 07/26/2018
     r




                                               -    'StCl
                                                      ster
                                                    .-,VCOm
                                                       v,corn



                    Robert P.Astorino
                    County Execuitive

                    Department            of Consumer           Protection

                    John P. Gaccione
                    Acting Director
                    mid County Scaler




                            RECEM-0
                       WE§JCHESTER COUNW



                           DEC        !     I 2013

Date
                        DEFAllTMET OF
                     CONSUMER PROTECTION
                                                                                           .            .


The            Westchester                 County            Consumer                    Protection              Code      Article           XVI;        §863.324                 (3)     provides           that        an   Applicant
for.a           Home         Improvenient                     License              "may        commence                 such       business               upon           filing         a license       application               in
accordance                   with         Section            863.314              of this       Article".

                                                                                                                                                                                                        'I                             0
On        the      above        date         the       application                 of                                                                                  lf)          WeMC0                    .                Tl@G         !mt
was            accepted         for       filing       by the          Westche                 ter      County          Department                  of   Consumer                   Protection.


Section             863.316           of     the       Consumer                    Protection               Code        allows         the.Department                          90       days    to    grant         or    deny       the
license.             Until      such         time           a determination                     is made,           the     license            application                    is considered              pending.              .AA license
number              is not      issued              until     a license                 is granted.


Acceptance                   of this         application                by        the     Department               does          not    guarantee                 issuance                of   a license.


Upon            review        of the         application,                supporting                  documentation                     and      background                        check        the    Department

specifically                  reserves                the      right         to     deny         this       application                for     any        of     the         reasons            set    forth         in Article             XVI
of       the     Westchester                       County          Consumer                      Protection               Code.




                                                                                                                               Department                      Representative




                                                                                                                                                                                                                     Owl.'

                 148 Martine Avenue, Room 407
                                                                                                                                                                                                                     Owc
                 tvhite
                 tVhite Plains,
                        Piains, New York 10601
                                         10001                         Telephone: (911) 995-2155
                                                                       Telephone: (914) 995.2lu5                                   905-5250
                                                                                                                        Fax; (914) 995-5259
                                                                                                                        Fax                                t/v'ebsite; wvvtv,tvestchestergov.corn/consumer
                                                                                                                                                           Vjrebsite:  www.westchestert;ov.cotn/consttmer
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                                                                                                                                     RECEIVED NYSCEF: 07/26/2018




                                                                                                                                                                                                                                                                                        -"                        ,-.„a,
    ': ~@VS"',,g h,:,. ":x~i;                        .
                                       f„.„. .;.-.gp/,,            '~~~/ ~         . ~ "ij, --,:, .) r,,,
                                                                             h;„.."iF                ~ "                                         ~>g " «t ~,.':   . ' >i,.gf               g W//   %ii                                                   .-
                                                                                                                                                                                                                                                         ',           .
                                                                                                                                                                                                                                                                         t. ~,-. i .."l                    f,,+-"9,,:
        '                                        >„*,„'"-., i ",,~~%~i",,g y ~,
                                             '-'~P                                                                                              4~~8",f      ~                   gift h
                                                                                                                                                                                      (el .„,.               .;, w
                                                                                                                                                                                                             .(',    ~ I,          X~l
                                                                                                                                                                                                                         .... Xi.i:,q         <)      j: ~
                                                                                                                                                                                                                                                      Q                 -.;.;                '..:!» ll, h
          +d    .)  ~,,       gp@,
                              Pllf f)
                                      ~®
                                      /+         I,'    '",),«.. ~w<w,(~~@
                                                              f     A,,I ~Of@
                                                                             II®".         <
                                                                                                 Qfgf
                                                                                                .y
                                                                                                        j;                                      >>>...
                                                                                                                                               '5       M')'
                                                                                                                                                     ', ~;)
                                                                                                                                                                 " b g~)'Q
                                                                                                                                                               wPijj,      ~, ~,),p             'r
                                                                                                                                                                                                                  ').),
                                                                                                                                                                                                                        '~ 'Xh(l"            -
                                                                                                                                                                                                                                 ('gt(~y) ":.):cp):                     .)::. .):
                                                                                                                                                                                                                                                                                                        ) g~~b I
                                                                                                                                                                                                                                                                                                      !)0
                                                                                                                                                                                             '        Ae  .                 ljl" $Q  Ai                  4 A                             Ao
                                                                                                                                                                                                                                                                                         Ae
                                                                                           A.                                              I w iii~)            '~       Ai,
                           iiikiiitiii.
                           ~/jkjl44~1~                               r             )lj~)~)~jl~
                                                                                   iii<t<j>iii                             w.
                                                                                                              =" )hjt]~)tjl~
                                                                                                                 lii>jii>iii                   )t~~)4)tel)
                                                                                                                                                    j~iii            it~))xiiii" ..:-
                                                                                                                                                                -: -[Ij~)~)~jk[
                                                                                                                                                                                               s iiiVk~iiiz
                                                                                                                                                                                                  [lj~f~)~jl(           „ [tj~)4)tel(                       i(lf)~)~jl)
                                                                                                                                                                                                                                                               iYiiii              x i]if)~)tel                 %F"
             p'             intiii,.
                            ~«tran-., ~ <         .,... ~ljt]~)4']
                                                        i'iIttittiii
                                                         ln)iii  ~
                                                         E>4)it=~~           .-...  ln)ii)
                                                                             =-~->i<tli'.-=~-                     liitiii
                                                                                                                  >Hth>=~~-....                  ntii -. =~ ~~:-.'HIH'
                                                                                                                                        .-«=>H44':.                    ii)4 =             . ' 'iieet=:.
                                                                                                                                                                                                    ilail               ~        liijViiiii„
                                                                                                                                                                                                                                .-.
                                                                                                                                                                                                                        ~:.-.'Hth'~~
                                                                                                                                                                                                                                   Ii'lil           -..~-..'H4H'-" ~                    i%A~




                             ',;;.'
                             ',;, Officè              f the C
                         ","""-'.=.:...„,'",,:.'Ro'bert~P.
                                                                         EWeutive
                                                                    &tormen'I!"                   "':,:;;i:
                                                                                                               . :              .
                                                                                                                             "I':,,'.
                                                                                                                                        .',,                         ';,"        -'
                                                                                                                                                                                                 J,.
                                                                                                                                                                                        ' " " !'::., '           ' ',        -:::;; .,;:"."   ..:.;
                                                                                                                                                                                                                                                                 -,:         '.. -."-           .:
                                                                                                                                                                                                                                                                                                          '   '
                                                                                                                                                                                                                                                                                                                  A.'.


                   i          ...                                i,                                                  . !                                                    ~,           „         i...,,,                                            1,,                                            gI




   ~


   ~                                                                                :-        4            'i."i:6IINiu:."M"
                                                                                                                                            N




                                                                                             ,'JJj;.'.'                         <' ('',i .," .,'," '", .' ",i"", ~ I'',j ~
                                                                                                                  ',l,']j1' ',l„'.(                                                           Ik' t<,
                                                                                                               ','::fi                                    ",             <4 „~~
                                                                                                                                                                  I l;i, Ye          't<~l>,,-~,"
                                                                                                                                                                                 ','„~'„,
                                                                                                                                                                              t8j'',               I,''', j.'><'p...;;...'
                                                                                                                                                                                                              '.,„; ~~, „', .', ','. ~,,
                                                                                                                                                                                                                                     v„-;        1




   ~                                ' f'




                                            i:...;:                      .          r...'              '        ''"» i '',t!:
                                                                                            ...




   ~                    . -'<»~i~>."~-      -=.-:">«~«>=-- - "--        i«ed~i=-:-" --.-==i~~i~~i-'=-                                    "' -'- slty4'-"'~--  .-'- i»e»~:=.=-
                                                                                                                                                                  ->tttl ~~~                    "-.-<~i>i»"
                                                                                                                                                                                                ~= sytti'"      ~                               --'                         ~=--' aiei~<:"-.-=-
                                                                                                                                         =---e~e»i-"--=       .-'                                               =           =-"
                                                                                                                                                                                                                              -" ~~its»-":---
                                                                                                                                                                                                                                 utica "=       -'.              ---
                                                                                                                                                                                                                                                          lyte ."~-                iltti"-"-.-=
          ,+~                Npl4t~kytg4
                       yQ,is4Vilt,         -:
                                    -,ly'IJtypjty Jp<tet4II<-",,
                                                        II,+ 4
                                                                 4' .-       I ~~  â€”
                                                                                > -~~.
                                                                       Iltp4JCytl
                                                                       >I<4>thl':         ts<bt>f>lit
                                                                                          1>~ytgfJ~I~
                                                                                                   >
                                                                                                   %                                                 I
                                                                                                                                            "ess<t>t4ll4,sij>y>y>i/i
                                                                                                                                              c<l~ytytyll          <lyte)y)Jul
                                                                                                                                                                                                     lying)Jtgl
                                                                                                                                                                                                     s>iII<y>1>h,           g ll~ytJWJtgl
                                                                                                                                                                                                                            4    ltt~ttti ~   <
                                                                                                                                                                                                                                                          ~«tie
                                                                                                                                                                                                                                                         i<<ytyty~ll
                                                                                                                                                                                                                                                         i<itVt~pi, t             i<~4444tl>
                                                                                                                                                                                                                                                                                  lyly)fytll
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                RECEIVED NYSCEF: 07/26/2018
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                       RECEIVED NYSCEF: 07/26/2018




                     I




                                                                                                                    c



                                     4




                                                                                                                                                                                  /




                                                            Department   of Consumer     Protection                                                     SP09
                                     Westchester   County

                         e           148 Martine Avenue, Room 407
                             oveom   %hite Plains, NY 1060I-33n                                                                                                PnNEYBOWEs
                                                                                 WESTCHESTER          COUNJY                                   O
                                                                                                                                                               $06.900
                                                                                                                                               O2 1M
                                                                                                                                               0004247253      MA Y 11 2015
                                                                                                                                  ~     - =    MAll-ED FROM ZIP CODE 10601
                                                                                              2 ~ ~~5



                                                                            ---_.COJLS
                                                                                 CONS!             .','
                                                                                           ER-TÙfÈCÙGN
                                                                                         Sean     DïñiiT
                                                                                         Well     Dunn         Maintenance,__&_Contracting
                                                                                         PO     Box     1161
                                                                                         Yorktown,             NY       10598         ' nRSi
                                                                                                                                             NODCE

                         C3
                         Ul                                                                                                                                                   7
                         ru
                                                                                                                                      ~ .";.
                                                                                                                                            0GNBIloTKc
                         Pl


                                                                                                                                                                              I
                                                                                                                                              r~fiu~m
                                                                                                                                              $-lS~
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                       INDEX NO. 61510/2017
NYSCEF DOC. NO. 69                                                                                                                                             RECEIVED NYSCEF: 07/26/2018




                'F




                               I
                                 a .Complete items 1, 2, and 3. Also complete                              A Signature
                               l
                                   item 4 if Restricted Delivery is desired.                                    .                                    O Agent
                                 m Print your name and address on the.reverse                              y                                         O Addressee
                                   so that we can return the card to you.                                  B. Receivedby ( Printed game)        C. pate of Delivery
                                 a Attach this card to the back of the mailpiece,
                                 ~
                                    or on the front if space permits.                                                                                                 I
                                                                                                     .     D. Is deliveryaddressdifferentfrom item 17 O Yes
                                 1. Article Addressedto:
                                                                                                              ff YES, enter delivery address below·
                                                                                                                                             brscw:
                                                                                                                                             below:   O No
                                 5+&            Z4hA

                                            PZ«
                                  ~g ((j~ ~p)~
                                 l~~                           Qp(ply~~~
                                                               fyl~,~le~fo?JC~                  9
                              .I
                                fI ConTRA-cT   r    v
                                 Po      8 St                                                              ª·Se*e     Type
                                                    t      & I
                                                                                                              H Cert%ed
                                                                                                              O  Certified Mail   O
                                                                                                                                  CI Express
                                                                                                                                     ExpressMall
                                                                                                                                             Mail                 l
                                                                 pj            o   Q
                                                                                   g        g                 O Registered        O Return Receiptfor Merchandise
                                                 Q~
                                              g~~ ~
                               , $0o tR )C (I GQ                 JAY f                 p                      O InsuredMail       0 G.O.D.
                     "r                                    l
                                                                                                ~
                                                                                                +4         4. Restricted Delivery?(ExtraFee)         O Yes
                                 2. Article Number      .                                                                                                             I                r,
                                                                                     7013           2250       0001       1178       01cl8
                                    creansfertom serviceabeo
                                                                                                                                                                             I
                                                                                   ' â€”
                                                                                     '
                          L   ),} PS      38't 1, February 2004:
                                  Ps Form 38'|1,                           .             Domestic Retumeceeipt
                                                                                                  Re«rnRece}pt                                     102595-02-M-.1540
                                                                                                                                                   1r25595rr24II-1
                                                                                                                                                               540 rt
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 70                                RECEIVED NYSCEF: 07/26/2018

                                                      WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                               INDEX NO. 61510/2017
NYSCEF DOC. NO. 70                                                                                                                                                              RECEIVED NYSCEF: 07/26/2018




                                                                                                                                           Coverage'
                                                 Does                  Employer                                      Have                  Coverage?

                                                                                                                                                                             workers'
       If    you      cannot         find       an   employer                 or    suspect             an    employer              of operating            without
       compensation                   insurance,            please            select           one     of the        following            links      to   electronically                send
       Employer                 Whistleblower                     Form              or,       mail      a paper              copy        Employer               Whistleblower                     Form
       (PDF).



                                                                                               Coverage                      History


       IMPORTANT                       NOTE            TO GOVERNMENT                                         AGENCIES:                   The
                                                                                                                                       coverage     information                           contained            on     this
                                                                                                                                                         workers'
       web         site    is   NOT         a substitute         for     government                     agencies      requiring     certificates     of                                  compensation
                                                                                                                                Workers'
       and      disability           benefits        insurance           from             applicants           pursuant     to                 Compensation                           Law        Sections        57
       and      220.        Government               entities     should             only        use     the        coverage           information          contained           on this          web   site    to

       verify         certificates           of insurance              that        have        already         been      received          pursuant         to    WCL        Sections            57 and       220.


            New           Search                                                                                                                                   Back         to    Search           Results




     Employer
                                                                                          i
 1
      WCB          Emp
                                                                                               Name                                                                                     Address
            Na
                                   WELL         DUNN            MAINTENANCE                                  & CONTRACTING                           CORP          P       YORKTOWN                    HTS,         NY




                Workers'
       No                            Compensation                  Coverage                    Exists         for     this      Employer




        No      Disability           Benefits          / Paid      Family                 Leave          (PFL)         Coverage             Exists        for    this      Employer




                                                                                                              didd'vI:i ddCdrt




                                                                                                                                                                                           PLAINTIFPS
                                                                                                                                                                                                 KXHIBlr



                                                                                                                                                                                 l    ~i'~/,'g




                                                                                                                                                                                                                             Yd
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                    INDEX NO. 61510/2017
NYSCEF DOC. NO. 70                                                                                                         RECEIVED NYSCEF: 07/26/2018

 I




                                                                                                Coverage'
                                       Does       Employer                    Have              Coverage?

                                                             Coverage          Locations


              New     Search                                                                                 Back     to   Coverage            History



         Employer


          WCB Emp
                                                              Name                                                                Address
              Na
            2678832               WELL     DUNN   MAINTENANCE                 & CONTRACTING                                MAHOPAC,              NY
     I




         Workers'
                           Compensation           Coverage        Locations


                       blame                  ~City                     I
                                                                              State
                                                                                           I
                                                                                                Kff   Date
                                                                                                              [
                                                                                                                    End    Date         End           Reason

                                                                                                                                            PoEcy        Non
                    DUNN       SEAN               MAHOPAC                      NY              01/05/2015         01/05/2016
                                                                                                                                              Renewal


                    DUNN       SEAN
                                                  YOMOW                        NY              01/05/2015         01/05/2016
                                                                                                                                            Policy       Non
                                                    HEIGHT                                                                                    Renewal

                    WELL    DUNN
              MAINTENANCE             &
                                                  YOMOW                        NY              01/05/2015         01/05/2016
                                                                                                                                            PoHey        Non
                                                    HEIGHT                                                                                    Renewal
             CONTRACTING              TA

                    WELL    DUNN                                                                                                                  .
                                                                                                                                            Policy       Non
              MAINTENANCE             &           MAHOPAC                      NY              01/05/2015         01/05/2016
                                                                                                                                              Renewal
             CONTRACTING              TA




                                                                        Q~N
                                                                        osoe&Lveeesfe
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                                  INDEX NO. 61510/2017
NYSCEF DOC. NO. 70                                                                                                                                                                  RECEIVED NYSCEF: 07/26/2018
        I

 I            I


                  1


                                                                                                                                              Coverage'
                                                     Does                 Employer                                   Have                     Coverage?

                                                                                                                                                                                 workers'
        If   you         cannot          find      an   employer                 or    suspect           an    employer                of   operating           without
                                                                                                                                   '
        compensation                     insurance,            please            select         one      of the      following               links       to   electronically                send
        Employer                    Whistleblower                    Form              or,     mail       a paper           copy            Employer                Whistleblower                    Form
        (PDF).



                                                                                                Coverage                   History


        IMPORTANT                         NOTE            TO GOVERNMENT                                       AGENCIES:                     The      coverage          information               contained           on this
                                                                                                                                                                            workers'
        web           site    is   NOT          a substitute        for     government                    agencies         requiring            certificates            of                   compensation
                                                                                                                                            Workers'
        and       disability            benefits        insurance            from            applicants          pursuant          to                      Compensation                   Law       Sections           57
        and       220.        Government                entities      should            only       use     the     coverage             information             contained           on    this     web       site    to

        verify           certificates            of insurance             that        have      already          been      received            pursuant         to    WCL        Sections           57   and        220.


             New             Search                                                                                                                                     Back        to    Search             Results




     Employer


      WCB             Emp                                                                       Name                                                                                        Address
             Num

        2678832                             WELL          DUNN             MAINTENANCE                              & CONTRACTING                                                   MAHOPAC,                    NY
 .




     Workers'
                                   Compensation                           Coverage


                                                                                                              Effective
                  Insurer                                 Policy          Number                                                              End        Date                End     Reason                    Wrap           Up
                                                                                                                 Date

     NORGUARD
     INSURANCE                                       SEWC598930                                            01/05/2015                        01/05/2016                      Non-Renewal                                  N
     COMPANY




        No        Disability             Benefits         / Paid          Family             Leave         (PFL)          Coverage              Exists        for     this     Employer




                                                                                                                ~ua<na
                                                                                                                    lg dlgtmC
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 70                                RECEIVED NYSCEF: 07/26/2018
FILED: WESTCHESTER COUNTY CLERK    07/26/2018 05:10 PM                                                                                                                                INDEX NO. 61510/2017
2/3/15                       PolicpCoverage LIst
NYSCEF DOC. NO. 70                                                                                                                                                   RECEIVED NYSCEF: 07/26/2018
   h

   I




                      MNWBRWMi                                      Employer                       Coverage                    Search
       50ME118               M ENGMI                ROMB

          If you cannot find an employer or suspect                                                     workers' compensation
                                                                      an employer of operating without                          insurance, please select
          one of the following links to electronicaliy                send Employer Whistleblower    Form or, mall a paper copy Employer Whistleblower                                          ·
          Earm (PDF).

                                                                                        Coverage               History

               IMPORTANT NOTE TO GOVERNMENTAGENCIES:The                   coverage information contained on this web site Is NOT a substitute
                                                                   workers' compensation and
               for governmentagencies    requiring certificates of                               disability benefits Insurance from applicants
                           Workers'
               pursuantto             Compensation   Law Sections 57 and 220. Governmententitles          should onlyuse the coverage
               Information contained on this web site to verify certificates of1nsurance that have already been received pursuantto WCL
               Sections 57 and 220. .

                     New Search            .                                                                                                              Back to Search       Results

         Em     Io    er

              WCB          Emp
                                                                                        Name                                                                    Address
                     Nmn

                                      SEAN          DUNN      D/B/A        WELL           DUNN         MAINTENANCE                     0 C        YORKTOWN            HEIGHT,          NY


           orj(ers'
         Workers'
                           Cornpensation             Coye    rage

                       Insurer                           Policy     Number                     Effective        Date           End    Date              End Reason              Wrap      Up
                                                                                                                                                                                J
          52ATEIÑ5UltÅÑCÛ                           01.003520,'
                                                      1003520                  -
                                                                                   ';            05/06/2011
                                                                                                                           ·
                                                                                                                             03/13/2012
                                                                                                                       .:03/13//20
                                                                                                                                              '
                                                                                                                                                     Policy   Cauge)atiop         .   N

          TiATETNSURANÖÉ                       '"                      '                                                                                  "Reiiew'
                                                     1003520                       '::::;:,': -":::::: 0$/06/2010
                                                                      "-:::':,;:;;-::-',"-:                                 - 05/06/2011                   Renewal                    N
          FUND



         Disability        Benefits    Coverage

                        Insurer
                       .Insurer                         Policy      Number                     Effective        Date           End    Date                     End    Reason
                                                '
          ZURICH:AMERICAN                                                                                                                                                      Peen'tiUtn'..'
                                                    6474267001:,::;           '-.:,::::-:'::.'>-'.':;,05/06/2010       ':       03/2f/2013
                                                                                                                            .'::03/2'I/2013   ":,.     Nott-Paymbit         ofPremiutn




                                                                                                             ascuaEn
                                                                                                   powermsbysymmae




vwvwwcb.ny g ov/Icpcclnq/Icpoccov JsP7skanum=19367125name= SEAN+ D UNN+D%2FB%2FA++++++++++++++++++++WELL+DUNN+MAINTENANC                                                                            E. „1/1
                                                                              DU
   FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                             INDEX NO. 61510/2017
    /3/15       ,
             , DOC.                                                                 PolicpConrage       Ust
   NYSCEF
        e
                         NO. 70                                                                                                     RECEIVED NYSCEF: 07/26/2018
           e
         r

              w.




                             8   it8WIf                         Employer              Coverage                Search
         W0115118                                        i
                           MPENSATI01tRBARR

           If you cannot find an employer or suspect                                              workers'
                                                                an employer of operating without            compensation      insurance, please select
           one of the following links to electronically         send Employer Whistleblower    Form or, mail a    ere         Employer Whistleblower
           forn). (PDF).

                                                                           Coverage           History

                IMPORTANT NOTE TO GOVERNMENT AGENCIES: The coverage Information contained on this web site is NOT a substitute
                for government agencies requiring certificates of workers' compens ation and disability benefits Insurance from applicants.
                pursuant to.Workers'
                           to        Compensation    Law Sections 57 and 220. Government entities should only use the coverage
                information contained on this web site to verify certificates of insurance that have already been received pursuant to WCL
                Sections 57 and 220,

                   New     earch                                                                                             Back to Search    Results

          Employer

                                                                                                                                                              .
              WCBExnp
                                                                           Name                                                   Address
                   Nmn

                                                                     SEANDUNN




                No Workers'      Compensation        Coverage    Exists for this Employer




          Disability     Benefits         Coverage

                       Insurer                       PolicyNumber                 EffectiveDate               EndDate             End Reason
           ZUlgCH-AMERICA'g','
                  .  .                        . 6474267001                        · 05(0                      03/21/2013   Ñon-   ayment    offresigni
                                                                                                                                                         r'



                                                                                             Norton
                                                                                             ascitaen
                                                                                      roweredhtSymantea




&city=+%26nbsp%3B
NN www web.nygo~/Icpcclnq/ic pcccovJap'7ahanum=1S4016IMname=SEAN+                                                                                                 /1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                        INDEX NO. 61510/2017
 /3/15                                                                            Policy/Cowrage List
NYSCEF DOC. NO. 70                                                                                                               RECEIVED NYSCEF: 07/26/2018




                      ÉÉ                                    Employer               Coverage              Search
                       MNN850858A90
     .NIiimua8'.41lmpialhr>81.bleu
     R$IlKERS.

          If you cannot find an employer or suspect                                            workers'
                                                             an employer of operating without              compensation  Insurance, please select
          one of the following links to electronically       send Employer Whistleblower    Forrti or, mail a paper copy Employer Whistleigower
          Eoun (PDF). .

                                                                        Coverage           History

               IMPORTANT NOTE TO GOVERNMENT AGENCIES: The coverage information contained on this web site is NOT a substitute
                                                                ofworkers'
               for government agencies requiring certificates                compensation   and disabilitybenefits insurance from applicants
               pursuant to Workers' Compensation     Law Sections 57 and 220. Government entitles should only use the coverage
                           contained on this web site to verify certificates of insurance that have already been received pursuant to WCL
               Sections 57 and 220.
                                                  r
                  New Search                                                                                         . Back to Search Results


         Ernployer

             WCB        Emp
                                                                        Name                                                Address
                  Num

                                                                   SEAN      DUNN




               No Workers'        Compensation   Coverage     Exists for this Employer



                                      Covera'
         Disability        Benefits   Coverase

                       Insurer                   Policy    Number              Effective    Date         End   Date        End    Reason


                                            I'ÃY434660001."..:::::::::.;:0.1/OS/2G.15:;
          AND ACcxigNi;;



                                                                                           itiorian
                                                                                              ECURED
                                                                                   g00%res+ s/IINBlsIC




vvwwwcb.ny g Ni/I cpoclnq/icpoccovjsp/akanUrn=3064271 8 name=SEAN+ DUNN8 city=+%25nbsp%3B                                                           1/1
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM      INDEX NO. 61510/2017
NYSCEF DOC. NO. 73                                RECEIVED NYSCEF: 07/26/2018

                                                       WORKING COPY
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                                                                                                      INDEX NO. 61510/2017
NYSCEF DOC. NO. 73                                                                                                                                                        RECEIVED NYSCEF: 07/26/2018




                                                                                            PLAINTIFF'S              EXHIBIT         17


                                                                                                                                                                               FUNDS1
                                 EXAMPLES                   OF     PERSONAL                 EXPENSES               PAiD      FROM         LIEN      LAW TRUST                  FUNDS




         Summary                 of    Selected              Examples:



                                                          Expense           description                                                            Total       Amount

             Mercedes                 Benz      car       payments                                                                                    $4,189.32

             Harley         Davidson               motorcycle                payments                                                                 $6,115.58

             Bars     and        Restaurants                  (various)                                                                               $7,227.77

             Hotels         & Airfare              (various)                                                                                         $11,575.22

             Retail     stores           (not        construction                  related)                                                           $12,882.71

             Wine       and        liquor          stores                                                                                              $1,261.13

             Total                                                                                                                                   $43,251.73



         Sources            of    examples


         February            2016        (Exh.        29)

         2/4/16                           Harley            Davidson                        $406.85

         2/5/16                           BJs                                                 $207.23

         2/5/16                           Stop        5 Shop                                  $59.01

         2/5/16                           Netflix                                             $16.57      (recurring)
         2/8/16                             DeCicco          Market                           $45.21

         2/8/16                           Stop        5 Shop                                $53.75
         2/8/16                           ACME                                              $18.37
         2/11/16                          KeyFood                                           $49.89

         2/16/16                          CVS                                                 $35.89

         2/16/16                            NY Sports             Club      Mem.              $84.99      (recurring)
         2/16/16                            NY Sports             Club      Mem.            $84.99        (recurring)
         2/22/16                         Top          Hibachi                               $97.60

         2/22/16                          AT&T                                              $479.45          (recurring)
         2/24/16                            Haiku         Asian       Bistro                  $126.10

         2/26/16                            Bucci         Brother's         Dell              $60.00


         June        2016        (Exh.       30)




         1              This                              is not
                                      summary                         and      is not      intended          to   be exhaustive;           rather,          it provides        a sampling        of
         personal           expenses               that     Defendants              paid      with     the    Lien       Law Trust        Funds      that     Plaintiff        paid to Defendants
                                                                                                                                                                               Defendants'
         and     that       Defendants                deposited             into    their      personal           bank     accounts.        The full         extent       of
         misappropriation                     and         diversion         of Lien         Law Trust         Funds       deposited         into     the     personal          bank   accounts        that
         Defendants               maintained                 is apparent            from       Exhibits       29-42,       46, 49-51,       true      and      accurate         copies   of the
         relevant           bank       accounts.
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                                   INDEX NO. 61510/2017
NYSCEF DOC. NO. 73                                                                             RECEIVED NYSCEF: 07/26/2018




         6/3/16                  Putnam        Wine          & Liquor     $67,17

         6/6/16                  BJs                                      $60.30

         6/6/16                  BJs                                      $216.15

         6/6/16                  Party      City                          $41.81

         6/6/16                  Theory       Clothing                    $536.46

         6/7/16                  Stop      & Shop                         $138.76

         6/7/16                  Netflix                                  $16.57(recurring)
         6/8/16                  Hotel      Palomar                       $753.67

         6/8/16                  Bucci      Brother's           Deli      $66.92

         6/8/16                  Spotted           Horse      Tavern      $101.14

         6/13/16                 Putnam        Wine          & Liquor     $114.86

         6/13/16                 Theory       Clothing                    $68.65

         6/13/16                 Mall      Parking                        $3.00

         6/13/16                 Paloma        Grill                      $199.53

         6/13/16                 Remo's        Restaurant                 $102.74

         6/14/16                 K-Mart                                   $32.50

         6/14/16                 AT&T                                     $460.83(recurring)
         6/15/16                 Sirius     Radio                         $344.98(recurring)
         6/20/16                 NH Liquor                                $110.94


         July     2016   (Exh.   31)

         7/5/16                  Sunset       Grille                      $48.00

         7/5/16                  Sunset       Grille                      $78.00

         7/5/16                  Laz Parking                              $10.50

         7/5/16                  Maritime           Aquarium              $86.75

         7/5/16                  Maritime           Aquarium              $80.73

         7/5/16                  Laz Parking                              $4.00

         7/5/16                  Harley       Davidson                    $406.85(recurring)
         7/5/16                  Bliss     Dairy       Bar                $66.87

         7/5/16                  Abercrombie                 & Fitch      $115.84

         7/5/16                  Harley       Davidson                    $574.83

         7/5/16                  American            Eagle                $65.14

         7/5/16                  GUCCI                                    $1,029.56

         7/5/16                  Under       Armour                       $66.50

         7/5/16                  Timberland                               $184.24

         7/5/16                  Apple       Store                        $215.67

         7/5/16                  Expedia                                  $30.00

         7/5/16                  American            Airlines      (x3)   $944.01

         7/5/16                  Jet Blue (x3)                            $779.52

         7/5/16                  AT&T                                     $461,98(recurring)
         7/6/16                  Town       Sports                        $50.58

         7/6/16                   Blue     Ribbon          Sushi          $146.44

         7/6/16                   Hotel     Tonight          SoHo         $204.00(recurring)
         7/7/16                  Aire      Ancient         Baths          $395.45
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                          INDEX NO. 61510/2017
NYSCEF DOC. NO. 73                                                                    RECEIVED NYSCEF: 07/26/2018




         7/7/16      Nomo         SoHo                           $76.94

         7/7/16      JcPenney                                    $132.83

         7/7/16      Netflix                                     $16.57(recurring)
         7/8/16      Gemma              Ristorante               $52.47

         7/8/16      Putnam            Wine         & Liquor     $56.33

         7/8/16      CVS                                         $46.88

         7/11/16     Mahopac                Flowers              $83.45

         7/11/16     Stop      5 Shop                            $123.16

         7/12/16     Marine            Boat       Ins.           $353.00(recurring)
         7/12/16     Apple       iTunes                          $44.99

         7/12/16     The       Mooring              Bar          $197.14

         7/12/16     Hotel       Tonight                         $902.00

         7/13/16     Six Flags                                   $209.99

         7/13/16     Sayers          Wharf                       $20.00

         7/13/16     Famous             Footwear                 $97.98

         7/13/16     TJ Maxx                                     $88.92

         7/13/16     Tibet                                       $10.70

         7/13/16     Castle          Hill                        $119.36

         7/13/16     Space        5 Tea           Exchange       $19.07

         7/13/16     The       New          Store                $78.47

         7/14/16     Forty       1 North                         $246.24

         7/14/16     Arianna           Cosmetics                 $96.29

         7/14/16     Starbucks                                   $7.88

         7/14/16     Stop       5 Shop                           $165.03

         7/15/16     Forty       1 North                         $130.00

         7/15/16     Newport                Jerky     Comp.      $54.96

         7/18/16     American               Airlines             $413.47

         7/18/16     Jet Blue                                    $208.84

         7/18/16     Grand           Prix                        $92.48

         7/18/16     Journeys               Store                $124.03

         7/18/16     Apple        Store                          $217.70

         7/18/16     Standard               Highline             $49.00

         7/19/16     Whole            Foods                      $266.30

         7/20/16     K-Mart                                      $39.15

         7/20/16     Putnam             Wine         & Liquor    $68.23

         7/20/16     Turcos                                      $99.27

         7/21/16     Best       Buy                              $150.31

         7/21/16     230       Fifth        Ave                  $44.00

         7/21/16     CGM GH LLC (Rest.)                          $498.08

         7/21/16     Bucci       Brother's                Deli   $36.59

         7/25/16     TOA       Downtown                          $49.20

         7/25/16     TOA       Downtown                          $308.78
                               8th
         7/25/16     111               Ave     Parking           $62.00

         7/25/16     Ho llister                                  $50.59
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                            INDEX NO. 61510/2017
NYSCEF DOC. NO. 73                                                                      RECEIVED NYSCEF: 07/26/2018




         7/25/16             Journeys                              $124.03

         7/25/16             AT&T                                  $53.69

         7/25/16             Stop       & Shop                     $26.09

         7/25/16             Stop       & Shop                     $79.71

         7/25/16             HomeGoods                             $53.37

         7/25/16             II Laghetto                           $146.11

         7/27/16             ACME                                  $125.64

         7/27/16             Mulligan's            Liquor          $171.08

         7/27/16             ACME                                  $93.80

         7/29/16             Cap't      Jacks                      $50.88

         7/29/16             ULTA                                  $37.83



         August    2016   (Exh.32)

         8/1/16              Morey's          Piers                $90.00

         8/1/16              LA Cavas         Pizza                $45.50

         8/1/16              Stop      & Shop                      $21.55

         8/1/16              Elby's      Variety       Store       $23.77

         8/1/16              Abercrombie                           $85.84

         8/1/16              Fortina                               $158.68
         8/1/16              CHOPT                                 $40.08
         8/1/16              Stop      & Shop                      $70.41

         8/1/16              AT&T                                  $462.13(recurring)
         8/1/16              BJ Membership                         $53.69(recurring)
         8/3/16              Club      Fit                         $152.16(recurring)
         8/4/16              The      Borgata                      $112.86
         8/8/16              TOA       Downtown                    $237.06
         8/8/16              Starbucks                             $18.99

         8/8/16              Hot     Topic                         $265.34

         8/8/16              Netflix                               $18.57(recurring)
         8/12/16             Vandal          NY                    $362.21
         8/12/16             Mahopac              Flower    Shop   $65.03
         8/15/16             Blu Pointe                            $166.24

         8/15/16             Putnam          Wine      & Liquor    $75.85

         8/15/16             The      Box    NY                    $106.00

         8/15/16             BEBE                                  $219.88

         8/15/16             Exit 4 Food            Hall           $86.95
         8/15/16             The       Borgata                     $2,185,02

         8/16/16             Market          Place     Eatery   AC $210.25

         8/17/16             Steve       Madden                    $174.49

         8/17/16             The      Borgata                      $60.00

         8/17/16             Starbucks                             $20.98

         8/18/16             Target                                $160.73

         8/18/16             Teavana                               $30.26

         8/18/16             Zagg                                  $74.43
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                    INDEX NO. 61510/2017
NYSCEF DOC. NO. 73                                                              RECEIVED NYSCEF: 07/26/2018




         8/19/16             Immerson              Spa              $200.00

         8/19/16             Hot     Topic                          $23.92

         8/19/16             Harley        Davi dson                $439.40

         8/22/16             Rossy's        Nail     Bar            $45.00

         8/22/16             Rick's     Seafood                     $85.60

         8/22/16             Stop      5 Shop                       $49.04

         8/22/16             KeyFood                                $36.84

         8/22/16             Concept            Nails               $62.00

         8/22/16             ALDO       Shoes                       $12.74

         8/22/16             Sephora                                $68.06

         8/22/16             Macy's                                 $105.80

         8/22/16             Dick's       Sporting          Goods   $100.39

         8/23/16             Jet Blue                               $78.00

         8/30/16             American            Airlines           $78.00

         8/31/16             Turcos                                 $172.38


         October    2016   (Exh.    33)

         10/6/16             Mercedes              Benz             $465.48

         10/17/17            Harley        Davidson                 $270.59

         10/17/17            Harley        Davidson                 $1,285.65

         10/18/17            The      Hartford          Club        $1,981.00

         10/26/17            Hot     Topic                          $22.80

         10/31/17            Uncorked             Wine              $32.19

         10/31/16            Dicks     Sporting            Goods    $32.20


         November     2016    (Exh.       34)

         11/1/16             Brotherhood                Winery      $103.08

         11/4/16             Mercedes              Benz             $465.48

         11/7/16             NYU Admissions                         $27.22

         11/7/16             Laguna        Grocery                  $37.40

         11/7/16             Stop      & Shop                       $42.05

         11/7/16             Amore         Ristorant                $80.49

         11/7/16             ULTA                                   $100.00

         11/7/16             NYU Admissions                         $102.34

         11/7/16             GameStop                               $148.15

         11/25/16            Harley        Davidson                 $406.85

         11/25/16            Harley        Davidson                 $562.83


         December     2016    (Exh.       35)

         12/5/16             Mercedes              Benz             $465.48

         12/22/16            Forever         21                     $2.85

         12/22/16            Charlotte            Russe             $46.52

         12/22/16            Forever         21                     $47.72

         12/22/16            Marshall's
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                         INDEX NO. 61510/2017
NYSCEF DOC. NO. 73                                                                   RECEIVED NYSCEF: 07/26/2018




         January     2017     (Exh.        36)

         1/3/17                     Best    Buy                            $533.17
         1/5/17                     Mercedes             Benz              $465.48
         1/6/17                 Toys         R Us                          $121.28
         1/9/17                 Putnam              Wine        8 Liquor   $82.31
         1/9/17                 Harley            Davidson                 $270.59
         1/26/17                Whole             Foods                    $165.98

         1/26/17                Trader            Joe's                    $173.01
         1/27/17                Harley            Davidson                 $270.59
         1/27/17                Harley            Davidson                 $406.85


         February     2017     (Exh.        37)

         2/6/17                 Mercedes                 Benz              $465.48

         2/27/17                Laguna            Grocery                  $21.17
         2/27/17                Stop        & shop                         $112.59
         2/27/17                Putnam              Wine        5 Liquor   $124.54
                                8th
         2/28/17                    Ave           Parking                  $62.00
         2/28/17                Splash            Car Wash                 $67.72




         March      2017    (Exh.     38)

         3/1/17                 TOA         Downtown                       $291.16

         3/2/17                 Bodega             Negra                   $40.00
         3/3/17                 BEBE                                       $417.77
         3/6/17                 ULTA                                       $4.28
         3/6/17                 Steve            Madden                    $104.32
         3/6/17                 Mercedes                 Benz              $465.48
         3/9/17                 Rick's           Seafood                   $11.24
         3/13/17                Marty's            Formal        Wear      $40.27
         3/13/17                Express                                    $43,35

         3/13/17                DSW                                        $72.05
         3/13/17                Kobu         Asian        Bistro           $97.77
         3/13/17                Stop        5 Shop                         $203.08
         3/13/17                Joshua            Tree     Bar             $262.00
         3/14/17                Walmart                                    $92.67
         3/16/17                One         Price     Cleaners             $8.50
         3/16/17                Wayback              Burgers               $11.99
         3/20/17                Stop        & Shop                         $175.73
         3/22/17                Stop        & Shop                         $19.18
         3/24/17                Mrs.        Greens                         $103.15
         3/24/17                BJ s                                       $184,85
                                                                                         INDEX NO. 61510/2017   I
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM
NYSCEF DOC. NO. 73                                                                RECEIVED NYSCEF: 07/26/2018




         3/29/17                  Placita     Market                    $6.13
         3/30/17                  Placita     Market                    $29.25

                                                                                                                I
         April     2017   (Exh.    39)
                                                                                                                1
                                                                                                                I
         4/4/17                   Mercedes           Benz               $465.48
         4/14/17                  Brodie's      Pub                     $205.87

         4/17/17                  Metro-North                           $38.25
         4/17/17                  Ameritania           Hotel            $46.81
         4/17/17                  Ameritania           Hotel            $266.27
         4/17/17                  TOA       Downtown                    $523.33
         4/18/17                  Stop      & Shop                      $79.60
         4/25/17                  KeyFood                               $53.77

         4/26/17                  K-Mart                                $19.90

         4/27/17                  Aroma       Osteria                   $242.84
         4/28/17                  Darcy's      Acad.      of Dance      $125.00                                 I


         May      2017    (Exh.   40)
                                                                                                                I

         5/1/17                   Rooftop       Red's                   $50.20

         5/1/17                   Splash      Car Wash                  $61.50

         5/1/17                   Taco      Dumbo                       $69.44
         5/2/17                   Water       Club     Hotel            $11.65
         5/2/17                   Water       Club     Hotel            $326.32

         5/2/17                   Borgata       Restaurant              $536.23

         5/3/17                   Turco's                               $69.81

         5/4/17                   Turco's                               $86.99

         5/4/17                   Mercedes           Benz               $465.48
         5/10/17                  Harley      Davidson                  $406.85
         5/11/17                  Asia     Barong                       $387.81
         5/17/17                  Dunkin       Donuts                   $19.90
         5/18/17                  Dunkin       Donuts                   $10.05

         5/18/17                  American           Cancer     Soc.    $500.00
         5/19/17                  Bucci's     Brothers         Deli     $59.20
         5/22/17                  Auntie      Anne's                    $3.32

         5/22/17                  Rick's     Seafood                    $8.69
         5/22/17                  Great      American          Cookie   $26.99

         5/22/17                  Stop      5 Shop                      $28.05
         5/22/17                  Placita     Market                    $36.93

         5/22/17                  Amy's      Hallmark                   $42.69

         5/22/17                  GameStop                              $200.00
         5/23/17                  Placita     Market                    $7.10                                   t

         5/24/17                  Stop      5 Shop                      $117.65
         5/24/17                  ll Laghetto                           $141.91
         5/30/17                  Amy's      Hallmark                   $7.49

         5/30/17                  Ba mboo
                                  Bamboo        Village                 $39.12




                                                                                                                k

                                                                                                                !
FILED: WESTCHESTER COUNTY CLERK 07/26/2018 05:10 PM                                          INDEX NO. 61510/2017
NYSCEF DOC. NO. 73                                                                    RECEIVED NYSCEF: 07/26/2018




         5/30/17                  Shoe       Depot                          $41.34

         5/30/17                   H&M                                      $75.38

         5/30/17                   Hollister                                $95.00
         5/30/17                   Haiku       Asian       Bistro           $146.38

         5/30/17                   NYC Parking             Ticket           $125.00

         5/30/17                   Harley       Davidson                    $406.85


         June     2017    (Exh.    41)

         6/2/17                    Bucci       Brother's        Deli        $67.09

         6/5/17                    Mercedes            Benz                 $465.48

         6/5/17                    Bamboo          Village                  $52.45

         6/5/17                    Gem       Saloon                         $54.00

         6/6/17                    Bungalow            Beach         Bar    $79.85

         6/7/17                    Bamboo          Village                  $25.20

         6/8/17                    McDonald's                               $43.24

         6/9/17                    Bamboo          Village                  $57.49

         6/12/17                  Sterling        Cellars      Wine         $357.63

         6/19/17                   NY Sky Room                              $38.00
                                      39th
         6/19/17                   NY      Parking                          $58.00

         6/19/17                   NY Refinery             Rooftop          $145.41

         6/22/17                   CVS                                      $110.55

         6/22/17                  SeatGeek           Ticketing              $449.00

         6/23/17                   Exit 4 Food          Hall                $36.51

         6/23/17                  TLF Flowers                               $150.00

         6/23/17                   Hotels.com                               $313.32

         6/26/17                   Zach's       Pizzeria                    $30.00


         February        2018     (Exh.42)

         2/12/18                   Traditions          Restaurant           $138.50

         2/13/18                   Nespresso           Boutique             $93.00

         2/14/18                   Gaetano's           Pizzeria             $21.40

         2/16/18                   Bamboo          Village                  $23.25

         2/20/18                   iTunes                                   $13.95

         2/26/18                   PetSmart                                 $37.86

         2/26/18                   Bar Russo                                $86.42

         2/26/18                   The     ChopHouse                Grill   $158.23
         2/27/18                   Nespresso           Boutique             $58.79

         2/27/18                   Nespresso           Boutique             $75,00
